UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES INVESTMENT COMPANY ACT FILE NUMBER 811-3967 FIRST INVESTORS INCOME FUNDS (Exact name of registrant as specified in charter) 110 Wall Street New York, NY 10005 (Address of principal executive offices) (Zip code) Joseph I. Benedek First Investors Management Company, Inc. Raritan Plaza I Edison, NJ 08837-3620 (Name and address of agent for service) REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE: 1-212-858-8000 DATE OF FISCAL YEAR END: SEPTEMBER 30, 2012 DATE OF REPORTING PERIOD: MARCH 31, 2012 Item 1. Reports to Stockholders The semi-annual report to stockholders follows FOREWORD This report is for the information of the shareholders of the Funds. It is the policy of each Fund described in this report to mail only one copy of a Fund’s prospectus, annual report, semi-annual report and proxy statements to all shareholders who share the same mailing address and share the same last name and have invested in a Fund covered by the same document. You are deemed to consent to this policy unless you specifically revoke this policy and request that separate copies of such documents be mailed to you. In such case, you will begin to receive your own copies within 30 days after our receipt of the revocation. You may request that separate copies of these disclosure documents be mailed to you by writing to us at: Administrative Data Management Corp., Raritan Plaza I, Edison, NJ 08837-3620 or calling us at 1-800-423-4026. The views expressed in the Market Overview reflect those views of the Director of Equities and Director of Fixed Income of First Investors Management Company, Inc. through the end of the period covered. Any such views are subject to change at any time based upon market or other conditions and we disclaim any responsibility to update such views. These views may not be relied on as investment advice. You may obtain a free prospectus for any of the Funds by contacting your representative, calling 1-800-423-4026, writing to us at the following address: First Investors Corporation, 110 Wall Street, New York, NY 10005, or by visiting our website at www.firstinvestors.com . You should consider the investment objectives, risks, charges and expenses of a Fund carefully before investing. The prospectus contains this and other information about the Fund, and should be read carefully before investing. An investment in a Fund is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other government agency. Although the Cash Management Fund seeks to preserve a net asset value at $1.00 per share, it is possible to lose money by investing in it, just as it is possible to lose money by investing in any of the other Funds. Past performance is no guarantee of future results. A Statement of Additional Information (“SAI”) for any of the Funds may also be obtained, without charge, upon request by calling 1-800-423-4026, writing to us at our address or by visiting our website listed above. The SAI contains more detailed information about the Funds, including information about their Trustees. Market Overview FIRST INVESTORS INCOME FUNDS FIRST INVESTORS EQUITY FUNDS Dear Investor: During the six-month reporting period ending March 31, 2012, the U.S. economy continued to show signs of recovery with promising readings on unemployment, manufacturing and housing. In mid-December, jobless claims fell to their lowest level since April 2008 and the unemployment rate ended the month at 8.5%, a drop of more than half a percentage point. The economy ended the year with its best quarter of growth in 2011, up 3%. 2012 began with strong hiring trends, the best in two years. That momentum carried through the first quarter of 2012, as the unemployment rate fell to 8.2%, a three-year low, and consumer and business spending continued to advance. Bond Markets The broad bond market gained 1.5% during the reporting period, according to Bank of America Merrill Lynch US Broad Market Index. Most of that gain occurred in the fourth quarter as Treasury rates were little changed and stronger-than-expected economic growth and some progress in dealing with the European sovereign debt crisis allowed riskier markets to have a strong showing. High yield bonds delivered a 6.2% return, their best quarter in more than a year. Investment grade corporate bonds gained 1.8%. The sector’s return was held back by financial issuers, which were up only 1.1%. Higher quality bonds had moderate returns with mortgage-backed bonds and Treasury securities both up 0.9%. In the first quarter of 2012, the broad bond market gained only 0.4%, according to Bank of America Merrill Lynch US Broad Market Index, as interest rates moved higher. Most of the increase in rates occurred in March as the Federal Reserve (the “Fed”) upgraded its outlook for the economy based on better economic data. As well, aggressive actions by the European Central Bank to bolster European banks, and the successful restructuring of Greece’s debt stabilized — for now — the European sovereign debt crisis. In turn, this decreased the safe haven appeal of U.S. Treasuries and contributed to the rise in interest rates. On the other hand, riskier assets benefited from the better news on the economy and Europe. High yield bonds gained 5.2%, as default rates remained low and investment grade corporate bonds returned 2.4% for the quarter. Mortgage-backed bonds gained only 0.6% as prepayments increased in response to both record low mortgage rates and U.S. government programs to encourage homeowners to refinance. Lastly, Treasury securities, which are the most sensitive to moves in interest rates, fell 1.3% due to the increase in interest rates. Equity Markets Overall, a strong fourth quarter pushed large company stocks into the black for 2011, with the broader S&P 500 Index finishing the year with a small gain (on a total return basis) after being down nearly 13% for the year as recently as October. 1 Market Overview (continued) FIRST INVESTORS INCOME FUNDS FIRST INVESTORS EQUITY FUNDS Stocks continued to rally for a third month in a row to start 2012, and finished the first quarter near multi-year highs for the U.S. market. Continued improvements in domestic economic data supported the case for a moderate recovery. The labor market in particular posted solid gains, a key factor influencing investor perceptions. This has precipitated a move by investors into higher risk assets like equities on the belief that the recovery may be self-sustaining. During March, the markets reacted positively as consumer-led auto and retail sales and pending home sales showed improvements during the month. Europe continues to struggle economically, but the Greek debt restructuring was approved in time, and no longer seems to weigh on the markets. For the equities market in general most sectors generated positive returns, as investors continued to embrace risk during the start of 2012. Top sectors were financials (+7.3%), technology (+5.0%) and consumer discretionary (+4.4%). Energy was the only sector posting a negative return, at -3.4%. Defensive areas lagged. Among styles, growth outperformed value for the reporting period, while dividend-paying and higher-quality stocks underperformed overall as well. A Look Ahead Monetary policy remains accommodative, as the Fed reiterated its commitment toward low rates. Upcoming corporate earnings reports will provide a good insight into the direction of the equity markets, and expectations remain muted. Analysts have been revising estimates lower on weak European demand, and higher raw materials prices. The overall bar has been set pretty low, as growth is forecast to decelerate to a sluggish 1-2% year-over-year. Company fundamentals remain in solid shape though, with solid cash flow and cash balances exceeding $1.5 trillion. Thank you for placing your trust in First Investors. As always, we appreciate the opportunity to serve your investment needs. 2 This Market Overview is not part of the Funds’ financial report and is submitted for the general information of the shareholders of the Funds. It is not authorized for distribution to prospective investors in the Funds, unless preceded or accompanied by an effective prospectus. The Market Overview reflects conditions through the end of the period as stated on the cover. Market conditions are subject to change. This Market Overview may not be relied upon as investment advice or as an indication of current or future trading intent on behalf of any Fund. There are a variety of risks associated with investing in mutual funds. For stock funds, the risks include market risk (the risk that the entire stock market will decline because of an event such as deterioration in the economy or a rise in interest rates), as well as special risks associated with investing in certain types of stock funds, such as small-cap, global and international funds. For bond funds, the risks include interest rate risk and credit risk. Interest rate risk is the risk that bonds will decrease in value as interest rates rise. As a general matter, longer-term bonds fluctuate more than shorter-term bonds in reaction to changes in interest rates. Credit risk is the risk that bonds will decline in value as the result of a decline in the credit rating of the bonds or the economy as a whole, or that the issuer will be unable to pay interest and/or principal when due. There are also special risks associated with investing in certain types of bond funds, including liquidity risk and prepayment and extension risk. You should consult your prospectus for a precise explanation of the risks associated with your Fund. 3 Understanding Your Fund’s Expenses (unaudited) FIRST INVESTORS INCOME FUNDS FIRST INVESTORS EQUITY FUNDS As a mutual fund shareholder, you incur two types of costs: (1) transaction costs, including a sales charge (load) on purchase payments (on Class A shares only) and a contingent deferred sales charge on redemptions (on Class B shares only); and (2) ongoing costs, including advisory fees; distribution and service fees (12b-1); and other expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds. The examples are based on an investment of $1,000 in each Fund at the beginning of the period, October 1, 2011, and held for the entire six-month period ended March 31, 2012. The calculations assume that no shares were bought or sold during the period. Your actual costs may have been higher or lower, depending on the amount of your investment and the timing of any purchases or redemptions. Actual Expenses Example: These amounts help you to estimate the actual expenses that you paid over the period. The “Ending Account Value” shown is derived from the Fund’s actual return, and the “Expenses Paid During Period” shows the dollar amount that would have been paid by an investor who started with $1,000 in the Fund. You may use the information here, together with the amount you invested, to estimate the expenses that you paid over the period. To estimate the expenses you paid on your account during this period, simply divide your ending account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.60), then multiply the result by the number given for your Fund under the heading “Expenses Paid During Period”. Hypothetical Expenses Example: These amounts provide information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio for Class A and Class B shares, and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight and help you compare your ongoing costs only and do not reflect any transaction costs, such as front-end or contingent deferred sales charges (loads). Therefore, the hypothetical expenses example is useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds. In addition, if these transaction costs were included, your costs would have been higher. 4 Fund Expenses (unaudited) CASH MANAGEMENT FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 4 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (10/1/11) (3/31/12) (10/1/11–3/31/12)* Expense Example – Class A Shares Actual $1,000.00 $1,000.00 $0.45 Hypothetical (5% annual return before expenses) $1,000.00 $1,024.55 $0.46 Expense Example – Class B Shares Actual $1,000.00 $1,000.00 $0.45 Hypothetical (5% annual return before expenses) $1,000.00 $1,024.55 $0.46 * Expenses are equal to the annualized expense ratio of .09% for Class A shares and .09% for Class B shares, multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived and/or assumed. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of March 31, 2012, and are based on the total value of investments. 5 Portfolio of Investments CASH MANAGEMENT FUND March 31, 2012 Principal Interest Amount Security Rate * Value U.S. GOVERNMENT AGENCY OBLIGATIONS—32.4% Fannie Mae: $ 2,125M 4/4/12 0.04 % $ 2,124,993 4,000M 5/15/12 0.09 3,999,560 Federal Home Loan Bank: 2,500M 5/25/12 0.10 2,499,625 1,000M 7/18/12 0.12 999,640 1,200M 7/20/12 0.12 1,199,560 Freddie Mac: 2,000M 4/9/12 0.03 1,999,987 1,060M 4/9/12 0.04 1,059,991 8,000M 5/22/12 0.09 7,998,980 4,000M 5/29/12 0.09 3,999,452 3,696M 6/18/12 0.11 3,695,119 2,950M 7/11/12 0.10 2,949,172 3,200M 7/16/12 0.12 3,198,869 1,000M 7/20/12 0.13 999,618 7,600M 8/21/12 0.14 7,595,953 Total Value of U.S. Government Agency Obligations (cost $44,320,519) 44,320,519 CORPORATE NOTES—26.3% 1,000M Abbott Laboratories, 4/24/12 (a) 0.09 999,942 6,000M Dell, Inc., 5/30/12 (a) 0.16 5,998,427 3,000M Johnson & Johnson, 5/7/12 (a) 0.06 2,999,820 5,000M Merck & Co., Inc., 5/21/12 (a) 0.12 4,999,167 6,000M PepsiCo, Inc., 4/23/12 (a) 0.09 5,999,670 5,000M Pfizer, Inc., 4/19/12 (a) 0.11 4,999,725 4,000M Procter & Gamble Co., 4/5/12 (a) 0.08 3,999,964 Wal-Mart Stores, Inc.: 5,000M 4/27/12 (a) 0.10 4,999,639 1,000M 5/17/12 (a) 0.09 999,885 Total Value of Corporate Notes (cost $35,996,239) 35,996,239 6 Principal Interest Amount Security Rate * Value VARIABLE AND FLOATING RATE NOTES—26.0% Federal Farm Credit Bank: $ 7,000M 8/8/12 0.23 % $ 7,000,753 3,000M 9/24/12 0.19 2,999,139 5,100M 3/6/13 0.24 5,100,710 5,000M Federal Home Loan Bank, 6/22/12 0.14 4,999,545 1,290M Freddie Mac, 10/12/12 0.27 1,290,624 5,700M Mississippi Business Finance Corp. (Chevron USA, Inc.), 12/1/30 0.17 5,700,000 2,595M University of Oklahoma Hospital Rev. Series “B”, 8/15/21 (LOC: Bank of America) 0.30 2,595,000 5,835M Valdez, Alaska Marine Terminal Rev. (Exxon Pipeline Co., Project B), 12/1/33 0.16 5,835,000 Total Value of Variable and Floating Rate Notes (cost $35,520,771) 35,520,771 SHORT-TERM U.S. GOVERNMENT OBLIGATIONS—15.4% U.S. Treasury Bills: 5,000M 4/12/12 0.05 4,999,931 6,000M 4/19/12 0.05 5,999,865 3,000M 4/26/12 0.08 2,999,844 2,000M 4/26/12 0.09 1,999,869 5,000M 8/9/12 0.11 4,998,014 Total Value of Short-Term U.S. Government Obligations (cost $20,997,523) 20,997,523 Total Value of Investments (cost $136,835,052)** 100.1 % 136,835,052 Excess of Liabilities Over Other Assets (.1 ) (204,188) Net Assets 100.0 % $136,630,864 * The interest rates shown are the effective rates at the time of purchase by the Fund. The interest rates shown on floating rate notes are adjusted periodically; the rates shown are the rates in effect at March 31, 2012. ** Aggregate cost for federal income tax purposes is the same. (a) Security exempt from registration under Section 4(2) of the Securities Act of 1933 (see Note 4). Summary of Abbreviations: LOCLetters of Credit 7 Portfolio of Investments (continued) CASH MANAGEMENT FUND March 31, 2012 Accounting Standards Codification (“ASC”) 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of March 31, 2012: Level 1 Level 2 Level 3 Total U.S. Government Agency Obligations $ — $ 44,320,519 $ — $ 44,320,519 Corporate Notes — 35,996,239 — 35,996,239 Variable and Floating Rate Notes: U.S. Government Agency Obligations — 21,390,771 — 21,390,771 Municipal Bonds — 8,295,000 — 8,295,000 Corporate Notes — 5,835,000 — 5,835,000 Short-Term U.S. Government Obligations — 20,997,523 — 20,997,523 Total Investments in Securities $ — $ 136,835,052 $ — $ 136,835,052 There were no transfers into or from Level 1 and Level 2 by the Fund during the period ended March 31, 2012. 8 See notes to financial statements Fund Expenses (unaudited) GOVERNMENT FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 4 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (10/1/11) (3/31/12) (10/1/11–3/31/12)* Expense Example – Class A Shares Actual $1,000.00 $1,012.69 $5.53 Hypothetical (5% annual return before expenses) $1,000.00 $1,019.50 $5.55 Expense Example – Class B Shares Actual $1,000.00 $1,009.32 $9.04 Hypothetical (5% annual return before expenses) $1,000.00 $1,016.00 $9.07 * Expenses are equal to the annualized expense ratio of 1.10% for Class A shares and 1.80% for Class B shares, multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of March 31, 2012, and are based on the total value of investments. 9 Portfolio of Investments GOVERNMENT FUND March 31, 2012 Principal Amount Security Value RESIDENTIAL MORTGAGE-BACKED SECURITIES—99.0% Fannie Mae—4.8% $ 7,800M 5%, 8/1/2039 – 11/1/2039 $ 8,533,492 8,371M 5.5%, 7/1/2033 – 10/1/2039 9,230,982 17,764,474 Government National Mortgage Association I Program—92.8% 35,582M 4%, 8/15/2040 – 1/15/2042 38,303,783 130,810M 4.5%, 9/15/2033 – 8/15/2041 142,904,967 69,384M 5%, 6/15/2033 – 6/15/2040 77,055,753 37,561M 5.5%, 3/15/2033 – 10/15/2039 42,315,371 33,133M 6%, 3/15/2031 – 5/15/2040 37,755,716 2,469M 6.5%, 6/15/2034 – 3/15/2038 2,848,069 3,737M 7%, 6/15/2023 – 4/15/2034 4,460,860 345,644,519 Government National Mortgage Association II Program—1.4% 5,001M 4%, 3/20/2042 5,374,982 Total Value of Residential Mortgage-Backed Securities (cost $351,989,414) 99.0 % 368,783,975 Other Assets, Less Liabilities 1.0 3,849,254 Net Assets 100.0 % $ 372,633,229 10 Accounting Standards Codification (“ASC”) 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of March 31, 2012: Level 1 Level 2 Level 3 Total Residential Mortgage-Backed Securities $ — $ 368,783,975 $ — $ 368,783,975 There were no transfers into or from Level 1 and Level 2 by the Fund during the period ended March 31, 2012. See notes to financial statements 11 Fund Expenses (unaudited) INVESTMENT GRADE FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 4 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (10/1/11) (3/31/12) (10/1/11–3/31/12)* Expense Example – Class A Shares Actual $1,000.00 $1,044.78 $5.57 Hypothetical (5% annual return before expenses) $1,000.00 $1,019.55 $5.50 Expense Example – Class B Shares Actual $1,000.00 $1,040.35 $9.13 Hypothetical (5% annual return before expenses) $1,000.00 $1,016.05 $9.02 *Expenses are equal to the annualized expense ratio of 1.09% for Class A shares and 1.79% for Class B shares, multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. Portfolio Composition TOP TEN SECTORS Portfolio holdings and allocations are subject to change. Percentages are as of March 31, 2012, and are based on the total value of investments. 12 Portfolio of Investments INVESTMENT GRADE FUND March 31, 2012 Principal Amount Security Value CORPORATE BONDS—97.5% Aerospace/Defense—.4% $ 1,800M BAE Systems Holdings, Inc., 4.95%, 2014 (a) $ 1,895,810 Agriculture—.7% 2,725M Cargill, Inc., 6%, 2017 (a) 3,248,522 Automotive—.8% 4,000M Daimler Finance NA, LLC, 2.95%, 2017 (a) 4,150,324 Chemicals—1.7% 3,000M Chevron Phillips Chemicals Co., LLC, 8.25%, 2019 (a) 3,934,542 4,000M Dow Chemical Co., 4.25%, 2020 4,200,652 8,135,194 Consumer Durables—1.5% 2,100M Black & Decker Corp., 5.75%, 2016 2,420,645 1,550M Newell Rubbermaid, Inc., 4.7%, 2020 1,649,887 3,000M Stanley Black & Decker, 5.2%, 2040 3,185,856 7,256,388 Energy—11.3% 3,900M Canadian Oil Sands, Ltd., 7.75%, 2019 (a) 4,761,530 4,800M DCP Midstream, LLC, 9.75%, 2019 (a) 6,142,598 5,000M Enbridge Energy Partners, LP, 4.2%, 2021 5,220,835 500M EnCana Corporation, 3.9%, 2021 487,715 3,593M Maritime & Northeast Pipeline, LLC, 7.5%, 2014 (a) 3,846,068 4,000M Nabors Industries, Inc., 6.15%, 2018 4,673,428 5,000M Petrobras International Finance Co., 5.375%, 2021 5,408,695 4,100M Reliance Holdings USA, Inc., 4.5%, 2020 (a) 3,960,744 5,800M Spectra Energy Capital, LLC, 6.2%, 2018 6,783,030 4,400M Suncor Energy, Inc., 6.85%, 2039 5,697,886 2,700M Valero Energy Corp., 9.375%, 2019 3,541,317 4,000M Weatherford International, Inc., 6.35%, 2017 4,624,152 55,147,998 Financial Services—13.4% 2,250M Aflac, Inc., 8.5%, 2019 2,940,827 6,000M American Express Co., 7%, 2018 7,375,116 2,000M American International Group, Inc., 4.875%, 2016 2,117,634 3,800M Berkshire Hathaway, Inc., 3.4%, 2022 3,843,331 4,000M BlackRock, Inc., 5%, 2019 4,582,680 13 Portfolio of Investments (continued) INVESTMENT GRADE FUND March 31, 2012 Principal Amount Security Value Financial Services (continued) $ 3,260M CoBank, ACB, 7.875%, 2018 (a) $ 3,902,797 1,800M Compass Bank, 6.4%, 2017 1,850,420 ERAC USA Finance Co.: 2,955M 5.9%, 2015 (a) 3,323,873 2,950M 6.375%, 2017 (a) 3,389,523 4,000M FUEL Trust, 4.207%, 2016 (a) 4,108,896 General Electric Capital Corp.: 4,000M 5.625%, 2017 4,662,296 2,700M 5.5%, 2020 3,067,413 4,000M Glencore Funding, LLC, 6%, 2014 (a) 4,281,796 Harley-Davidson Funding Corp.: 3,800M 5.75%, 2014 (a) 4,145,716 2,100M 6.8%, 2018 (a) 2,457,817 4,000M Protective Life Corp., 7.375%, 2019 4,433,100 4,600M Prudential Financial Corp., 4.75%, 2015 4,997,339 65,480,574 Financials—18.1% Bank of America Corp.: 1,900M 5.65%, 2018 2,030,866 1,800M 5%, 2021 1,806,048 900M 5.875%, 2042 898,282 2,700M Barclays Bank, PLC, 5.125%, 2020 2,828,606 3,168M Bear Stearns Cos., Inc., 7.25%, 2018 3,824,711 Citigroup, Inc.: 3,400M 6.375%, 2014 3,691,043 6,800M 6.125%, 2017 7,599,020 3,000M Fifth Third Bancorp, 3.5%, 2022 2,937,390 Goldman Sachs Group, Inc.: 6,000M 6.15%, 2018 6,479,916 900M 5.75%, 2022 927,597 1,600M 6.125%, 2033 1,591,838 2,750M 6.75%, 2037 2,694,989 JPMorgan Chase & Co.: 6,000M 6%, 2018 6,949,482 2,000M 4.5%, 2022 2,084,802 Merrill Lynch & Co., Inc.: 4,000M 5%, 2015 4,175,696 3,600M 6.4%, 2017 3,930,433 1,800M Mizuho Corporate Bank, Ltd., 2.55%, 2017 (a) 1,801,906 14 Principal Amount Security Value Financials (continued) Morgan Stanley: $ 5,800M 5.95%, 2017 $ 5,978,843 5,000M 6.625%, 2018 5,271,570 1,000M PNC Funding Corp., 3.3%, 2022 991,367 6,000M SunTrust Banks, Inc., 6%, 2017 6,750,114 5,000M UBS AG, 4.875%, 2020 5,205,335 Wells Fargo & Co.: 4,000M 5.625%, 2017 4,640,856 1,800M 4.6%, 2021 1,933,925 1,800M 3.5%, 2022 1,775,729 88,800,364 Food/Beverage/Tobacco—7.8% 4,000M Altria Group, Inc., 9.7%, 2018 5,442,356 4,000M Anheuser-Busch InBev Worldwide, Inc., 5.375%, 2020 4,708,416 2,700M Bottling Group, LLC, 5.125%, 2019 3,159,065 1,980M Bunge Limited Finance Corp., 5.35%, 2014 2,101,028 4,000M Corn Products International, Inc., 4.625%, 2020 4,226,564 4,000M Dr. Pepper Snapple Group, Inc., 6.82%, 2018 4,956,268 4,000M Lorillard Tobacco Co., 6.875%, 2020 4,707,304 4,000M Philip Morris International, Inc., 5.65%, 2018 4,773,756 4,000M SABMiller Holdings, Inc., 3.75%, 2022 (a) 4,077,744 38,152,501 Forest Products/Container—.6% 2,200M International Paper Co., 9.375%, 2019 2,910,761 Health Care—2.7% Aristotle Holding, Inc.: 2,700M 4.75%, 2021 (a) 2,895,194 1,350M 3.9%, 2022 (a) 1,367,288 4,000M Biogen IDEC, Inc., 6.875%, 2018 4,882,540 2,400M Novartis, 5.125%, 2019 2,815,231 1,000M Roche Holdings, Inc., 6%, 2019 (a) 1,221,271 13,181,524 Information Technology—5.9% 3,000M Cisco Systems, Inc., 4.95%, 2019 3,468,432 3,500M Corning, Inc., 4.75%, 2042 3,402,665 3,000M Dell, Inc., 5.875%, 2019 3,566,625 4,000M Harris Corp., 4.4%, 2020 4,163,200 15 Portfolio of Investments (continued) INVESTMENT GRADE FUND March 31, 2012 Principal Amount Security Value Information Technology (continued) $ 8,000M Motorola Solutions, Inc., 6%, 2017 $ 9,272,872 Pitney Bowes, Inc.: 900M 5%, 2015 957,489 4,000M 5.75%, 2017 4,219,900 29,051,183 Manufacturing—3.0% 2,700M General Electric Co., 5.25%, 2017 3,126,344 4,000M Ingersoll-Rand Global Holdings Co., 6.875%, 2018 4,892,480 3,200M Johnson Controls, Inc., 5%, 2020 3,604,893 2,725M Tyco Electronics Group SA, 6.55%, 2017 3,230,079 14,853,796 Media-Broadcasting—4.5% 3,950M British Sky Broadcasting Group, PLC, 9.5%, 2018 (a) 5,353,012 Comcast Corp.: 4,000M 5.15%, 2020 4,609,568 3,100M 6.95%, 2037 3,937,927 4,500M DirecTV Holdings, LLC, 5.15%, 2042 (a) 4,400,303 3,000M Time Warner Cable, Inc., 6.75%, 2018 3,665,088 21,965,898 Media-Diversified—.9% McGraw-Hill Cos., Inc.: 1,800M 5.9%, 2017 2,108,741 2,300M 6.55%, 2037 2,458,599 4,567,340 Metals/Mining—5.9% 4,000M Alcoa, Inc., 6.15%, 2020 4,312,988 4,000M ArcelorMittal, 6.125%, 2018 4,208,212 3,800M Newmont Mining Corp., 5.125%, 2019 4,269,581 5,000M Rio Tinto Finance USA, Ltd., 3.75%, 2021 5,172,055 Vale Overseas, Ltd.: 4,000M 5.625%, 2019 4,490,096 2,000M 4.375%, 2022 2,018,892 4,000M Xstrata Canada Financial Corp., 4.95%, 2021 (a) 4,198,600 28,670,424 16 Principal Amount Security Value Real Estate Investment Trusts—5.6% $ 5,000M Boston Properties, LP, 5.875%, 2019 $ 5,739,795 3,000M Digital Realty Trust, LP, 5.25%, 2021 3,098,721 5,000M HCP, Inc., 5.375%, 2021 5,397,430 4,000M ProLogis, LP, 6.625%, 2018 4,559,176 4,000M Simon Property Group, LP, 5.75%, 2015 4,514,268 4,000M Ventas Realty, LP, 4.75%, 2021 4,043,304 27,352,694 Retail-General Merchandise—1.5% 2,500M GAP, Inc., 5.95%, 2021 2,527,235 4,000M Home Depot, Inc., 5.875%, 2036 4,809,332 7,336,567 Telecommunications—3.5% 3,700M BellSouth Corp., 6.55%, 2034 4,236,696 1,200M BellSouth Telecommmunications, 6.375%, 2028 1,364,369 3,000M Deutsche Telekom International Finance BV, 4.875%, 2042 (a) 2,844,894 3,300M GTE Corp., 6.84%, 2018 4,035,636 4,045M Verizon New York, Inc., 7.375%, 2032 4,810,350 17,291,945 Transportation—1.6% 3,000M Con-way, Inc., 7.25%, 2018 3,434,079 4,000M GATX Corp., 8.75%, 2014 4,555,712 7,989,791 Utilities—5.3% 4,000M Arizona Public Service Co., 4.5%, 2042 3,935,672 3,000M E.ON International Finance BV, 5.8%, 2018 (a) 3,499,743 1,900M Electricite de France SA, 6.5%, 2019 (a) 2,224,697 4,000M Exelon Generation Co., LLC, 6.2%, 2017 4,699,612 Great River Energy Co.: 602M 5.829%, 2017 (a) 654,332 3,700M 4.478%, 2030 (a) 3,901,746 3,000M Ohio Power Co., 5.375%, 2021 3,447,552 2,561M Sempra Energy, 9.8%, 2019 3,492,100 25,855,454 17 Portfolio of Investments (continued) INVESTMENT GRADE FUND March 31, 2012 Principal Amount Security Value Waste Management—.8% $ 3,755M Republic Services, Inc., 3.8%, 2018 $ 4,037,376 Total Value of Corporate Bonds (cost $439,454,454) 97.5 % 477,332,428 Other Assets, Less Liabilities 2.5 12,272,300 Net Assets 100.0 % $489,604,728 (a) Security exempt from registration under Rule 144A of the Securities Act of 1933 (see Note 4). Accounting Standards Codification (“ASC”) 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of March 31, 2012: Level 1 Level 2 Level 3 Total Corporate Bonds* $ — $ 477,332,428 $ — $ 477,332,428 * The Portfolio of Investments provides information on the industry categorization. There were no transfers into or from Level 1 and Level 2 by the Fund during the period ended March 31, 2012. 18 See notes to financial statements Fund Expenses (unaudited) FUND FOR INCOME The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 4 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (10/1/11) (3/31/12) (10/1/11–3/31/12)* Expense Example – Class A Shares Actual $1,000.00 $1,116.95 $6.67 Hypothetical (5% annual return before expenses) $1,000.00 $1,018.70 $6.36 Expense Example – Class B Shares Actual $1,000.00 $1,113.48 $10.36 Hypothetical (5% annual return before expenses) $1,000.00 $1,015.20 $9.87 *Expenses are equal to the annualized expense ratio of 1.26% for Class A shares and 1.96% for Class B shares, multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. Portfolio Composition TOP TEN SECTORS Portfolio holdings and allocations are subject to change. Percentages are as of March 31, 2012, and are based on the total value of investments. 19 Portfolio of Investments FUND FOR INCOME March 31, 2012 Principal Amount Security Value CORPORATE BONDS—97.0% Automotive—4.0% $ 4,425M Chrysler Group, LLC/CG Co. – Issuer, Inc., 8.25%, 2021 $ 4,491,375 3,000M Cooper Tire & Rubber Co., 8%, 2019 3,258,750 2,825M Cooper-Standard Automotive, Inc., 8.5%, 2018 3,051,000 3,950M Exide Technologies, 8.625%, 2018 3,327,875 2,525M Ford Motor Co., 6.625%, 2028 2,815,920 3,325M Jaguar Land Rover, PLC, 7.75%, 2018 (a) 3,424,750 2,100M Oshkosh Corp., 8.5%, 2020 2,296,875 22,666,545 Building Materials—2.4% 2,650M Associated Materials, LLC, 9.125%, 2017 2,590,375 Building Materials Corp.: 3,625M 6.875%, 2018 (a) 3,828,906 1,375M 7.5%, 2020 (a) 1,464,375 2,475M Griffon Corp., 7.125%, 2018 2,570,906 3,700M Texas Industries, Inc., 9.25%, 2020 3,570,500 14,025,062 Capital Goods—.5% 2,650M Belden CDT, Inc., 9.25%, 2019 2,928,250 Chemicals—4.6% 2,950M Ferro Corp., 7.875%, 2018 3,023,750 1,050M Ineos Finance, PLC, 8.375%, 2019 (a) 1,113,000 2,775M Kinove German Bondco GmbH, 9.625%, 2018 (a) 2,899,875 2,025M Lyondell Chemical Co., 11%, 2018 2,247,750 LyondellBasell Industries NV: 1,200M 5%, 2019 (a)(b) 1,203,000 1,250M 6%, 2021 (a) 1,318,750 1,100M 5.75%, 2024 (a)(b) 1,100,000 2,575M Polymer Group, Inc., 7.75%, 2019 2,723,063 1,375M PolyOne Corp., 7.375%, 2020 1,460,938 5,075M Rhodia SA, 6.875%, 2020 (a) 5,607,875 Solutia, Inc.: 2,125M 8.75%, 2017 2,419,844 1,275M 7.875%, 2020 1,501,313 26,619,158 20 Principal Amount Security Value Consumer Non-Durables—1.4% $ 3,200M Easton-Bell Sports, Inc., 9.75%, 2016 $3,556,000 Levi Strauss & Co.: 400M 8.875%, 2016 414,004 925M 7.625%, 2020 982,813 3,025M Phillips Van-Heusen Corp., 7.375%, 2020 3,350,188 8,303,005 Energy—15.9% AmeriGas Finance, LLC: 425M 6.75%, 2020 432,437 1,500M 7%, 2022 1,533,750 Basic Energy Services, Inc.: 450M 7.125%, 2016 459,000 1,025M 7.75%, 2019 1,055,750 Berry Petroleum Co.: 2,925M 8.25%, 2016 3,052,969 2,475M 6.375%, 2022 2,549,250 Chesapeake Energy Corp.: 2,650M 7.25%, 2018 2,842,125 125M 6.625%, 2020 127,812 1,350M Chesapeake Midstream Partners, LP, 6.125%, 2022 (a) 1,366,875 2,300M Concho Resources, Inc., 8.625%, 2017 2,530,000 Consol Energy, Inc.: 1,875M 8%, 2017 1,964,062 3,700M 8.25%, 2020 3,885,000 Copano Energy, LLC: 500M 7.75%, 2018 526,250 2,775M 7.125%, 2021 2,934,562 3,800M Crosstex Energy, LP, 8.875%, 2018 4,056,500 1,775M Denbury Resources, Inc., 8.25%, 2020 1,992,437 2,750M El Paso Corp., 6.5%, 2020 3,041,464 1,575M El Paso Pipeline Partners Operating Co., LLC, 5%, 2021 1,640,941 750M Encore Acquisition Co., 9.5%, 2016 828,750 2,450M Expro Finance Luxembourg SCA, 8.5%, 2016 (a) 2,370,375 Ferrellgas Partners, LP: 3,450M 9.125%, 2017 3,622,500 1,563M 8.625%, 2020 1,422,330 3,975M Forest Oil Corp., 7.25%, 2019 3,925,312 3,375M Genesis Energy, LP, 7.875%, 2018 3,459,375 3,875M Hilcorp Energy I, LP, 8%, 2020 (a) 4,204,375 21 Portfolio of Investments (continued) FUND FOR INCOME March 31, 2012 Principal Amount Security Value Energy (continued) Inergy, LP: $ 2,475M 7%, 2018 $ 2,425,500 715M 6.875%, 2021 691,763 2,175M Kodiak Oil & Gas Corp., 8.125%, 2019 (a) 2,302,781 3,975M Linn Energy, LLC, 6.25%, 2019 (a) 3,860,719 2,450M Murray Energy Corp., 10.25%, 2015 (a) 2,394,875 450M Newfield Exploration Co., 7.125%, 2018 475,875 Penn Virginia Corp.: 925M 10.375%, 2016 911,125 500M 7.25%, 2019 432,500 2,600M PetroBakken Energy, Ltd., 8.625%, 2020 (a) 2,717,000 1,525M Petrohawk Energy Corp., 10.5%, 2014 1,706,094 Quicksilver Resources, Inc.: 1,075M 8.25%, 2015 1,069,625 2,100M 11.75%, 2016 2,231,250 2,100M 9.125%, 2019 2,058,000 1,475M SandRidge Energy, Inc., 7.5%, 2021 1,460,250 1,600M SESI, LLC, 6.375%, 2019 1,704,000 SM Energy Co.: 600M 6.625%, 2019 639,000 1,175M 6.5%, 2021 1,257,250 1,350M Transocean, Inc., 5.05%, 2016 1,447,266 4,150M Vanguard Natural Resources, LLC, 7.875%, 2020 4,129,250 1,500M Western Refining, Inc., 11.25%, 2017 (a) 1,717,500 91,455,824 Financials—4.6% Ally Financial, Inc.: 1,000M 4.5%, 2014 1,003,750 925M 5.5%, 2017 927,078 3,700M 6.25%, 2017 3,823,902 2,650M 8%, 2020 2,954,750 675M CNH Capital, LLC, 6.25%, 2016 (a) 727,312 Ford Motor Credit Co., LLC: 675M 7%, 2015 739,030 175M 12%, 2015 217,437 550M 6.625%, 2017 610,167 4,600M 5.875%, 2021 4,970,489 22 Principal Amount Security Value Financials (continued) International Lease Finance Corp.: $ 500M 5.875%, 2013 $ 513,750 275M 6.625%, 2013 283,250 5,450M 8.625%, 2015 6,015,438 1,900M 8.75%, 2017 2,118,500 1,275M 8.25%, 2020 1,405,955 26,310,808 Food/Beverage/Tobacco—1.5% CF Industries, Inc.: 2,000M 6.875%, 2018 2,312,500 600M 7.125%, 2020 716,250 JBS USA, LLC: 1,300M 8.25%, 2020 (a) 1,339,000 1,600M 7.25%, 2021 (a) 1,556,000 2,750M Pilgrim’s Pride Corp., 7.875%, 2018 2,756,875 8,680,625 Food/Drug—2.4% 6,175M McJunkin Red Man Corp., 9.5%, 2016 6,761,625 3,600M NBTY, Inc., 9%, 2018 3,982,500 1,225M SUPERVALU, Inc., 7.5%, 2014 1,249,500 1,525M Tops Holding Corp./Tops Markets, LLC, 10.125%, 2015 1,635,563 13,629,188 Forest Products/Containers—2.5% 1,325M Ardagh Packaging Finance, 7.375%, 2017 (a) 1,427,687 950M Ball Corp., 5%, 2022 953,562 2,375M Clearwater Paper Corp., 7.125%, 2018 2,529,375 1,750M Exopack Holding Corp., 10%, 2018 1,846,250 1,400M JSG Funding, PLC (Smurfit Kappa Funding, PLC), 7.75%, 2015 1,414,000 675M Mercer International, Inc., 9.5%, 2017 702,000 3,050M Reynolds Group Escrow, LLC, 7.75%, 2016 (a) 3,240,625 1,750M Sealed Air Corp., 8.125%, 2019 (a) 1,940,313 14,053,812 23 Portfolio of Investments (continued) FUND FOR INCOME March 31, 2012 Principal Amount Security Value Gaming/Leisure—.6% $ 1,775M Ameristar Casinos, Inc., 7.5%, 2021 $ 1,870,406 1,550M National CineMedia, LLC, 7.875%, 2021 1,658,500 3,528,906 Health Care—5.7% 1,800M AMERIGROUP Corp., 7.5%, 2019 1,980,000 4,375M Aviv Healthcare Properties, LP, 7.75%, 2019 4,517,187 1,250M Capella Healthcare, 9.25%, 2017 1,287,500 Community Health Systems, Inc.: 1,406M 8.875%, 2015 1,458,725 1,825M 8%, 2019 (a) 1,896,875 1,425M DaVita, Inc., 6.375%, 2018 1,496,250 Fresenius Medical Care US Finance II, Inc.: 1,150M 5.625%, 2019 (a) 1,187,375 925M 5.875%, 2022 (a) 952,750 4,400M Genesis Health Ventures, Inc., 9.75%, 2005 (c)(d) 2,750 HCA, Inc.: 675M 6.375%, 2015 715,500 2,075M 8%, 2018 2,266,937 550M 6.5%, 2020 578,875 600M 7.25%, 2020 656,250 1,950M 7.75%, 2021 2,025,562 1,625M 7.5%, 2022 1,734,687 Healthsouth Corp.: 2,275M 7.25%, 2018 2,439,937 1,025M 7.75%, 2022 1,112,125 1,225M LVB Acquisition, Inc. (Biomet, Inc.), 10%, 2017 1,324,531 265M Select Medical Corp., 7.625%, 2015 263,344 1,600M Universal Hospital Services, Inc., 8.5%, 2015 1,646,000 Vanguard Health Holding Co. II, LLC: 1,925M 8%, 2018 1,973,125 1,325M 7.75%, 2019 (a) 1,325,000 32,841,285 Information Technology—3.7% 3,650M Computer Sciences Corp., 6.5%, 2018 3,960,250 Equinix, Inc.: 1,875M 8.125%, 2018 2,071,875 1,250M 7%, 2021 1,375,000 24 Principal Amount Security Value Information Technology (continued) Fidelity National Information Services, Inc.: $ 150M 7.625%, 2017 (a) $ 164,250 1,200M 7.625%, 2017 1,320,000 2,400M 7.875%, 2020 2,676,000 Jabil Circuit, Inc.: 350M 7.75%, 2016 400,750 3,825M 8.25%, 2018 4,465,688 2,925M Lawson Software, Inc., 9.375%, 2019 (a)(b) 3,034,688 2,100M MEMC Electronic Materials, Inc., 7.75%, 2019 1,680,000 21,148,501 Manufacturing—2.7% 1,550M Amsted Industries, 8.125%, 2018 (a) 1,666,250 2,725M Bombardier, Inc., 5.75%, 2022 (a) 2,663,687 3,850M Case New Holland, Inc., 7.875%, 2017 4,494,875 1,350M EDP Finance BV, 6%, 2018 (a) 1,194,525 1,575M Manitowoc Co., Inc., 8.5%, 2020 1,740,375 2,000M Rexel SA, 6.125%, 2019 (a) 2,032,500 1,275M Terex Corp., 10.875%, 2016 1,456,688 15,248,900 Media-Broadcasting—4.7% 2,450M Allbritton Communication Co., 8%, 2018 2,627,625 Belo Corp.: 4,000M 7.25%, 2027 3,850,000 725M 7.75%, 2027 701,437 2,825M Block Communications, Inc., 7.25%, 2020 (a) 2,892,094 2,975M Cumulus Media, Inc., 7.75%, 2019 (a) 2,826,250 2,475M Nexstar/Mission Broadcasting, Inc., 8.875%, 2017 2,666,813 Sinclair Television Group, Inc.: 4,000M 9.25%, 2017 (a) 4,470,000 1,000M 8.375%, 2018 1,085,000 5,250M XM Satellite Radio, Inc., 7.625%, 2018 (a) 5,696,250 26,815,469 25 Portfolio of Investments (continued) FUND FOR INCOME March 31, 2012 Principal Amount Security Value Media-Cable TV—7.6% $ 3,400M Cablevision Systems Corp., 8.625%, 2017 $ 3,718,750 CCO Holdings, LLC: 1,200M 7.25%, 2017 1,293,000 550M 7.875%, 2018 596,750 2,300M 7%, 2019 2,449,500 1,175M 7.375%, 2020 1,280,750 2,975M Cequel Communications Holdings I, Inc., 8.625%, 2017 (a) 3,209,281 Clear Channel Worldwide: 2,500M 9.25%, 2017 Series “A” 2,740,625 2,475M 9.25%, 2017 Series “B” 2,725,594 200M 7.625%, 2020 Series “A” (a) 194,000 1,450M 7.625%, 2020 Series “B” (a) 1,428,250 400M CSC Holdings, LLC, 6.75%, 2021 (a) 418,500 2,575M DISH DBS Corp., 7.875%, 2019 2,974,125 1,525M Echostar DBS Corp., 7.125%, 2016 1,694,656 1,625M Harron Communications, LP, 9.125%, 2020 (a)(b) 1,685,937 5,725M Nara Cable Funding, Ltd., 8.875%, 2018 (a) 5,467,375 3,525M Quebecor Media, Inc., 7.75%, 2016 3,632,656 4,850M UPC Germany GmbH, 8.125%, 2017 (a) 5,262,250 2,800M UPC Holding BV, 9.875%, 2018 (a) 3,108,000 43,879,999 Media-Diversified—1.5% 3,400M Entravision Communications Corp., 8.75%, 2017 3,616,750 3,625M Lamar Media Corp., 7.875%, 2018 3,982,969 1,000M NAI Entertainment Holdings, LLC, 8.25%, 2017 (a) 1,102,500 8,702,219 Metals/Mining—8.4% AK Steel Corp.: 1,775M 7.625%, 2020 1,721,750 675M 8.375%, 2022 658,125 ArcelorMittal: 325M 4.5%, 2017 326,306 1,300M 9.85%, 2019 1,566,345 1,350M 5.5%, 2021 1,327,294 1,125M 6.25%, 2022 1,139,570 Arch Coal, Inc.: 2,775M 7.25%, 2020 2,587,687 2,950M 7.25%, 2021 (a) 2,736,125 26 Principal Amount Security Value Metals/Mining (continued) FMG Resources (August 2006) Property, Ltd.: $ 1,200M 7%, 2015 (a) $ 1,230,000 1,250M 6.375%, 2016 (a) 1,253,125 975M 6%, 2017 (a) 967,687 1,550M 6.875%, 2018 (a) 1,557,750 175M 8.25%, 2019 (a) 184,625 1,400M JMC Steel Group, 8.25%, 2018 (a) 1,463,000 2,750M Metals USA, Inc., 11.125%, 2015 2,873,750 5,425M Novelis, Inc., 8.375%, 2017 5,913,250 Peabody Energy Corp.: 2,375M 6%, 2018 (a) 2,339,375 1,700M 6.5%, 2020 1,708,500 3,175M 6.25%, 2021 (a) 3,127,375 Schaeffler Finance BV: 1,400M 7.75%, 2017 (a) 1,487,500 800M 8.5%, 2019 (a) 858,000 United States Steel Corp.: 850M 7%, 2018 877,625 3,700M 7.375%, 2020 3,792,500 1,475M 7.5%, 2022 1,482,375 Vulcan Materials Co.: 1,350M 6.5%, 2016 1,454,625 3,250M 7%, 2018 3,501,875 48,136,139 Real Estate Investment Trusts—1.0% Developers Diversified Realty Corp.: 675M 9.625%, 2016 817,921 550M 7.875%, 2020 651,491 Omega Healthcare Investors, Inc.: 975M 7.5%, 2020 1,053,000 1,550M 6.75%, 2022 1,650,750 1,400M Taylor Morrison Communities, Inc., 7.75%, 2020 (a)(b) 1,424,500 5,597,662 Retail-General Merchandise—5.2% 960M CKE Restaurants, Inc., 11.375%, 2018 1,101,600 1,660M DineEquity, Inc., 9.5%, 2018 1,826,000 2,050M J.C. Penney Corp., Inc., 7.95%, 2017 2,296,000 2,050M Limited Brands, Inc., 8.5%, 2019 2,434,375 1,975M Monitronics International, Inc., 9.125%, 2020 (a) 2,009,563 27 Portfolio of Investments (continued) FUND FOR INCOME March 31, 2012 Principal Amount Security Value Retail-General Merchandise (continued) $ 3,685M Needle Merger Sub Corp., 8.125%, 2019 (a) $ 3,721,850 3,550M NPC International, Inc., 10.5%, 2020 (a) 3,887,250 2,275M QVC, Inc., 7.5%, 2019 (a) 2,508,188 1,525M Sally Holdings, LLC/Sally Capital, Inc., 6.875%, 2019 (a) 1,631,750 1,300M Toys R Us Property Co. I, Inc., 10.75%, 2017 1,430,000 1,400M Toys R Us Property Co. II, Inc., 8.5%, 2017 1,468,250 3,150M Wendy’s/Arby’s Restaurants, LLC, 10%, 2016 3,449,250 475M Yankee Acquisition Corp., 8.5%, 2015 488,067 1,675M YCC Holdings, LLC/Yankee Finance, Inc., 10.25%, 2016 1,714,781 29,966,924 Services—2.3% 2,050M CoreLogic, Inc., 7.25%, 2021 (a) 2,121,750 1,550M Covanta Holding Corp., 6.375%, 2022 1,582,528 Iron Mountain, Inc.: 1,525M 7.75%, 2019 1,673,688 2,300M 8.375%, 2021 2,512,750 2,850M PHH Corp., 9.25%, 2016 2,910,563 2,375M Reliance Intermediate Holdings, LP, 9.5%, 2019 (a) 2,636,250 13,437,529 Telecommunications—6.5% 625M CenturyLink, Inc., 5.8%, 2022 611,455 Citizens Communications Co.: 5,500M 7.125%, 2019 5,541,250 1,475M 9%, 2031 1,438,125 1,100M Frontier Communications Corp., 8.25%, 2014 1,199,000 2,525M GCI, Inc., 8.625%, 2019 2,761,719 5,575M Inmarsat Finance, PLC, 7.375%, 2017 (a) 5,979,188 Intelsat Jackson Holdings, Ltd.: 1,300M 9.5%, 2016 1,361,750 2,950M 8.5%, 2019 3,245,000 450M 7.5%, 2021 475,313 800M PAETEC Holding Corp., 9.875%, 2018 908,000 1,125M Qwest Communications International, Inc., 7.125%, 2018 1,206,563 425M Qwest Corp., 6.5%, 2017 482,492 Sprint Capital Corp.: 2,000M 6.9%, 2019 1,740,000 3,825M 6.875%, 2028 2,945,250 580M Virgin Media Finance, PLC, 9.5%, 2016 656,850 Wind Acquisition Finance SA: 750M 11.75%, 2017 (a) 742,500 2,175M 7.25%, 2018 (a) 2,055,375 28 Principal Amount Security Value Telecommunications (continued) Windstream Corp.: $ 1,725M 7.875%, 2017 $ 1,910,438 1,775M 7.75%, 2020 1,908,125 37,168,393 Transportation—1.8% 2,775M Aguila 3 SA, 7.875%, 2018 (a) 2,913,750 2,975M CHC Helicopter SA, 9.25%, 2020 (a) 2,967,562 Navios Maritime Holdings: 2,025M 8.875%, 2017 2,085,750 2,700M 8.125%, 2019 2,328,750 10,295,812 Utilities—4.7% AES Corp.: 875M 9.75%, 2016 1,028,125 800M 8%, 2017 905,000 1,275M 7.375%, 2021 (a) 1,415,250 3,475M Atlantic Power Corp., 9%, 2018 (a) 3,527,125 2,600M Calpine Construction Finance Co., LP, 8%, 2016 (a) 2,840,500 650M Calpine Corp., 7.5%, 2021 (a) 697,125 2,850M Energy Future Holdings Corp., 10%, 2020 3,106,500 1,444M Indiantown Cogeneration Utilities, LP, 9.77%, 2020 1,499,388 2,750M Intergen NV, 9%, 2017 (a) 2,908,125 NRG Energy, Inc.: 4,625M 7.375%, 2017 4,821,563 2,350M 7.625%, 2019 2,279,500 1,935M NSG Holdings, LLC, 7.75%, 2025 (a) 1,954,350 26,982,551 Wireless Communications—.8% 1,050M MetroPCS Wireless, Inc., 7.875%, 2018 1,110,375 1,100M Nextel Communications, Inc., 5.95%, 2014 1,105,500 Sprint Nextel Corp.: 950M 6%, 2016 852,625 950M 9.125%, 2017 (a) 947,625 575M ViaSat, Inc., 6.875%, 2020 (a) 592,250 4,608,375 Total Value of Corporate Bonds (cost $540,718,874) 557,030,941 29 Portfolio of Investments (continued) FUND FOR INCOME March 31, 2012 Principal Amount or Shares Security Value LOAN PARTICIPATIONS—.9% Chemicals—.4% $2,700M PL Propylene, LLC, 7%, 2017 (b)(e) $ 2,706,750 Forest Products/Containers—.5% 2,700M Sealed Air Corp., 4.75%, 2018 (e) 2,734,776 Total Value of Loan Participations (cost $5,379,325) 5,441,526 COMMON STOCKS—.0% Automotive—.0% 37,387 * Safelite Glass Corporation – Class “B” (c) 4,767 2,523 * Safelite Realty Corporation (c) 25 4,792 Telecommunications—.0% 8 * Viatel Holding (Bermuda), Ltd. (c) — 18,224 * World Access, Inc. 18 18 Total Value of Common Stocks (cost $385,770) 4,810 Total Value of Investments (cost $546,483,969) 97.9 % 562,477,277 Other Assets, Less Liabilities 2.1 12,020,012 Net Assets 100.0 % $574,497,289 * Non-income producing (a) Security exempt from registration under Rule 144A of the Securities Act of 1933 (see Note 4). (b) A portion or all of the security purchased on a when-issued or delayed delivery basis (see Note 1G). (c) Securities valued at fair value (see Note 1A) (d) In default as to principal and/or interest payment (e) Interest rates are determined and reset periodically. The interest rates above are the rates in effect at March 31, 2012. 30 Accounting Standards Codification (“ASC”) 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of March 31, 2012: Level 1 Level 2 Level 3 Total Corporate Bonds $ — $ 557,028,191 $ 2,750 $ 557,030,941 Loan Participations — 5,441,526 — 5,441,526 Common Stocks 18 — 4,792 4,810 Total Investments in Securities* $ 18 $ $ 7,542 $ * The Portfolio of Investments provides information on the industry categorization. There were no transfers into or from Level 1 and Level 2 by the Fund during the period ended March 31, 2012. The following is a reconciliation of Fund investments valued using Level 3 inputs for the period: Investments Investments in Corporate in Common Bonds Stocks Total Balance, September 30, 2011 $ 2,750 $ 4,792 $ 7,542 Net purchases (sales) — — — Change in unrealized appreciation — — — (depreciation) Realized gain (loss) — — — Transfer in and/or out of Level 3 — — — Balance, March 31, 2012 $ 2,750 $ 4,792 $ 7,542 31 Portfolio of Investments (continued) FUND FOR INCOME March 31, 2012 The following is a summary of Level 3 inputs by industry: Automotive $ 4,792 Health Care 2,750 Telecommunications — $ 7,542 32 See notes to financial statements Fund Expenses (unaudited) TOTAL RETURN FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 4 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (10/1/11) (3/31/12) (10/1/11–3/31/12)* Expense Example – Class A Shares Actual $1,000.00 $1,187.12 $7.22 Hypothetical (5% annual return before expenses) $1,000.00 $1,018.40 $6.66 Expense Example – Class B Shares Actual $1,000.00 $1,182.19 $11.02 Hypothetical (5% annual return before expenses) $1,000.00 $1,014.90 $10.18 * Expenses are equal to the annualized expense ratio of 1.32% for Class A shares and 2.02% for Class B shares, multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period). Portfolio Composition TOP TEN SECTORS Portfolio holdings and allocations are subject to change. Percentages are as of March 31, 2012, and are based on the total market value of investments. 33 Portfolio of Investments TOTAL RETURN FUND March 31, 2012 Shares Security Value COMMON STOCKS—59.5% Consumer Discretionary—8.5% 1,900 * Allison Transmission Holdings, Inc. $ 45,372 92,400 Best Buy Company, Inc. 2,188,032 24,300 * Body Central Corporation 705,186 41,900 * BorgWarner, Inc. 3,533,846 200 * CafePress, Inc. 3,830 123,700 CBS Corporation – Class “B” 4,194,667 15,300 CEC Entertainment, Inc. 580,023 18,700 Coach, Inc. 1,445,136 72,200 Dana Holding Corporation 1,119,100 36,700 * Delphi Automotive, PLC 1,159,720 47,300 GNC Acquisition Holdings, Inc. – Class “A” 1,650,297 53,900 Home Depot, Inc. 2,711,709 80,000 Limited Brands, Inc. 3,840,000 27,300 McDonald’s Corporation 2,678,130 153,300 Newell Rubbermaid, Inc. 2,730,273 900 Oxford Industries, Inc. 45,738 144,500 * Pier 1 Imports, Inc. 2,627,010 53,800 * Steiner Leisure, Ltd. 2,627,054 210,500 Stewart Enterprises, Inc – Class “A” 1,277,735 21,100 * TRW Automotive Holdings Corporation 980,095 22,800 Tupperware Brands Corporation 1,447,800 85,060 Wyndham Worldwide Corporation 3,956,141 41,546,894 Consumer Staples—5.2% 115,000 Altria Group, Inc. 3,550,050 1,600 * Annie’s, Inc. 55,744 46,600 Avon Products, Inc. 902,176 41,900 Coca-Cola Company 3,101,019 59,700 CVS Caremark Corporation 2,674,560 19,200 McCormick & Company, Inc. 1,045,056 13,900 Nu Skin Enterprises, Inc. – Class “A” 804,949 20,100 PepsiCo, Inc. 1,333,635 75,100 Philip Morris International, Inc. 6,654,611 23,700 Procter & Gamble Company 1,592,877 72,800 * Roundy’s, Inc. 778,960 46,900 Wal-Mart Stores, Inc. 2,870,280 25,363,917 34 Shares Security Value Energy—5.8% 35,900 Anadarko Petroleum Corporation $ 2,812,406 63,600 * C&J Energy Services, Inc. 1,131,444 15,200 Chevron Corporation 1,630,048 55,200 ConocoPhillips 4,195,752 49,000 Ensco, PLC (ADR) 2,593,570 47,927 ExxonMobil Corporation 4,156,709 1,897 Hugoton Royalty Trust 27,848 78,386 Marathon Oil Corporation 2,484,836 30,643 Marathon Petroleum Corporation 1,328,680 22,800 National Oilwell Varco, Inc. 1,811,916 69,300 * Noble Corporation 2,596,671 14,300 Sasol, Ltd. (ADR) 695,552 86,200 Suncor Energy, Inc. 2,818,740 28,284,172 Financials—6.4% 48,100 American Express Company 2,783,066 46,500 Ameriprise Financial, Inc. 2,656,545 130,400 Brookline Bancorp, Inc. 1,221,848 7,500 Chubb Corporation 518,325 53,650 Discover Financial Services 1,788,691 23,700 Financial Select Sector SPDR Fund (ETF) 373,986 78,800 FirstMerit Corporation 1,328,568 31,200 Invesco, Ltd. 832,104 85,000 JPMorgan Chase & Company 3,908,300 23,500 M&T Bank Corporation 2,041,680 35,700 MetLife, Inc. 1,333,395 23,700 Morgan Stanley 465,468 163,300 New York Community Bancorp, Inc. 2,271,503 41,900 PNC Financial Services Group, Inc. 2,702,131 11,900 * Select Income REIT (REIT) 268,702 23,700 SPDR KBW Regional Banking (ETF) 674,739 117,672 * Sunstone Hotel Investors, Inc. (REIT) 1,146,125 65,300 U.S. Bancorp 2,068,704 100,700 Urstadt Biddle Properties – Class “A” (REIT) 1,987,818 40,100 Wells Fargo & Company 1,369,014 31,740,712 35 Portfolio of Investments (continued) TOTAL RETURN FUND March 31, 2012 Shares Security Value Health Care—6.6% 54,200 Abbott Laboratories $ 3,321,918 16,200 Baxter International, Inc. 968,436 27,900 Covidien, PLC 1,525,572 45,900 * Gilead Sciences, Inc. 2,242,215 13,600 Hill-Rom Holdings, Inc. 454,376 56,200 Johnson & Johnson 3,706,952 14,600 McKesson Corporation 1,281,442 45,700 * Medco Health Solutions, Inc. 3,212,710 65,700 Merck & Company, Inc. 2,522,880 40,500 * Par Pharmaceutical Companies, Inc. 1,568,565 175,380 Pfizer, Inc. 3,974,111 28,700 Sanofi-Aventis (ADR) 1,112,125 59,200 Thermo Fisher Scientific, Inc. 3,337,696 20,000 UnitedHealth Group, Inc. 1,178,800 27,700 * Watson Pharmaceuticals, Inc. 1,857,562 32,265,360 Industrials—10.9% 52,500 3M Company 4,683,525 70,900 * Altra Holdings, Inc. 1,361,280 39,900 Armstrong World Industries, Inc. 1,945,923 25,400 Caterpillar, Inc. 2,705,608 28,700 Chicago Bridge & Iron Company NV – NY Shares 1,239,553 37,500 * Esterline Technologies Corporation 2,679,750 24,500 * Generac Holdings, Inc. 601,475 91,100 General Electric Company 1,828,377 31,400 Goodrich Corporation 3,938,816 51,100 Honeywell International, Inc. 3,119,655 60,000 IDEX Corporation 2,527,800 33,700 ITT Corporation 773,078 10,800 Lockheed Martin Corporation 970,488 63,100 * Mobile Mini, Inc. 1,332,672 17,800 Northrop Grumman Corporation 1,087,224 25,800 Parker Hannifin Corporation 2,181,390 25,100 Raytheon Company 1,324,778 46,700 Snap-on, Inc. 2,847,299 150,300 TAL International Group, Inc. 5,517,513 66,300 Textainer Group Holdings, Ltd. 2,247,570 36 Shares Security Value Industrials (continued) 31,660 * Thermon Group Holdings, Inc. $ 647,447 85,675 Tyco International, Ltd. 4,813,222 36,800 United Technologies Corporation 3,052,192 53,426,635 Information Technology—12.1% 7,200 * Apple, Inc. 4,316,184 55,000 Avago Technologies, Ltd. 2,143,350 22,800 * CACI International, Inc. – Class “A” 1,420,212 150,900 Cisco Systems, Inc. 3,191,535 30,000 * eBay, Inc. 1,106,700 135,800 * EMC Corporation 4,057,704 60,600 Hewlett-Packard Company 1,444,098 107,400 Intel Corporation 3,019,014 38,400 International Business Machines Corporation 8,012,160 83,200 Intersil Corporation – Class “A” 931,840 161,600 Microsoft Corporation 5,211,600 188,500 * NCR Corporation 4,092,335 42,900 * NeuStar, Inc. – Class “A” 1,598,025 70,600 Oracle Corporation 2,058,696 47,100 * Parametric Technology Corporation 1,315,974 72,700 QUALCOMM, Inc. 4,945,054 131,000 * Symantec Corporation 2,449,700 89,300 TE Connectivity, Ltd. 3,281,775 151,476 Western Union Company 2,665,978 131,200 * Yahoo!, Inc. 1,996,864 59,258,798 Materials—2.8% 9,100 Buckeye Technologies, Inc. 309,127 42,200 Celanese Corporation – Series “A” 1,948,796 17,700 DuPont (E.I.) de Nemours & Company 936,330 67,500 Freeport-McMoRan Copper & Gold, Inc. 2,567,700 103,700 Kronos Worldwide, Inc. 2,586,278 51,200 Lyondellbasell Industries NV – Class “A” 2,234,880 10,100 Praxair, Inc. 1,157,864 81,300 RPM International, Inc. 2,129,247 13,870,222 37 Portfolio of Investments (continued) TOTAL RETURN FUND March 31, 2012 Shares or Principal Amount Security Value Telecommunication Services—1.1% 81,200 AT&T, Inc. $ 2,535,876 82,700 Verizon Communications, Inc. 3,161,621 5,697,497 Utilities—.1% 12,000 Atmos Energy Corporation 377,520 Total Value of Common Stocks (cost $203,486,653) 291,831,727 CORPORATE BONDS—25.4% Aerospace/Defense—.5% $ 1,000M BAE Systems Holdings, Inc., 4.95%, 2014 (a) 1,053,228 1,000M United Technologies Corp., 6.125%, 2019 1,230,132 2,283,360 Agriculture—.2% 1,000M Cargill, Inc., 6%, 2017 (a) 1,192,118 Automotive—.2% 1,000M Daimler Finance NA, LLC, 2.95%, 2017 (a) 1,037,581 Chemicals—.6% 1,000M Chevron Phillips Chemicals, Co., LLC, 8.25%, 2019 (a) 1,311,514 1,500M Dow Chemical Co., 4.25%, 2020 1,575,245 2,886,759 Consumer Durables—.5% 1,000M Black & Decker Corp., 5.75%, 2016 1,152,688 1,000M Newell Rubbermaid, Inc., 4.7%, 2020 1,064,443 2,217,131 Energy—2.4% 1,000M Canadian Oil Sands, Ltd., 7.75%, 2019 (a) 1,220,905 1,000M DCP Midstream, LLC, 9.75%, 2019 (a) 1,279,708 1,000M Enbridge Energy Partners, 4.2%, 2021 1,044,167 898M Maritime & Northeast Pipeline, LLC, 7.5%, 2014 (a) 961,517 1,000M Nabors Industries, Inc., 5.375%, 2012 1,013,728 1,000M Petrobras International Finance Co., 5.375%, 2021 1,081,739 1,000M Reliance Holdings USA, Inc., 4.5%, 2020 (a) 966,035 500M Spectra Energy Capital, LLC, 6.2%, 2018 584,744 38 Principal Amount Security Value Energy (continued) $ 1,000M Suncor Energy, Inc., 6.1%, 2018 $ 1,203,181 1,000M Valero Energy Corp., 9.375%, 2019 1,311,599 1,000M Weatherford International, Inc., 6.35%, 2017 1,156,038 11,823,361 Financial Services—2.9% 1,000M Aflac, Inc., 8.5%, 2019 1,307,034 American Express Co.: 500M 6.15%, 2017 588,129 1,000M 7%, 2018 1,229,186 1,000M Ameriprise Financial, Inc., 5.3%, 2020 1,091,789 1,000M Berkshire Hathaway, Inc., 3.4%, 2022 1,011,403 1,000M BlackRock, Inc., 5%, 2019 1,145,670 1,000M Caterpillar Financial Services Corp., 5.85%, 2017 1,199,413 1,000M CoBank, ACB, 7.875%, 2018 (a) 1,197,177 1,000M ERAC USA Finance Co., 6.375%, 2017 (a) 1,148,991 1,000M FUEL Trust, 4.207%, 2016 (a) 1,027,224 1,000M General Electric Capital Corp., 5.625%, 2017 1,165,574 1,000M Harley-Davidson Funding Corp., 5.75%, 2014 (a) 1,090,978 1,000M Prudential Financial Corp., 4.75%, 2015 1,086,378 14,288,946 Financials—3.2% 1,000M Bank of America Corp., 5.65%, 2018 1,068,877 1,000M Barclays Bank, PLC, 5.125%, 2020 1,047,632 Citigroup, Inc.: 1,000M 6.375%, 2014 1,085,601 1,000M 6.125%, 2017 1,117,503 1,000M Fifth Third Bancorp, 3.5%, 2022 979,130 1,500M Goldman Sachs Group, Inc., 6.15%, 2018 1,619,979 2,000M JPMorgan Chase & Co., 6%, 2018 2,316,494 1,000M Merrill Lynch & Co., Inc., 5%, 2015 1,043,924 1,000M Morgan Stanley, 6.625%, 2018 1,054,314 1,000M Siemens Financieringsmaatschappij NV, 5.75%, 2016 (a) 1,169,964 1,000M SunTrust Banks, Inc., 6%, 2017 1,125,019 1,000M UBS AG, 4.875%, 2020 1,041,067 1,000M Wells Fargo & Co., 5.625%, 2017 1,160,214 15,829,718 39 Portfolio of Investments (continued) TOTAL RETURN FUND March 31, 2012 Principal Amount Security Value Food/Beverage/Tobacco—2.8% $ 1,500M Altria Group, Inc., 9.7%, 2018 $ 2,040,884 1,000M Anheuser-Busch InBev Worldwide, Inc., 6.875%, 2019 1,276,616 1,000M Bottling Group, LLC, 5.125%, 2019 1,170,024 1,000M Bunge Limited Finance Corp., 5.35%, 2014 1,061,125 1,000M ConAgra Foods, Inc., 5.875%, 2014 1,092,801 1,000M Corn Products International, Inc., 4.625%, 2020 1,056,641 1,000M Diageo Capital, PLC, 5.75%, 2017 1,203,315 1,000M Dr. Pepper Snapple Group, Inc., 6.82%, 2018 1,239,067 1,000M Lorillard Tobacco Co., 6.875%, 2020 1,176,826 1,000M Philip Morris International, Inc., 5.65%, 2018 1,193,439 1,000M SABMiller Holdings, Inc., 3.75%, 2022 (a) 1,019,436 13,530,174 Forest Products/Containers—.3% 1,000M International Paper Co., 9.375%, 2019 1,323,073 Health Care—1.2% 1,000M Aristotle Holding, Inc., 4.75%, 2021 (a) 1,072,294 1,000M Biogen IDEC, Inc., 6.875%, 2018 1,220,635 1,000M Novartis, 5.125%, 2019 1,173,013 1,000M Quest Diagnostics, Inc., 6.4%, 2017 1,177,148 1,000M Roche Holdings, Inc., 6%, 2019 (a) 1,221,271 5,864,361 Information Technology—1.7% 1,000M Cisco Systems, Inc., 4.95%, 2019 1,156,144 1,000M Corning, Inc., 4.75%, 2042 972,190 1,500M Dell, Inc., 5.875%, 2019 1,783,312 1,000M Harris Corp., 4.4%, 2020 1,040,800 1,500M Motorola Solutions, Inc., 6%, 2017 1,738,663 Pitney Bowes, Inc.: 1,000M 5%, 2015 1,063,877 500M 5.75%, 2017 527,487 8,282,473 Manufacturing—1.0% 1,000M Ingersoll-Rand Global Holdings Co., 6.875%, 2018 1,223,120 1,000M John Deere Capital Corp., 5.35%, 2018 1,188,626 1,000M Johnson Controls, Inc., 5%, 2020 1,126,529 1,000M Tyco Electronics Group SA, 6.55%, 2017 1,185,350 4,723,625 40 Principal Amount Security Value Media-Broadcasting—1.3% $ 1,000M British Sky Broadcasting Group, PLC, 9.5%, 2018 (a) $ 1,355,193 1,000M CBS Corp., 8.875%, 2019 1,315,660 1,500M Comcast Corp., 5.15%, 2020 1,728,588 1,000M DirecTV Holdings, LLC, 7.625%, 2016 1,048,420 1,000M Time Warner Cable, Inc., 6.2%, 2013 1,066,919 6,514,780 Media-Diversified—.2% 1,000M McGraw-Hill Cos., Inc., 5.9%, 2017 1,171,523 Metals/Mining—1.5% 1,500M Alcoa, Inc., 6.15%, 2020 1,617,370 1,000M ArcelorMittal, 6.125%, 2018 1,052,053 1,000M Newmont Mining Corp., 5.125%, 2019 1,123,574 1,500M Rio Tinto Finance USA, Ltd., 3.75%, 2021 1,551,617 1,000M Vale Overseas, Ltd., 5.625%, 2019 1,122,524 1,000M Xstrata Canada Financial Corp., 4.95%, 2021 (a) 1,049,650 7,516,788 Real Estate Investment Trusts—1.3% 1,000M Boston Properties, LP, 5.875%, 2019 1,147,959 1,000M Digital Realty Trust, LP, 5.25%, 2021 1,032,907 1,000M HCP, Inc., 5.375%, 2021 1,079,486 1,000M Prologis, LP, 6.625%, 2018 1,139,794 1,000M Simon Property Group, LP, 5.75%, 2015 1,128,567 1,000M Ventas Realty, LP, 4.75%, 2021 1,010,826 6,539,539 Retail-General Merchandise—.3% 1,000M Home Depot, Inc., 5.875%, 2036 1,202,333 Telecommunications—.8% 1,000M BellSouth Telecommunications, 6.375%, 2028 1,136,974 1,000M GTE Corp., 6.84%, 2018 1,222,920 1,000M Verizon Communications, Inc., 8.75%, 2018 1,358,824 3,718,718 41 Portfolio of Investments (continued) TOTAL RETURN FUND March 31, 2012 Principal Amount Security Value Transportation—.4% $ 1,000M Con-way, Inc., 7.25%, 2018 $ 1,144,693 750M GATX Corp., 8.75%, 2014 854,196 1,998,889 Utilities—1.9% 1,000M Atmos Energy Corp., 8.5%, 2019 1,310,073 1,000M Consolidated Edison Co. of New York, 7.125%, 2018 1,296,471 1,000M E.ON International Finance BV, 5.8%, 2018 (a) 1,166,581 1,000M Electricite de France SA, 6.5%, 2019 (a) 1,170,893 1,000M Exelon Generation Co., LLC, 6.2%, 2017 1,174,903 548M Great River Energy Co., 5.829%, 2017 (a) 594,847 1,000M Ohio Power Co., 5.375%, 2021 1,149,184 1,000M Sempra Energy, 9.8%, 2019 1,363,569 9,226,521 Waste Management—.2% 1,000M Republic Services, Inc., 3.8%, 2018 1,075,200 Total Value of Corporate Bonds (cost $115,599,882) 124,246,971 RESIDENTIAL MORTGAGE-BACKED SECURITIES—7.1% Fannie Mae—4.3% 3,826M 4%, 12/1/2040 – 1/1/2042 4,016,921 2,321M 5%, 4/1/2040 2,552,452 7,047M 5.5%, 5/1/2033 – 10/1/2039 7,743,102 3,785M 6%, 5/1/2036 – 8/1/2037 4,188,092 1,276M 6.5%, 11/1/2033 – 6/1/2036 1,438,757 721M 7%, 3/1/2032 – 8/1/2032 855,613 20,794,937 Freddie Mac—1.8% 1,812M 4.5%, 10/1/2040 1,949,180 6,000M 5.5%, 5/1/2038 – 10/1/2039 6,605,474 357M 6%, 9/1/2032 – 6/1/2035 399,841 8,954,495 42 Principal Amount Security Value Government National Mortgage Association II Program—1.0% $ 4,553M 4.5%, 7/20/2041 $ 4,969,410 Total Value of Residential Mortgage-Backed Securities (cost $32,894,815) 34,718,842 U.S. GOVERNMENT AGENCY OBLIGATIONS—1.9% Fannie Mae: 1,500M 2.5%, 2014 1,567,878 1,000M 5%, 2031 1,002,341 Freddie Mac: 1,500M 5.125%, 2016 1,760,608 1,000M 1.25%, 2017 999,882 1,500M 5.125%, 2017 1,802,279 Tennessee Valley Authority: 1,000M 4.375%, 2015 1,114,266 1,000M 4.5%, 2018 1,166,490 Total Value of U.S. Government Agency Obligations (cost $9,038,854) 9,413,744 U.S. GOVERNMENT OBLIGATIONS—1.6% 8,000M U.S. Treasury Note, 1.375%, 2018 (cost $7,948,220) 7,916,880 MUNICIPAL BONDS—.8% 1,000M Lake Cnty. FL School Board COP, 5%, 2025 (b) 1,091,390 1,480M Ohio State GO, 5%, 2020 (b) 1,800,627 485M Orange Cnty. FL School Board COP, 5%, 2025 (b) 550,863 320M Tennessee State GO, 5%, 2022 398,509 Total Value of Municipal Bonds (cost $3,799,563) 3,841,389 SHORT-TERM U.S. GOVERNMENT OBLIGATIONS—2.7% U.S. Treasury Bills: 5,000M 0.06%, 4/19/12 4,999,850 2,000M 0.045%, 4/26/12 1,999,937 3,000M 0.065%, 5/10/12 2,999,789 3,000M 0.07%, 5/24/12 2,999,691 Total Value of Short-Term U.S. Government Obligations (cost $12,999,267) 12,999,267 43 Portfolio of Investments (continued) TOTAL RETURN FUND March 31, 2012 Principal Amount Security Value SHORT-TERM U.S. GOVERNMENT AGENCY OBLIGATIONS—.8% Federal Home Loan Bank: $ 3,000M 0.09%, 5/18/12 $ 2,999,647 1,000M 0.065%, 6/1/12 999,890 Total Value of Short-Term U.S. Government Agency Obligations (cost $3,999,537) 3,999,537 Total Value of Investments (cost $389,766,791) 99.8 % 488,968,357 Other Assets, Less Liabilities .2 1,220,949 Net Assets 100.0 % $ 490,189,306 * Non-income producing (a) Security exempt from registration under Rule 144A of the Securities Act of 1933 (see Note 4). (b) A portion or all of the security purchased on a when-issued or delayed delivery basis (see Note 1G). Summary of Abbreviations: ADR American Depositary Receipts COP Certificates of Participation ETF Exchange Traded Fund GO General Obligation REIT Real Estate Investment Trusts 44 Accounting Standards Codification (“ASC”) 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of March 31, 2012: Level 1 Level 2 Level 3 Total Common Stocks $ 291,831,727 $ — $ — $ 291,831,727 Corporate Bonds — 124,246,971 — 124,246,971 Residential Mortgage-Backed Securities — 34,718,842 — 34,718,842 U.S. Government Agency Obligations — 9,413,744 — 9,413,744 U.S. Government Obligations — 7,916,880 — 7,916,880 Municipal Bonds — 3,841,389 — 3,841,389 Short-Term U.S. Government Obligations — 12,999,267 — 12,999,267 Short-Term U.S. Government Agency Obligations — 3,999,537 — 3,999,537 Total Investments in Securities* $ 291,831,727 $ 197,136,630 $ — $ 488,968,357 * The Portfolio of Investments provides information on the industry categorization for common stocks and corporate bonds. There were no transfers into or from Level 1 and Level 2 by the Fund during the period ended March 31, 2012. See notes to financial statements 45 Fund Expenses (unaudited) VALUE FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 4 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (10/1/11) (3/31/12) (10/1/11–3/31/12)* Expense Example – Class A Shares Actual $1,000.00 $1,232.24 $7.42 Hypothetical (5% annual return before expenses) $1,000.00 $1,018.35 $6.71 Expense Example – Class B Shares Actual $1,000.00 $1,228.37 $11.31 Hypothetical (5% annual return before expenses) $1,000.00 $1,014.85 $10.23 * Expenses are equal to the annualized expense ratio of 1.33% for Class A shares and 2.03% for Class B shares, multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period). Portfolio Composition TOP TEN SECTORS Portfolio holdings and allocations are subject to change. Percentages are as of March 31, 2012, and are based on the total market value of investments. 46 Portfolio of Investments VALUE FUND March 31, 2012 Shares Security Value COMMON STOCKS—96.3% Consumer Discretionary—9.9% 4,900 * Allison Transmission Holdings, Inc. $ 117,012 56,800 Best Buy Company, Inc. 1,345,024 103,000 Comcast Corporation – Special Shares “A” 3,039,530 100,000 Dana Holding Corporation 1,550,000 80,000 * Delphi Automotive, PLC 2,528,000 47,900 Genuine Parts Company 3,005,725 64,300 Home Depot, Inc. 3,234,933 65,900 J.C. Penney Company, Inc. 2,334,837 167,500 Lowe’s Companies, Inc. 5,256,150 23,600 McDonald’s Corporation 2,315,160 157,500 Newell Rubbermaid, Inc. 2,805,075 42,900 Omnicom Group, Inc. 2,172,885 38,400 Target Corporation 2,237,568 64,633 Time Warner, Inc. 2,439,896 109,400 Walt Disney Company 4,789,532 39,171,327 Consumer Staples—12.8% 50,000 Altria Group, Inc. 1,543,500 79,300 Avon Products, Inc. 1,535,248 36,300 Beam, Inc. 2,126,091 69,600 Coca-Cola Company 5,151,096 68,000 ConAgra Foods, Inc. 1,785,680 86,700 CVS Caremark Corporation 3,884,160 8,900 Diageo, PLC (ADR) 858,850 35,000 Dr. Pepper Snapple Group, Inc. 1,407,350 39,300 H.J. Heinz Company 2,104,515 60,800 Kimberly-Clark Corporation 4,492,512 144,200 Kraft Foods, Inc. – Class “A” 5,481,042 48,413 PepsiCo, Inc. 3,212,203 64,800 Philip Morris International, Inc. 5,741,928 60,000 * Prestige Brands Holdings, Inc. 1,048,800 40,400 Procter & Gamble Company 2,715,284 246,300 * Roundy’s, Inc. 2,635,410 80,900 Wal-Mart Stores, Inc. 4,951,080 50,674,749 47 Portfolio of Investments (continued) VALUE FUND March 31, 2012 Shares Security Value Energy—13.2% 71,900 Chevron Corporation $ 7,710,556 101,500 ConocoPhillips 7,715,015 44,600 Devon Energy Corporation 3,171,952 50,000 Ensco, PLC (ADR) 2,646,500 82,400 ExxonMobil Corporation 7,146,552 37,100 Hess Corporation 2,187,045 132,100 Marathon Oil Corporation 4,187,570 57,200 Marathon Petroleum Corporation 2,480,192 23,300 National Oilwell Varco, Inc. 1,851,651 43,000 Occidental Petroleum Corporation 4,094,890 80,500 Royal Dutch Shell, PLC – Class “A” (ADR) 5,645,465 59,400 Tidewater, Inc. 3,208,788 52,046,176 Financials—12.4% 37,600 ACE, Ltd. 2,752,320 41,300 Ameriprise Financial, Inc. 2,359,469 98,000 Berkshire Hills Bancorp, Inc. 2,246,160 42,856 Chubb Corporation 2,961,778 150,600 FirstMerit Corporation 2,539,116 34,000 IBERIABANK Corporation 1,817,980 79,600 Invesco, Ltd. 2,122,932 137,800 JPMorgan Chase & Company 6,336,044 34,500 M&T Bank Corporation 2,997,360 103,100 MetLife, Inc. 3,850,785 73,100 People’s United Financial, Inc. 967,844 37,900 PNC Financial Services Group, Inc. 2,444,171 92,700 Protective Life Corporation 2,745,774 122,300 * Select Income REIT (REIT) 2,761,534 55,100 Tompkins Financial Corporation 2,207,306 32,800 Travelers Companies, Inc. 1,941,760 138,500 Wells Fargo & Company 4,728,390 130,500 Westfield Financial, Inc. 1,032,255 48,812,978 Health Care—10.4% 117,900 Abbott Laboratories 7,226,091 49,600 Baxter International, Inc. 2,965,088 23,500 Becton, Dickinson & Company 1,824,775 60,000 Covidien, PLC 3,280,800 47,400 GlaxoSmithKline, PLC (ADR) 2,128,734 48 Shares Security Value Health Care (continued) 98,900 Johnson & Johnson $6,523,444 155,211 Merck & Company, Inc. 5,960,102 69,000 Novartis AG (ADR) 3,823,290 325,800 Pfizer, Inc. 7,382,628 41,114,952 Industrials—12.9% 38,600 3M Company 3,443,506 39,500 Avery Dennison Corporation 1,190,135 45,700 Dover Corporation 2,876,358 12,400 Dun & Bradstreet Corporation 1,050,652 40,000 Eaton Corporation 1,993,200 39,500 Emerson Electric Company 2,061,110 30,000 * Esterline Technologies Corporation 2,143,800 27,800 General Dynamics Corporation 2,039,964 258,600 General Electric Company 5,190,102 63,900 Honeywell International, Inc. 3,901,095 30,900 Illinois Tool Works, Inc. 1,765,008 140,450 ITT Corporation 3,221,923 48,200 * Mobile Mini, Inc. 1,017,984 62,600 TAL International Group, Inc. 2,298,046 41,300 Textainer Group Holdings, Ltd. 1,400,070 56,500 Triumph Group, Inc. 3,540,290 84,075 Tyco International, Ltd. 4,723,334 24,200 United Parcel Service, Inc. – Class “B” 1,953,424 40,000 United Technologies Corporation 3,317,600 74,100 Xylem, Inc. 2,056,275 51,183,876 Information Technology—11.9% 69,100 Automatic Data Processing, Inc. 3,813,629 262,100 Cisco Systems, Inc. 5,543,415 135,000 Hewlett-Packard Company 3,217,050 149,700 Intel Corporation 4,208,067 188,700 Intersil Corporation – Class “A” 2,113,440 38,700 Maxim Integrated Products, Inc. 1,106,433 245,000 Microsoft Corporation 7,901,250 89,800 Molex, Inc. 2,525,176 132,800 * NCR Corporation 2,883,088 50,000 Oracle Corp. 1,458,000 47,800 QUALCOMM, Inc. 3,251,356 49 Portfolio of Investments (continued) VALUE FUND March 31, 2012 Shares Security Value Information Technology (continued) 94,200 TE Connectivity, Ltd. $ 3,461,850 56,400 Texas Instruments, Inc. 1,895,604 127,900 Western Union Company 2,251,040 100,000 * Yahoo!, Inc. 1,522,000 47,151,398 Materials—4.3% 87,800 Bemis Company, Inc. 2,835,062 15,100 Compass Minerals International, Inc. 1,083,274 61,900 Dow Chemical Company 2,144,216 72,600 DuPont (E.I.) de Nemours & Company 3,840,540 35,000 Freeport-McMoRan Copper & Gold, Inc. 1,331,400 129,000 Glatfelter 2,035,620 36,700 LyondellBasell Industries NV – Class “A” 1,601,955 59,100 Sonoco Products Company 1,962,120 16,834,187 Telecommunication Services—4.3% 238,230 AT&T, Inc. 7,439,923 68,745 CenturyLink, Inc. 2,656,994 42,200 Telephone & Data Systems, Inc. 976,930 150,500 Verizon Communications, Inc. 5,753,615 16,827,462 Utilities—4.2% 76,900 American Electric Power Company, Inc. 2,966,802 86,750 MDU Resources Group, Inc. 1,942,332 50,100 NextEra Energy, Inc. 3,060,108 120,900 NiSource, Inc. 2,943,915 87,600 Portland General Electric Company 2,188,248 36,300 Southwest Gas Corporation 1,551,462 71,400 Vectren Corporation 2,074,884 16,727,751 Total Value of Common Stocks (cost $307,887,788) 380,544,856 50 Principal Amount Security Value SHORT-TERM U.S. GOVERNMENT OBLIGATIONS—3.0% U.S. Treasury Bills: $ 11,000M 0.06%, 4/19/12 $ 10,999,670 1,000M 0.088%, 4/19/12 999,956 Total Value of Short-Term U.S. Government Obligations (cost $11,999,626) 11,999,626 SHORT-TERM U.S. GOVERNMENT AGENCY OBLIGATIONS—1.1% 2,008M Fannie Mae, 0.035%, 4/11/12 2,007,980 2,500M Federal Home Loan Bank, 0.025%, 4/16/12 2,499,974 Total Value of Short-Term U.S. Government Agency Obligations (cost $4,507,954) 4,507,954 Total Value of Investments (cost $324,395,368) 100.4 % 397,052,436 Excess of Liabilities Over Other Assets (.4 ) (1,642,832) Net Assets 100.0 % $395,409,604 * Non-income producing Summary of Abbreviations: ADR American Depositary Receipts REIT Real Estate Investment Trust 51 Portfolio of Investments (continued) VALUE FUND March 31, 2012 Accounting Standards Codification (“ASC”) 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of March 31, 2012: Level 1 Level 2 Level 3 Total Common Stocks $ 380,544,856 $ — $ — $ 380,544,856 Short-Term U.S. Government Obligations — 11,999,626 — 11,999,626 Short-Term U.S. Government Agency Obligations — 4,507,954 — 4,507,954 Total Investments in Securities* $ 380,544,856 $ 16,507,580 $ — $ 397,052,436 * The Portfolio of Investments provides information on the industry categorization for common stocks. There were no transfers into or from Level 1 and Level 2 by the Fund during the period ended March 31, 2012. 52 See notes to financial statements Fund Expenses (unaudited) GROWTH & INCOME FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 4 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (10/1/11) (3/31/12) (10/1/11–3/31/12)* Expense Example – Class A Shares Actual $1,000.00 $1,294.78 $7.46 Hypothetical (5% annual return before expenses) $1,000.00 $1,018.50 $6.56 Expense Example – Class B Shares Actual $1,000.00 $1,291.25 $11.46 Hypothetical (5% annual return before expenses) $1,000.00 $1,015.00 $10.08 * Expenses are equal to the annualized expense ratio of 1.30% for Class A shares and 2.00% for Class B shares, multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period). Portfolio Composition TOP TEN SECTORS Portfolio holdings and allocations are subject to change. Percentages are as of March 31, 2012, and are based on the total market value of investments. 53 Portfolio of Investments GROWTH & INCOME FUND March 31, 2012 Shares Security Value COMMON STOCKS—99.1% Consumer Discretionary—13.2% 7,400 * Allison Transmission Holdings, Inc. $ 176,712 385,000 Best Buy Company, Inc. 9,116,800 99,600 * Body Central Corporation 2,890,392 133,000 * BorgWarner, Inc. 11,217,220 600 * CafePress, Inc. 11,490 497,000 CBS Corporation – Class “B” 16,853,270 63,200 CEC Entertainment, Inc. 2,395,912 70,000 Coach, Inc. 5,409,600 300,000 Dana Holding Corporation 4,650,000 151,200 * Delphi Automotive, PLC 4,777,920 198,600 GNC Acquisition Holdings, Inc. – Class “A” 6,929,154 225,000 Home Depot, Inc. 11,319,750 315,000 Limited Brands, Inc. 15,120,000 141,100 Lowe’s Companies, Inc. 4,427,718 114,100 McDonald’s Corporation 11,193,210 420,000 Newell Rubbermaid, Inc. 7,480,200 3,700 Oxford Industries, Inc. 188,034 443,600 * Pier 1 Imports, Inc. 8,064,648 145,000 * Steiner Leisure, Ltd. 7,080,350 631,800 Stewart Enterprises, Inc. – Class “A” 3,835,026 90,000 * TRW Automotive Holdings Corporation 4,180,500 60,000 Tupperware Brands Corporation 3,810,000 160,000 Walt Disney Company 7,004,800 360,000 Wyndham Worldwide Corporation 16,743,600 164,876,306 Consumer Staples—9.1% 420,000 Altria Group, Inc. 12,965,400 5,800 * Annie’s, Inc. 202,072 195,000 Avon Products, Inc. 3,775,200 216,300 Coca-Cola Company 16,008,363 265,000 CVS Caremark Corporation 11,872,000 80,000 McCormick & Company, Inc. 4,354,400 60,000 Nu Skin Enterprises, Inc. – Class “A” 3,474,600 126,000 PepsiCo, Inc. 8,360,100 306,700 Philip Morris International, Inc. 27,176,687 135,562 Procter & Gamble Company 9,111,122 293,000 * Roundy’s, Inc. 3,135,100 210,000 Wal-Mart Stores, Inc. 12,852,000 113,287,044 54 Shares Security Value Energy—10.8% 138,000 Anadarko Petroleum Corporation $ 10,810,920 185,000 * C&J Energy Services, Inc. 3,291,150 144,800 Chevron Corporation 15,528,352 230,000 ConocoPhillips 17,482,300 51,500 Devon Energy Corporation 3,662,680 145,000 Ensco, PLC (ADR) 7,674,850 240,490 ExxonMobil Corporation 20,857,698 31,700 Hess Corporation 1,868,715 6,920 Hugoton Royalty Trust 101,586 348,019 Marathon Oil Corporation 11,032,202 142,510 Marathon Petroleum Corporation 6,179,212 132,500 National Oilwell Varco, Inc. 10,529,775 272,500 * Noble Corporation 10,210,575 60,000 Sasol, Ltd. (ADR) 2,918,400 48,300 Schlumberger, Ltd. 3,377,619 302,900 Suncor Energy, Inc. 9,904,830 135,430,864 Financials—10.5% 230,000 American Express Company 13,307,800 195,000 Ameriprise Financial, Inc. 11,140,350 375,000 Brookline Bancorp, Inc. 3,513,750 49,900 Chubb Corporation 3,448,589 170,000 Discover Financial Services 5,667,800 100,000 Financial Select Sector SPDR Fund (ETF) 1,578,000 290,000 FirstMerit Corporation 4,889,400 130,000 Invesco, Ltd. 3,467,100 396,730 JPMorgan Chase & Company 18,241,645 98,700 M&T Bank Corporation 8,575,056 150,000 MetLife, Inc. 5,602,500 100,000 Morgan Stanley 1,964,000 450,000 New York Community Bancorp, Inc. 6,259,500 165,000 PNC Financial Services Group, Inc. 10,640,850 47,600 * Select Income REIT (REIT) 1,074,808 100,000 SPDR KBW Regional Banking (ETF) 2,847,000 357,666 * Sunstone Hotel Investors, Inc. (REIT) 3,483,667 355,000 U.S. Bancorp 11,246,400 274,300 Urstadt Biddle Properties – Class “A” (REIT) 5,414,682 237,050 Wells Fargo & Company 8,092,887 130,455,784 55 Portfolio of Investments (continued) GROWTH & INCOME FUND March 31, 2012 Shares Security Value Health Care—12.0% 291,600 Abbott Laboratories $ 17,872,164 55,000 Baxter International, Inc. 3,287,900 20,000 * Biogen IDEC, Inc. 2,519,400 117,500 Covidien, PLC 6,424,900 200,900 * Gilead Sciences, Inc. 9,813,965 57,700 Hill-Rom Holdings, Inc. 1,927,757 270,625 Johnson & Johnson 17,850,425 60,000 McKesson Corporation 5,266,200 190,000 * Medco Health Solutions, Inc. 13,357,000 303,300 Merck & Company, Inc. 11,646,720 167,000 * Par Pharmaceutical Companies, Inc. 6,467,910 853,453 Pfizer, Inc. 19,339,245 121,875 Sanofi-Aventis (ADR) 4,722,656 244,800 Thermo Fisher Scientific, Inc. 13,801,824 140,000 UnitedHealth Group, Inc. 8,251,600 115,000 * Watson Pharmaceuticals, Inc. 7,711,900 150,261,566 Industrials—16.5% 200,000 3M Company 17,842,000 295,600 * Altra Holdings, Inc. 5,675,520 124,200 Armstrong World Industries, Inc. 6,057,234 107,000 Caterpillar, Inc. 11,397,640 120,000 Chicago Bridge & Iron Company NV – NY Shares 5,182,800 114,700 * Esterline Technologies Corporation 8,196,462 102,300 * Generac Holdings, Inc. 2,511,465 385,000 General Electric Company 7,726,950 132,100 Goodrich Corporation 16,570,624 209,700 Honeywell International, Inc. 12,802,185 179,475 IDEX Corporation 7,561,282 215,000 ITT Corporation 4,932,100 45,000 Lockheed Martin Corporation 4,043,700 168,210 * Mobile Mini, Inc. 3,552,595 86,600 Northrop Grumman Corporation 5,289,528 105,000 Parker Hannifin Corporation 8,877,750 137,100 Raytheon Company 7,236,138 145,000 Snap-on, Inc. 8,840,650 493,000 TAL International Group, Inc. 18,098,030 200,000 Textainer Group Holdings, Ltd. 6,780,000 93,170 * Thermon Group Holdings, Inc. 1,905,327 56 Shares Security Value Industrials (continued) 357,475 Tyco International, Ltd. $ 20,082,946 154,700 United Technologies Corporation 12,830,818 68,300 Xylem, Inc. 1,895,325 205,889,069 Information Technology—20.7% 41,500 * Apple, Inc. 24,878,005 180,000 Avago Technologies, Ltd. 7,014,600 95,000 * CACI International, Inc. – Class “A” 5,917,550 675,000 Cisco Systems, Inc. 14,276,250 160,000 * eBay, Inc. 5,902,400 578,300 * EMC Corporation 17,279,604 321,300 Hewlett-Packard Company 7,656,579 583,775 Intel Corporation 16,409,915 151,425 International Business Machines Corporation 31,594,826 276,800 Intersil Corporation – Class “A” 3,100,160 876,345 Microsoft Corporation 28,262,126 744,800 * NCR Corporation 16,169,608 178,900 * NeuStar, Inc. – Class “A” 6,664,025 290,000 Oracle Corporation 8,456,400 200,000 * Parametric Technology Corporation 5,588,000 297,970 QUALCOMM, Inc. 20,267,919 525,000 * Symantec Corporation 9,817,500 275,000 TE Connectivity, Ltd. 10,106,250 560,000 Western Union Company 9,856,000 605,000 * Yahoo!, Inc. 9,208,100 258,425,817 Materials—3.7% 40,000 Buckeye Technologies, Inc. 1,358,800 156,900 Celanese Corporation – Series “A” 7,245,642 75,000 DuPont (E.I.) de Nemours & Company 3,967,500 250,000 Freeport-McMoRan Copper & Gold, Inc. 9,510,000 275,000 Kronos Worldwide, Inc. 6,858,500 150,000 LyondellBasell Industries NV – Class “A” 6,547,500 40,000 Praxair, Inc. 4,585,600 241,300 RPM International, Inc. 6,319,647 46,393,189 57 Portfolio of Investments (continued) GROWTH & INCOME FUND March 31, 2012 Shares or Principal Amount Security Value Telecommunication Services—2.3% 435,300 AT&T, Inc. $ 13,594,419 396,400 Verizon Communications, Inc. 15,154,372 28,748,791 Utilities—.3% 71,700 American Electric Power Company, Inc. 2,766,186 50,000 Atmos Energy Corporation 1,573,000 4,339,186 Total Value of Common Stocks (cost $919,577,718) 1,238,107,616 SHORT-TERM U.S. GOVERNMENT OBLIGATIONS—.6% U.S. Treasury Bills: $ 1,000M 0.07%, 4/19/12 999,965 4,000M 0.045%, 4/26/12 3,999,875 2,000M 0.07%, 5/24/12 1,999,794 Total Value of Short-Term U.S. Government Obligations (cost $6,999,634) 6,999,634 SHORT-TERM U.S. GOVERNMENT AGENCY OBLIGATIONS—.4% 2,000M Federal Home Loan Bank, 0.09%, 5/18/12 1,999,765 2,550M Freddie Mac, 0.085%, 5/9/12 2,549,771 Total Value of Short-Term U.S. Government Agency Obligations (cost $4,549,536) 4,549,536 Total Value of Investments (cost $931,126,888) 100.1 % 1,249,656,786 Excess of Liabilities Over Other Assets (.1 ) (727,076) Net Assets 100.0 % $1,248,929,710 * Non-income producing Summary of Abbreviations: ADR American Depositary Receipts ETF Exchange Traded Fund REIT Real Estate Investment Trust 58 Accounting Standards Codification (“ASC”) 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of March 31, 2012: Level 1 Level 2 Level 3 Total Common Stocks $ 1,238,107,616 $ — $ — $ 1,238,107,616 Short-Term U.S. Government Obligations — 6,999,634 — 6,999,634 Short-Term U.S. Government Agency Obligations — 4,549,536 — 4,549,536 Total Investments in Securities* $ 1,238,107,616 $ 11,549,170 $ — $ 1,249,656,786 * The Portfolio of Investments provides information on the industry categorization for common stocks. There were no transfers into or from Level 1 and Level 2 by the Fund during the period ended March 31, 2012. See notes to financial statements 59 Fund Expenses (unaudited) GLOBAL FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 4 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (10/1/11) (3/31/12) (10/1/11–3/31/12)* Expense Example – Class A Shares Actual $1,000.00 $1,236.08 $9.39 Hypothetical (5% annual return before expenses) $1,000.00 $1,016.60 $8.47 Expense Example – Class B Shares Actual $1,000.00 $1,232.41 $13.28 Hypothetical (5% annual return before expenses) $1,000.00 $1,013.10 $11.98 * Expenses are equal to the annualized expense ratio of 1.68% for Class A shares and 2.38% for Class B shares, multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. Portfolio Composition TOP TEN SECTORS Portfolio holdings and allocations are subject to change. Percentages are as of March 31, 2012, and are based on the total market value of investments. 60 Portfolio of Investments GLOBAL FUND March 31, 2012 Shares Security Value COMMON STOCKS—96.8% United States—46.2% 11,300 Accenture, PLC – Class “A” $ 728,850 11,800 Advance Auto Parts, Inc. 1,045,126 82,120 Aflac, Inc. 3,776,699 35,485 Ameriprise Financial, Inc. 2,027,258 12,730 Amgen, Inc. 865,513 18,000 Analog Devices, Inc. 727,200 10,005 Apache Corporation 1,004,902 12,290 * Apple, Inc. 7,367,486 27,300 * Arrow Electronics, Inc. 1,145,781 101,800 Assured Guaranty, Ltd. 1,681,736 114,950 AT&T, Inc. 3,589,888 17,800 * Atwood Oceanics, Inc. 799,042 14,800 * BE Aerospace, Inc. 687,756 24,975 Boeing Company 1,857,391 14,658 Buckle, Inc. 702,118 29,535 Cardinal Health, Inc. 1,273,254 47,800 Carnival Corporation 1,533,424 8,600 Caterpillar, Inc. 916,072 54,565 CBS Corporation – Class “B” 1,850,299 69,855 Cigna Corporation 3,440,359 201,205 Cisco Systems, Inc. 4,255,486 46,915 Citigroup, Inc. 1,714,743 24,110 * Cobalt International Energy, Inc. 724,023 28,540 Comcast Corporation – Class “A” 856,485 51,000 Corning, Inc. 718,080 21,600 Covidien, PLC 1,181,088 3,000 Cummins, Inc. 360,120 43,400 CVS Caremark Corporation 1,944,320 19,700 D.R. Horton, Inc. 298,849 4,100 * Deckers Outdoor Corporation 258,505 11,900 Deere & Company 962,710 15,500 * Dollar General Corporation 716,100 42,220 * eBay, Inc. 1,557,496 39,300 Eli Lilly & Company 1,582,611 125,315 * EMC Corporation 3,744,412 11,950 Expeditors International of Washington, Inc. 555,795 56,145 ExxonMobil Corporation 4,869,456 15,830 Flowserve Corporation 1,828,523 85,035 General Electric Company 1,706,652 6,935 Goldman Sachs Group, Inc. 862,506 61 Portfolio of Investments (continued) GLOBAL FUND March 31, 2012 Shares Security Value United States (continued) 6,910 * Google, Inc. – Class “A” $ 4,430,968 6,250 Guess?, Inc. 195,313 12,100 Halliburton Company 401,599 20,400 Home Depot, Inc. 1,026,324 19,330 Honeywell International, Inc. 1,180,097 4,100 International Business Machines Corporation 855,465 30,365 * ITT Educational Services, Inc. 2,008,341 65,300 * JDS Uniphase Corporation 946,197 17,200 Johnson Controls, Inc. 558,656 29,995 Joy Global, Inc. 2,204,633 63,145 JPMorgan Chase & Company 2,903,407 35,775 * Juniper Networks, Inc. 818,532 9,000 Las Vegas Sands Corp. 518,130 31,270 Lowe’s Companies, Inc. 981,253 18,800 Manpower, Inc. 890,556 21,280 Mattel, Inc. 716,285 5,400 McDonald’s Corporation 529,740 64,620 Merck & Company, Inc. 2,481,408 126,110 Microsoft Corporation 4,067,048 19,425 National Oilwell Varco, Inc. 1,543,705 14,200 * NetApp, Inc. 635,734 9,200 * Newfield Exploration Company 319,056 16,430 NextEra Energy, Inc. 1,003,544 40,455 * Noble Corporation 1,515,849 10,945 Nordstrom, Inc. 609,855 83,745 Oracle Corporation 2,442,004 37,980 PepsiCo, Inc. 2,519,973 42,375 Philip Morris International, Inc. 3,754,849 2,530 Precision Castparts Corporation 437,437 36,445 Procter & Gamble Company 2,449,468 46,960 QUALCOMM, Inc. 3,194,219 5,200 Raytheon Company 274,456 4,800 * Riverbed Technology, Inc. 134,784 9,600 Ross Stores, Inc. 557,760 60,285 St. Jude Medical, Inc. 2,671,228 22,360 Starbucks Corporation 1,249,700 5,050 Thermo Fisher Scientific, Inc. 284,719 26,340 United Parcel Service, Inc. – Class “B” 2,126,165 16,500 UnitedHealth Group, Inc. 972,510 33,200 Waddell & Reed Financial, Inc. – Class “A” 1,076,012 19,700 Walgreen Company 659,753 62 Shares Security Value United States (continued) 26,000 Wal-Mart Stores, Inc. $ 1,591,200 114,005 Wells Fargo & Company 3,892,131 24,950 * WESCO International, Inc. 1,629,485 93,745 Western Union Company 1,649,912 55,770 * Whiting Petroleum Corporation 3,028,311 137,655,885 United Kingdom—10.3% 37,522 AstraZeneca, PLC 1,666,032 21,600 AstraZeneca, PLC (ADR) 960,984 163,260 BG Group, PLC 3,777,090 396,528 BP, PLC 2,930,498 42,885 BP, PLC (ADR) 1,929,825 50,613 British American Tobacco, PLC 2,547,713 36,800 Ensco, PLC (ADR) 1,947,824 72,625 Imperial Tobacco Group, PLC 2,941,528 30,141 InterContinental Hotels Group, PLC (ADR) 699,733 322,415 National Grid, PLC 3,247,949 39,538 Rio Tinto, PLC 2,176,902 226,203 Rolls-Royce Holdings, PLC 2,934,697 52,979 Standard Chartered, PLC 1,320,497 333,316 Tesco, PLC 1,757,434 30,838,706 France—6.4% 14,223 Accor SA 507,044 21,177 * BNP Paribas SA 1,003,265 51,183 Danone SA 3,564,788 33,895 Essilor International SA 3,016,570 27,355 Pernod Ricard SA 2,856,006 47,393 Peugeot SA 762,093 71,187 Safran SA 2,612,206 25,034 Schneider Electric SA 1,633,217 15,286 Unibail-Rodamco 3,052,437 19,007,626 Japan—6.3% 19,920 * ACOM Company, Ltd. 447,562 34,300 Daiichi Sankyo Company, Ltd. 628,524 24,500 Daito Trust Construction Company, Ltd. 2,211,981 63 Portfolio of Investments (continued) GLOBAL FUND March 31, 2012 Shares Security Value Japan (continued) 29,000 Eisai Company, Ltd. $ 1,159,366 15,000 FamilyMart Co., Ltd. 637,949 17,800 FANUC, Ltd. 3,175,211 10,200 Fast Retailing Company, Ltd. 2,337,590 141 INPEX Corporation 957,762 65,300 JS Group Corporation 1,375,113 29,500 Komatsu, Ltd. 845,622 334,500 Mitsubishi UFJ Financial Group, Inc. 1,674,634 80,000 Mitsui Fudosan Company, Ltd. 1,538,854 1,287 Rakuten, Inc. 1,355,889 233,000 * Tokyo Electric Power Co., Inc. 588,906 18,934,963 Switzerland—5.3% 16,413 Compagnie Financiere Richemont SA 1,027,799 2,274 Givaudan SA 2,188,837 14,349 Kuehne & Nagel International AG 1,938,389 20,320 Roche Holding AG – Genusscheine 3,531,860 885 SGS SA-Registered 1,719,378 37,811 * Swiss Reinsurance Company, Ltd. 2,411,688 207,650 * UBS AG – Registered 2,906,204 15,724,155 Germany—2.6% 11,546 Allianz SE 1,375,673 17,024 Beiersdorf AG 1,109,172 24,265 * Continental AG 2,286,840 13,752 * GSW Immobilien AG 474,595 172,972 Infineon Technologies AG 1,765,838 12,245 SAP AG 853,817 7,865,935 Brazil—2.2% 97,600 BR Malls Participacoes SA 1,262,599 6,660 CETIP SA – Balcao Organizado de Ativos e Derivatos 110,252 130,300 Cia de Concessoes Rodoviarias 1,054,942 56,550 Itau Unibanco Holdings SA (ADR) 1,085,195 120,200 Julio Simoes Logistica SA 719,500 26,200 Localiza Rent a Car SA 482,552 64 Shares Security Value Brazil (continued) 289,300 PDG Realty SA $ 997,477 19,100 Petroleo Brasileiro SA – Petrobras (ADR) 507,296 48,591 Raia Drogasil SA 466,919 6,686,732 Canada—1.9% 8,800 Agrium, Inc. 760,056 50,305 Barrick Gold Corporation 2,187,261 67,210 EnCana Corporation 1,318,041 11,230 Imperial Oil, Ltd. 509,730 17,215 Potash Corp. of Saskatchewan, Inc. 786,553 5,561,641 China—1.8% 660,000 China Pacific Insurance Group Company, Ltd. 2,044,436 604,000 Dongfeng Motor Group Company, Ltd. 1,090,685 180,000 ENN Energy Holdings, Ltd. 621,329 134,000 Hengan International Group Company, Ltd. 1,354,843 196,000 Zhongsheng Group Holdings, Ltd. 388,769 5,500,062 Sweden—1.8% 62,151 Assa Abloy AB – Class “B” 1,946,390 65,887 SKF AB – “B” Shares 1,603,646 130,373 Volvo AB – “B” Shares 1,894,091 5,444,127 Israel—1.7% 27,300 * Check Point Software Technologies, Ltd. 1,742,832 71,005 Teva Pharmaceutical Industries, Ltd. (ADR) 3,199,485 4,942,317 Hong Kong—1.6% 639,400 AIA Group, Ltd. 2,342,984 359,600 Sands China, Ltd. 1,405,701 460,295 Shangri-La Asia, Ltd. 1,006,673 4,755,358 65 Portfolio of Investments (continued) GLOBAL FUND March 31, 2012 Shares Security Value Taiwan—1.2% 224,400 Taiwan Semiconductor Manufacturing Company, Ltd. (ADR) $ 3,428,832 Ireland—1.1% 76,243 CRH, PLC 1,559,261 107,300 * Elan Corporation, PLC (ADR) 1,610,573 3,169,834 Italy—1.0% 632,492 Snam Rete Gas SpA 3,037,296 South Korea—.9% 2,431 Samsung Electronics Company, Ltd. 2,735,559 Netherlands—.9% 27,900 ASML Holding NV 1,398,906 86,895 ING Groep NV – CVA 722,891 8,900 * Yandex NV 239,143 8,182 * Ziggo NV 254,857 2,615,797 Belgium—.7% 39,910 Umicore SA 2,195,284 Norway—.7% 16,389 * Algeta ASA 412,882 90,926 Telenor ASA 1,683,328 2,096,210 India—.7% 114,436 Bharti Airtel, Ltd. 759,013 284,481 ITC, Ltd. 1,267,028 2,026,041 Finland—.4% 9,752 Kone Oyj – Class “B” 542,456 13,733 Nokian Renkaat Oyj 668,252 1,210,708 Russia—.3% 69,600 Sberbank of Russia (ADR) 931,944 66 Shares or Principal Amount Security Value Chile—.3% 43,100 Enersis SA (ADR) $ 870,189 Denmark—.2% 27,042 DSV A/S 612,330 Malaysia—.2% 397,400 Airasia Berhad 447,537 Argentina—.1% 10,900 YPF Sociedad Anonima 309,669 Total Value of Common Stocks (cost $233,582,763) 288,604,737 SHORT-TERM U.S. GOVERNMENT OBLIGATIONS—3.0% U.S. Treasury Bills: $ 1,500M 0.06%, 4/19/12 1,499,955 1,000M 0.088%, 4/19/12 999,956 2,000M 0.045%, 4/26/12 1,999,937 3,500M 0.0654%, 5/10/12 3,499,754 1,000M 0.07%, 5/24/12 999,897 Total Value of Short-Term U.S. Government Obligations (cost $8,999,499) 8,999,499 Total Value of Investments (cost $242,582,262) 99.8 % 297,604,236 Other Assets, Less Liabilities .2 437,585 Net Assets 100.0 % $ 298,041,821 * Non-income producing Summary of Abbreviations: ADR American Depositary Receipts 67 Portfolio of Investments (continued) GLOBAL FUND March 31, 2012 Accounting Standards Codification (“ASC”) 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of March 31, 2012: Level 1 Level 2 Level 3 Total Common Stocks Information Technology $ 51,584,581 $ — $ — $ 51,584,581 Financials 44,852,183 — — 44,852,183 Industrials 43,155,125 — — 43,155,125 Consumer Staples 31,422,943 — — 31,422,943 Health Care 30,938,966 — — 30,938,966 Consumer Discretionary 30,746,808 — — 30,746,808 Energy 28,393,678 — — 28,393,678 Materials 11,854,154 — — 11,854,154 Utilities 9,369,213 — — 9,369,213 Telecommunications Services 6,287,086 — — 6,287,086 Short-Term U.S. Government Obligations — 8,999,499 — 8,999,499 Total Investments in Securities* $ 288,604,737 $ 8,999,499 $ — $ 297,604,236 * The Portfolio of Investments provides information on the country categorization for common stocks. During the period ended March 31, 2012, there were no transfers between Level 1 investments and Level 2 investments that had a material impact to the Fund. This does not include transfers between Level 1 investments and Level 2 investments due to the Fund utilizing international fair value pricing during the year. 68 The following is a reconciliation of Fund investments valued using Level 3 inputs for the period: Investments in Common Stocks Balance, September 30, 2011 $ 299,006 Sales (374,131) Change in unrealized appreciation 2,662 Realized gain 72,463 Transfer into Level 3 — Transfer out of Level 3 — Balance, March 31, 2012 $ — See notes to financial statements 69 Fund Expenses (unaudited) SELECT GROWTH FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 4 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (10/1/11) (3/31/12) (10/1/11–3/31/12)* Expense Example – Class A Shares Actual $1,000.00 $1,267.83 $8.05 Hypothetical (5% annual return before expenses) $1,000.00 $1,017.90 $7.16 Expense Example – Class B Shares Actual $1,000.00 $1,265.16 $12.01 Hypothetical (5% annual return before expenses) $1,000.00 $1,014.40 $10.68 * Expenses are equal to the annualized expense ratio of 1.42% for Class A shares and 2.12% for Class B shares, multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period). Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of March 31, 2012, and are based on the total market value of investments. 70 Portfolio of Investments SELECT GROWTH FUND March 31, 2012 Shares Security Value COMMON STOCKS—98.9% Consumer Discretionary—13.8% 137,600 * Bed Bath & Beyond, Inc. $ 9,049,952 137,800 Home Depot, Inc. 6,932,718 127,700 Mattel, Inc. 4,298,382 11,285 * Priceline.com, Inc. 8,096,988 159,000 Ross Stores, Inc. 9,237,900 37,615,940 Consumer Staples—12.3% 212,000 Coca-Cola Enterprises, Inc. 6,063,200 285,000 * Constellation Brands, Inc. – Class “A” 6,723,150 100,200 Corn Products International, Inc. 5,776,530 260,100 Kroger Company 6,302,223 106,600 Whole Foods Market, Inc. 8,869,120 33,734,223 Energy—8.2% 55,400 Chevron Corporation 5,941,096 47,700 ExxonMobil Corporation 4,137,021 72,700 Helmerich & Payne, Inc. 3,922,165 51,400 Noble Energy, Inc. 5,025,892 34,900 Occidental Petroleum Corporation 3,323,527 22,349,701 Financials—11.2% 121,800 American Express Company 7,047,348 218,400 BB&T Corporation 6,855,576 210,100 East West Bancorp, Inc. 4,851,209 201,400 Invesco, Ltd. 5,371,338 208,800 U.S. Bancorp 6,614,784 30,740,255 Health Care—13.6% 90,400 Aetna, Inc. 4,534,464 69,900 * Celgene Corporation 5,418,648 84,600 Cooper Companies, Inc. 6,912,666 176,700 * Endo Pharmaceuticals Holdings, Inc. 6,843,591 70,600 McKesson Corporation 6,196,562 106,900 * Watson Pharmaceuticals, Inc. 7,168,714 37,074,645 71 Portfolio of Investments (continued) SELECT GROWTH FUND March 31, 2012 Shares or Principal Amount Security Value Industrials—8.2% 118,380 * AGCO Corporation $ 5,588,720 135,200 AMETEK, Inc. 6,558,552 78,400 Rockwell Automation, Inc. 6,248,480 73,600 Ryder System, Inc. 3,886,080 22,281,832 Information Technology—28.6% 100,800 * ANSYS, Inc. 6,554,016 28,700 * Apple, Inc. 17,204,789 547,800 * Cadence Design Systems, Inc. 6,485,952 119,800 * Check Point Software Technologies, Ltd. 7,648,032 123,900 Global Payments, Inc. (a) 5,881,533 44,200 International Business Machines Corporation 9,222,330 106,900 Motorola Solutions, Inc. 5,433,727 213,500 * Nuance Communications, Inc. 5,461,330 219,000 * TIBCO Software, Inc. 6,679,500 67,700 * VMware, Inc. – Class “A” 7,607,449 78,178,658 Materials—3.0% 44,500 CF Industries Holdings, Inc. 8,127,925 Total Value of Common Stocks (cost $194,056,647) 270,103,179 SHORT-TERM U.S. GOVERNMENT OBLIGATIONS—.7% $2,000M U.S. Treasury Bills, 0.06%, 4/19/12 (cost $1,999,940) 1,999,940 Total Value of Investments (cost $196,056,587) 99.6 % 272,103,119 Other Assets, Less Liabilities .4 1,188,156 Net Assets 100.0 % $ 273,291,275 * Non-income producing (a) Security valued at fair value (see Note 1A) 72 Accounting Standards Codification (“ASC”) 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of March 31, 2012: Level 1 Level 2 Level 3 Total Common Stocks $ 264,221,646 $ 5,881,533 ** $ — $ 270,103,179 Short-Term U.S. Government Obligations — 1,999,940 — 1,999,940 Total Investments in Securities* $ 264,221,646 $ 7,881,473 $ — $ 272,103,119 * The Portfolio of Investments provides information on the industry categorization for common stocks. ** A transfer in the amount of $5,881,533 was made from Level 1 into Level 2 as a result of a trading halt on March 30, 2012 (see Note 1A). Transfers are recognized at the end of the reporting period. The following is a summary of Level 2 inputs by industry: Information Technology $ 5,881,533 See notes to financial statements 73 Fund Expenses (unaudited) OPPORTUNITY FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 4 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (10/1/11) (3/31/12) (10/1/11–3/31/12)* Expense Example – Class A Shares Actual $1,000.00 $1,291.95 $7.74 Hypothetical (5% annual return before expenses) $1,000.00 $1,018.25 $6.81 Expense Example – Class B Shares Actual $1,000.00 $1,287.25 $11.72 Hypothetical (5% annual return before expenses) $1,000.00 $1,014.75 $10.33 * Expenses are equal to the annualized expense ratio of 1.35% for Class A shares and 2.05% for Class B shares, multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period). Portfolio Composition TOP TEN SECTORS Portfolio holdings and allocations are subject to change. Percentages are as of March 31, 2012, and are based on the total market value of investments. 74 Portfolio of Investments OPPORTUNITY FUND March 31, 2012 Shares Security Value COMMON STOCKS—96.2% Consumer Discretionary—17.6% 7,400 * Allison Transmission Holdings, Inc. $ 176,712 350,000 * Body Central Corporation 10,157,000 80,000 * BorgWarner, Inc. 6,747,200 73,500 Coach, Inc. 5,680,080 282,500 Dana Holding Corporation 4,378,750 135,000 * Delphi Automotive, PLC 4,266,000 145,000 * Dreamworks Animation SKG, Inc. – Class “A” 2,675,250 227,500 GNC Acquisition Holdings, Inc. – Class “A” 7,937,475 165,000 Limited Brands, Inc. 7,920,000 120,000 Newell Rubbermaid, Inc. 2,137,200 50,000 Nordstrom, Inc. 2,786,000 30,300 Oxford Industries, Inc. 1,539,846 383,700 * Pier 1 Imports, Inc. 6,975,666 25,000 Ralph Lauren Corporation 4,358,250 547,200 Stewart Enterprises, Inc. – Class “A” 3,321,504 35,000 * Tempur-Pedic International, Inc. 2,955,050 70,000 Tiffany & Company 4,839,100 125,000 * TRW Automotive Holdings Corporation 5,806,250 60,000 Tupperware Brands Corporation 3,810,000 180,000 Wyndham Worldwide Corporation 8,371,800 96,839,133 Consumer Staples—3.0% 5,800 * Annie’s, Inc. 202,072 75,000 McCormick & Company, Inc. 4,082,250 27,500 Nu Skin Enterprises, Inc. – Class “A” 1,592,525 510,000 * Prestige Brands Holdings, Inc. 8,914,800 67,387 Tootsie Roll Industries, Inc. 1,543,830 16,335,477 Energy—8.4% 230,000 * C&J Energy Services, Inc. 4,091,700 20,000 * Dril-Quip, Inc. 1,300,400 130,000 Ensco, PLC (ADR) 6,880,900 40,000 EOG Resources, Inc. 4,444,000 90,000 EQT Corporation 4,338,900 43,000 Hess Corporation 2,534,850 139,700 National-Oilwell Varco, Inc. 11,101,959 75 Portfolio of Investments (continued) OPPORTUNITY FUND March 31, 2012 Shares Security Value Energy (continued) 110,000 * Plains Exploration & Production Company $ 4,691,500 225,000 Talisman Energy, Inc. 2,835,000 250,000 * Weatherford International, Ltd. 3,772,500 45,991,709 Financials—14.2% 115,000 Ameriprise Financial, Inc. 6,569,950 145,000 Berkshire Hills Bancorp, Inc. 3,323,400 260,000 Brookline Bancorp, Inc. 2,436,200 75,000 City National Corporation 3,935,250 178,600 Discover Financial Services 5,954,524 150,000 Douglas Emmett, Inc. (REIT) 3,421,500 32,500 Federal Realty Investment Trust (REIT) 3,145,675 90,000 Financial Select Sector SPDR Fund (ETF) 1,420,200 225,000 FirstMerit Corporation 3,793,500 51,000 IBERIABANK Corporation 2,726,970 138,200 Invesco, Ltd. 3,685,794 60,000 M&T Bank Corporation 5,212,800 260,000 * Nasdaq OMX Group, Inc. 6,734,000 250,000 New York Community Bancorp, Inc. 3,477,500 100,000 Oritani Financial Corporation 1,468,000 325,000 Protective Life Corporation 9,626,500 92,000 SPDR KBW Regional Banking (ETF) 2,619,240 73,500 Tompkins Financial Corporation 2,944,410 175,000 Waddell & Reed Financial, Inc. – Class “A” 5,671,750 78,167,163 Health Care—10.0% 75,000 DENTSPLY International, Inc. 3,009,750 75,000 * Gilead Sciences, Inc. 3,663,750 68,100 Hill-Rom Holdings, Inc. 2,275,221 25,000 * Hi-Tech Pharmacal Company, Inc. 898,250 87,500 McKesson Corporation 7,679,875 3,500 * Mettler-Toledo International, Inc. 646,625 157,000 * Par Pharmaceutical Companies, Inc. 6,080,610 20,000 Perrigo Company 2,066,200 155,000 * Sirona Dental Systems, Inc. 7,988,700 125,000 Thermo Fisher Scientific, Inc. 7,047,500 300,000 * Warner Chilcott, PLC – Class “A” 5,043,000 130,000 * Watson Pharmaceuticals, Inc. 8,717,800 55,117,281 76 Shares Security Value Industrials—19.3% 86,300 A.O. Smith Corporation $ 3,879,185 220,800 * Altra Holdings, Inc. 4,239,360 89,300 Armstrong World Industries, Inc. 4,355,161 110,000 Chicago Bridge & Iron Company NV – NY Shares 4,750,900 200,000 * EnerSys, Inc. 6,930,000 100,700 * Esterline Technologies Corporation 7,196,022 82,300 * Generac Holdings, Inc. 2,020,465 86,000 Goodrich Corporation 10,787,840 180,000 IDEX Corporation 7,583,400 225,000 ITT Corporation 5,161,500 82,500 J.B. Hunt Transport Services, Inc. 4,485,525 175,000 * Mobile Mini, Inc. 3,696,000 40,000 Roper Industries, Inc. 3,966,400 125,500 Snap-on, Inc. 7,651,735 275,000 TAL International Group, Inc. 10,095,250 85,170 * Thermon Group Holdings, Inc. 1,741,726 140,000 Timken Company 7,103,600 167,500 Triumph Group, Inc. 10,495,550 106,139,619 Information Technology—13.8% 200,000 Avago Technologies, Ltd. 7,794,000 85,000 * CACI International, Inc. – Class “A” 5,294,650 90,000 * FEI Company 4,419,900 45,000 * Fiserv, Inc. 3,122,550 279,000 Intersil Corporation – Class “A” 3,124,800 170,000 * InterXion Holding NV 3,051,500 75,000 Intuit, Inc. 4,509,750 444,700 * NCR Corporation 9,654,437 195,000 * NeuStar, Inc. – Class “A” 7,263,750 260,000 * NVIDIA Corporation 4,001,400 17,300 * Super Micro Computer, Inc. 302,058 355,000 * Symantec Corporation 6,638,500 265,000 TE Connectivity, Ltd. 9,738,750 225,000 Technology Select Sector SPDR Fund (ETF) 6,783,750 75,699,795 Materials—5.7% 120,000 Agrium, Inc. 10,364,400 60,000 Allegheny Technologies, Inc. 2,470,200 45,000 Buckeye Technologies, Inc. 1,528,650 77 Portfolio of Investments (continued) OPPORTUNITY FUND March 31, 2012 Shares or Principal Amount Security Value Materials (continued) 50,000 Cabot Corporation $ 2,134,000 90,000 Freeport-McMoRan Copper & Gold, Inc. 3,423,600 125,000 Kronos Worldwide, Inc. 3,117,500 40,000 Praxair, Inc. 4,585,600 55,000 Sigma-Aldrich Corporation 4,018,300 31,642,250 Telecommunication Services—.5% 135,000 NTELOS Holdings Corporation 2,794,500 Utilities—3.7% 111,000 AGL Resources, Inc. 4,353,420 110,000 Portland General Electric Company 2,747,800 135,000 SCANA Corporation 6,157,350 200,000 Wisconsin Energy Corporation 7,036,000 20,294,570 Total Value of Common Stocks (cost $373,363,855) 529,021,497 SHORT-TERM U.S. GOVERNMENT OBLIGATIONS—2.4% U.S. Treasury Bills: $ 5,000M 0.06%, 4/19/12 4,999,850 1,500M 0.07%, 4/19/12 1,499,947 3,000M 0.065%, 5/10/12 2,999,789 4,000M 0.07%, 5/24/12 3,999,588 Total Value of Short-Term U.S. Government Obligations (cost $13,499,174) 13,499,174 SHORT-TERM U.S. GOVERNMENT AGENCY OBLIGATIONS—1.1% Federal Home Loan Bank: 4,000M 0.09%, 5/18/12 3,999,530 2,000M 0.065%, 6/1/12 1,999,780 Total Value of Short-Term U.S. Government Agency Obligations (cost $5,999,310) 5,999,310 Total Value of Investments (cost $392,862,339) 99.7 % 548,519,981 Other Assets, Less Liabilities .3 1,607,124 Net Assets 100.0 % $550,127,105 * Non-income producing 78 Summary of Abbreviations: ADR American Depositary Receipts ETF Exchange Traded Fund REIT Real Estate Investment Trust Accounting Standards Codification (“ASC”) 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of March 31, 2012: Level 1 Level 2 Level 3 Total Common Stocks $ 529,021,497 $ — $ — $ 529,021,497 Short-Term U.S. Government Obligations — 13,499,174 — 13,499,174 Short-Term U.S. Government Agency Obligations — 5,999,310 — 5,999,310 Total Investments in Securities* $ 529,021,497 $ 19,498,484 $ — $ 548,519,981 * The Portfolio of Investments provides information on the industry categorization for common stocks. There were no transfers into or from Level 1 and Level 2 by the Fund during the period ended March 31, 2012. See notes to financial statements 79 Fund Expenses (unaudited) SPECIAL SITUATIONS FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 4 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (10/1/11) (3/31/12) (10/1/11–3/31/12)* Expense Example – Class A Shares Actual $1,000.00 $1,271.53 $8.06 Hypothetical (5% annual return before expenses) $1,000.00 $1,017.90 $7.16 Expense Example – Class B Shares Actual $1,000.00 $1,267.36 $12.02 Hypothetical (5% annual return before expenses) $1,000.00 $1,014.40 $10.68 * Expenses are equal to the annualized expense ratio of 1.42% for Class A shares and 2.12% for Class B shares, multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. Portfolio Composition TOP SECTORS Portfolio holdings and allocations are subject to change. Percentages are as of March 31, 2012, and are based on the total market value of investments. 80 Portfolio of Investments SPECIAL SITUATIONS FUND March 31, 2012 Shares Security Value COMMON STOCKS—95.5% Consumer Discretionary—9.8% 239,579 American Eagle Outfitters, Inc. $ 4,118,363 77,100 * Big Lots, Inc. 3,316,842 136,400 * Express, Inc. 3,407,272 112,300 Foot Locker, Inc. 3,486,915 85,200 Men’s Wearhouse, Inc. 3,303,204 104,200 PVH Corporation 9,308,186 647,900 Regal Entertainment Group – Class “A” 8,811,440 35,752,222 Consumer Staples—1.9% 83,700 Cal-Maine Foods, Inc. 3,202,362 374,492 * Dole Food Company, Inc. 3,737,430 6,939,792 Energy—8.6% 194,200 * Denbury Resources, Inc. 3,540,266 320,941 * Matrix Service Company 4,496,384 659,750 * PetroQuest Energy, Inc. 4,050,865 94,700 * Plains Exploration & Production Company 4,038,955 150,300 * Resolute Energy Corporation 1,710,414 191,100 Sunoco, Inc. 7,290,465 158,500 * Venoco, Inc. 1,718,140 85,200 * Whiting Petroleum Corporation 4,626,360 31,471,849 Financials—19.2% 16,612 * Alleghany Corporation 5,467,009 135,600 American Financial Group, Inc. 5,231,448 906,000 Anworth Mortgage Asset Corporation (REIT) 5,961,480 190,700 Aspen Insurance Holdings, Ltd. 5,328,158 446,947 Capitol Federal Financial, Inc. 5,300,792 170,600 * EZCORP, Inc. – Class “A” 5,536,823 566,700 First Niagara Financial Group, Inc. 5,576,328 736,900 * Knight Capital Group, Inc. – Class “A” 9,483,903 7,200 * Markel Corporation 3,232,368 687,200 MFA Financial, Inc. (REIT) 5,133,384 125,100 Mid-America Apartment Communities, Inc. (REIT) 8,385,453 297,800 Montpelier Re Holdings, Ltd. 5,753,496 70,390,642 81 Portfolio of Investments (continued) SPECIAL SITUATIONS FUND March 31, 2012 Shares Security Value Health Care—11.4% 162,400 * Endo Pharmaceuticals Holdings, Inc. $ 6,289,752 146,900 * Life Technologies Corporation 7,171,658 196,288 * Magellan Health Services, Inc. 9,580,817 83,900 * MEDNAX, Inc. 6,239,643 275,500 * Myriad Genetics, Inc. 6,518,330 207,900 PerkinElmer, Inc. 5,750,514 41,550,714 Industrials—5.1% 145,400 Applied Industrial Technologies, Inc. 5,980,302 172,200 EMCOR Group, Inc. 4,773,384 96,100 * FTI Consulting, Inc. 3,605,672 24,200 Precision Castparts Corporation 4,184,180 18,543,538 Information Technology—25.0% 248,400 * Avnet, Inc. 9,039,276 561,400 * Brightpoint, Inc. 4,519,270 470,700 * Compuware Corporation 4,325,733 809,300 * Convergys Corporation 10,804,155 86,600 * Cymer, Inc. 4,330,000 53,727 * Diodes, Inc. 1,245,392 421,000 * Emulex Corporation 4,369,980 87,700 IAC/InterActiveCorp 4,305,193 450,500 * Kulicke and Soffa Industries, Inc. 5,599,715 203,900 Lender Processing Services, Inc. 5,301,400 183,400 Lexmark International, Inc. – Class “A” 6,096,216 305,200 * Marvell Technology Group, Ltd. 4,800,796 165,000 * Microsemi Corporation 3,537,600 597,700 * QLogic Corporation 10,615,152 532,100 * TriQuint Semiconductor 3,668,830 725,400 * Vishay Intertechnology, Inc. 8,820,864 91,379,572 Materials—13.3% 103,000 AptarGroup, Inc. 5,641,310 362,800 * Chemtura Corporation 6,160,344 64,924 * Innospec, Inc. 1,972,391 248,600 Olin Corporation 5,407,050 28,077 Rock-Tenn Company – Class “A” 1,896,882 82 Shares or Principal Amount Security Value Materials (continued) 46,500 Royal Gold, Inc. $ 3,032,730 92,000 Schnitzer Steel Industries, Inc. – Class “A” 3,670,340 200,900 Sensient Technologies Corporation 7,634,200 89,330 * SunCoke Energy, Inc. 1,269,379 25,300 * Tronox, Inc. 4,408,525 115,165 Westlake Chemical Corporation 7,461,540 48,554,691 Telecommunication Services—1.2% 483,900 * Premiere Global Services, Inc. 4,374,456 Total Value of Common Stocks (cost $263,376,602) 348,957,476 SHORT-TERM U.S. GOVERNMENT OBLIGATIONS—2.8% U.S. Treasury Bills: $ 5,300M 0.045%, 4/26/12 5,299,834 4,000M 0.07%, 5/24/12 3,999,588 1,000M 0.088%, 4/19/12 999,956 Total Value of Short-Term U.S. Government Obligations (cost $10,299,378) 10,299,378 SHORT-TERM U.S. GOVERNMENT AGENCY OBLIGATIONS—1.7% 6,074M Federal Home Loan Bank, 0.02%, 4/16/12 (cost $6,073,949) 6,073,949 Total Value of Investments (cost $279,749,929) 100.0 % 365,330,803 Other Assets, Less Liabilities — 164,899 Net Assets 100.0 % $365,495,702 * Non-income producing Summary of Abbreviations: REIT Real Estate Investment Trust 83 Portfolio of Investments (continued) SPECIAL SITUATIONS FUND March 31, 2012 Accounting Standards Codification (“ASC”) 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of March 31, 2012: Level 1 Level 2 Level 3 Total Common Stocks $ 348,957,476 $ — $ — $ 348,957,476 Short-Term U.S. Government Obligations — 10,299,378 — 10,299,378 Short-Term U.S. Government Agency Obligations — 6,073,949 — 6,073,949 Total Investments in Securities* $ 348,957,476 $ 16,373,327 $ — $ 365,330,803 * The Portfolio of Investments provides information on the industry categorization for common stocks. There were no transfers into or from Level 1 and Level 2 by the Fund during the period ended March 31, 2012. 84 See notes to financial statements Fund Expenses (unaudited) INTERNATIONAL FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 4 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (10/1/11) (3/31/12) (10/1/11–3/31/12)* Expense Example – Class A Shares Actual $1,000.00 $1,189.11 $9.96 Hypothetical (5% annual return before expenses) $1,000.00 $1,015.90 $9.17 Expense Example – Class B Shares Actual $1,000.00 $1,184.46 $13.76 Hypothetical (5% annual return before expenses) $1,000.00 $1,012.40 $12.68 *Expenses are equal to the annualized expense ratio of 1.82% for Class A shares and 2.52% for Class B shares, multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period). Portfolio Composition TOP SECTORS Portfolio holdings and allocations are subject to change. Percentages are as of March 31, 2012, and are based on the total market value of investments. 85 Portfolio of Investments (continued) INTERNATIONAL FUND March 31, 2012 Shares Security Value COMMON STOCKS—93.7% United Kingdom—23.4% 200,870 British American Tobacco, PLC $ 10,111,218 87,991 Bunzl, PLC 1,411,500 155,573 Diageo, PLC 3,734,716 259,847 Domino’s Pizza UK & IRL, PLC 1,791,877 76,904 Fresnillo, PLC 1,963,517 49,575 GlaxoSmithKline, PLC 1,106,146 176,488 Imperial Tobacco Group, PLC 7,148,288 27,804 Reckitt Benckiser Group, PLC 1,569,495 182,850 * Rolls-Royce Holdings, PLC 2,372,247 80,159 SABMiller, PLC 3,214,019 547,817 Tesco, PLC 2,888,407 37,311,430 India—12.1% 540,725 HDFC Bank, Ltd. 5,517,635 5,604 HDFC Bank, Ltd. (ADR) 191,096 518,693 Housing Development Finance Corporation, Ltd. 6,855,157 877,362 ITC, Ltd. 3,907,615 18,062 Nestle India, Ltd. 1,641,729 50,207 Tata Consultancy Services, Ltd. 1,151,869 19,265,101 Netherlands—6.9% 32,268 Core Laboratories NV 4,245,501 61,296 Royal Dutch Shell, PLC – Class “A” 2,142,732 133,999 Unilever NV – CVA 4,553,061 10,941,294 United States—6.9% 123,429 Philip Morris International, Inc. 10,937,044 Canada—6.7% 20,381 Canadian National Railway Company 1,615,267 41,924 Canadian Natural Resources, Ltd. 1,388,029 48,039 Goldcorp, Inc. 2,161,022 102,102 * Valeant Pharmaceuticals International, Inc. 5,471,592 10,635,910 86 Shares Security Value Switzerland—6.5% 7,883 Kuehne & Nagel International AG $ 1,064,905 823 Lindt & Spruengli AG 2,640,593 105,820 Nestle SA – Registered 6,649,971 10,355,469 France—6.3% 37,434 Bureau Veritas SA 3,290,156 33,958 Essilor International SA 3,022,177 3,827 Hermes International 1,287,609 22,674 Pernod Ricard SA 2,367,285 9,967,227 Brazil—4.3% 115,791 CETIP SA – Balcao Organizado de Ativos e Derivatos 1,916,838 23,508 CPFL Energia SA 353,335 88,796 Redecard SA 1,725,494 189,413 Souza Cruz SA 2,886,412 6,882,079 Denmark—3.5% 40,560 Novo Nordisk A/S – Series “B” 5,608,578 Hong Kong—3.4% 417,036 L’Occitane International SA 987,264 802,440 Sands China, Ltd. 3,136,792 435,051 Wynn Macau, Ltd. 1,271,981 5,396,037 Australia—2.9% 198,385 Coca-Cola Amatil, Ltd. 2,562,790 70,009 Newcrest Mining, Ltd. 2,152,561 4,715,351 Japan—2.8% 17,100 Daito Trust Construction Company, Ltd. 1,543,873 31,650 Nitori Company, Ltd. 2,876,748 4,420,621 87 Portfolio of Investments (continued) INTERNATIONAL FUND March 31, 2012 Shares or Principal Amount Security Value Belgium—2.5% 54,325 Anheuser-Busch Inbev NV $ 3,963,037 Ireland—1.5% 37,559 Paddy Power, PLC 2,361,817 China—1.3% 13,883 * Baidu.com, Inc. (ADR) 2,023,725 Colombia—1.2% 30,781 Ecopetrol SA (ADR) 1,880,411 Germany—.8% 19,000 SAP AG 1,324,828 Mexico—.7% 330,100 Wal-Mart de Mexico SAB de CV 1,106,217 Total Value of Common Stocks (cost $110,319,177) 149,096,176 PREFERRED STOCKS—3.2% Brazil 127,065 AES Tiete SA 1,929,343 28,596 Companhia de Bebidas das Americas (ADR) 1,181,587 83,506 Companhia Energetica de Minas Gerais (ADR) 1,985,773 Total Value of Preferred Stocks (cost $2,882,226) 5,096,703 SHORT-TERM U.S. GOVERNMENT AGENCY OBLIGATIONS—1.3% $ 2,000M Federal Home Loan Bank, 0.065%, 6/1/2012 (cost $1,999,780) 1,999,780 Total Value of Investments (cost $115,201,183) 98.2 % 156,192,659 Other Assets, Less Liabilities 1.8 2,902,565 Net Assets 100.0 % $159,095,224 * Non-income producing Summary of Abbreviations: ADR American Depositary Receipts 88 Accounting Standards Codification (“ASC”) 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of March 31, 2012: Level 1 Level 2 Level 3 Total Common Stocks Consumer Staples $ 72,869,162 $ — $ — $ 72,869,162 Financials 16,024,599 — — 16,024,599 Health Care 15,208,493 — — 15,208,493 Consumer Discretionary 12,726,824 — — 12,726,824 Industrials 9,754,075 — — 9,754,075 Energy 9,656,673 — — 9,656,673 Materials 6,277,100 — — 6,277,100 Information Technology 6,225,915 — — 6,225,915 Utilities 353,335 — — 353,335 Preferred Stocks Utilities 3,915,116 — — 3,915,116 Consumer Staples 1,181,587 — — 1,181,587 Short-Term U.S. Government Agency Obligations — 1,999,780 — 1,999,780 Total Investments in Securities* $ 154,192,879 $ 1,999,780 $ — $ 156,192,659 * The Portfolio of Investments provides information on the country categorization for common and preferred stocks. During the period ended March 31, 2012, there were no transfers between Level 1 investments and Level 2 investments that had a material impact to the Fund. This does not include transfers between Level 1 investments and Level 2 investments due to the Fund utilizing international fair value pricing during the year. See notes to financial statements 89 Statements of Assets and Liabilities FIRST INVESTORS INCOME FUNDS March 31, 2012 CASH INVESTMENT MANAGEMENT GOVERNMENT GRADE INCOME Assets Investments in securities: At identified cost $ 136,835,052 $ 351,989,414 $ 439,454,454 $ 546,483,969 At value (Note 1A) $ 136,835,052 $ 368,783,975 $ 477,332,428 $ 562,477,277 Cash 505,484 2,858,714 5,846,300 16,381,728 Receivables: Investment securities sold — — 502,323 1,903,446 Interest 6,014 1,358,772 6,929,939 11,296,318 Shares sold — 344,626 548,272 550,924 Other assets 27,226 62,955 79,745 94,570 Total Assets 137,373,776 373,409,042 491,239,007 592,704,263 Liabilities Payables: Investment securities purchased — — 499,715 16,777,991 Shares redeemed 683,409 445,542 666,568 442,541 Dividends payable — 74,735 144,774 502,116 Accrued advisory fees — 172,708 226,909 339,544 Accrued shareholder servicing costs 47,105 62,069 79,806 107,907 Accrued expenses 12,398 20,759 16,507 36,875 Total Liabilities 742,912 775,813 1,634,279 18,206,974 Net Assets $ 136,630,864 $ 372,633,229 $ 489,604,728 $ 574,497,289 Net Assets Consist of: Capital paid in $ 136,630,864 $360,912,200 $ 479,179,163 $ 764,545,114 Undistributed net investment deficit — (1,592,188) (3,999,385) (1,722,273) Accumulated net realized loss on investments — (3,481,344) (23,453,024) (204,318,860) Net unrealized appreciation in value of investments — 16,794,561 37,877,974 15,993,308 Total $ 136,630,864 $ 372,633,229 $ 489,604,728 $ 574,497,289 Net Assets: Class A $ 135,403,350 $ 365,800,239 $ 480,905,302 $ 567,967,171 Class B $ 1,227,514 $ 6,832,990 $ 8,699,426 $ 6,530,118 Shares outstanding (Note 8): Class A 135,403,350 31,705,292 48,880,336 223,572,693 Class B 1,227,514 593,029 884,747 2,571,148 Net asset value and redemption price per share — Class A $ # $ 11.54 $ 9.84 $ 2.54 Maximum offering price per share — Class A (Net asset value/.9425)* N/A $ 12.24 $ 10.44 $ 2.69 Net asset value and offering price per share — Class B (Note 8) $ $ 11.52 $ 9.83 $ 2.54 #Also maximum offering price per share. *On purchases of $100,000 or more, the sales charge is reduced. 90 See notes to financial statements 91 Statements of Assets and Liabilities FIRST INVESTORS EQUITY FUNDS March 31, 2012 TOTAL GROWTH & RETURN VALUE INCOME GLOBAL Assets Investments in securities: At identified cost $ 389,766,791 $ 324,395,368 $ 931,126,888 $ 242,582,262 At value (Note 1A) $ 488,968,357 $ 397,052,436 $ 1,249,656,786 $ 297,604,236 Cash 2,513,443 1,770,143 1,430,942 395,849 Receivables: Investment securities sold 1,617,310 — 3,395 3,046,471 Dividends and interest 2,793,378 793,250 2,233,081 644,647 Shares sold 999,104 201,151 607,148 180,430 Other assets 33,789 30,092 89,187 23,620 Total Assets 496,925,381 399,847,072 1,254,020,539 301,895,253 Liabilities Payables: Investment securities purchased 5,872,010 3,506,049 2,508,633 3,163,331 Shares redeemed 404,767 551,724 1,448,366 319,110 Dividends payable 28,560 15,618 13,533 — Other liabilities — — — 2,406 Accrued advisory fees 301,418 246,903 727,901 238,188 Accrued shareholder servicing costs 100,783 85,561 320,408 75,260 Accrued expenses 28,537 31,613 71,988 55,137 Total Liabilities 6,736,075 4,437,468 5,090,829 3,853,432 Net Assets $ 490,189,306 $ 395,409,604 $ 1,248,929,710 $ 298,041,821 Net Assets Consist of: Capital paid in $393,757,459 $347,612,949 $ 959,783,709 $275,928,588 Undistributed net investment income (deficit) (1,173,067) 1,173,048 1,718,732 (196,332) Accumulated net realized loss on investments and foreign currency transactions (1,596,652) (26,033,461) (31,102,629) (32,718,122) Net unrealized appreciation in value of investments and foreign currency transactions 99,201,566 72,657,068 318,529,898 55,027,687 Total $ 490,189,306 $ 395,409,604 $ 1,248,929,710 $ 298,041,821 Net Assets: Class A $ 478,038,515 $ 387,456,511 $ 1,218,321,990 $ 293,121,539 Class B $ 12,150,791 $ 7,953,093 $ 30,607,720 $ 4,920,282 Shares outstanding (Note 8): Class A 28,852,375 51,057,601 74,091,039 42,898,868 Class B 745,562 1,065,114 1,981,042 831,682 Net asset value and redemption price per share – Class A $ 16.57 $ 7.59 $ 16.44 $ 6.83 Maximum offering price per share – Class A (Net asset value/.9425)* $ 17.58 $ 8.05 $ 17.44 $ 7.25 Net asset value and offering price per share – Class B (Note 8) $ 16.30 $ 7.47 $ 15.45 $ 5.92 *On purchases of $100,000 or more, the sales charge is reduced. 92 See notes to financial statements 93 Statements of Assets and Liabilities FIRST INVESTORS EQUITY FUNDS March 31, 2012 SELECT SPECIAL GROWTH OPPORTUNITY SITUATIONS INTERNATIONAL Assets Investments in securities: At identified cost $ 196,056,587 $ 392,862,339 $ 279,749,929 $ 115,201,183 At value (Note 1A) $ 272,103,119 $ 548,519,981 $ 365,330,803 $ 156,192,659 Cash 1,190,376 1,268,149 2,672,130 471,656 Receivables: Investment securities sold — 25,678 — 3,537,694 Dividends and interest 117,240 1,125,183 59,889 858,217 Shares sold 396,404 667,195 331,828 330,283 Other assets 17,364 37,076 24,982 11,604 Total Assets 273,824,503 551,643,262 368,419,632 161,402,113 Liabilities Payables: Investment securities purchased — 282,706 2,245,515 1,678,652 Shares redeemed 266,671 735,967 325,277 398,480 Accrued advisory fees 170,293 338,133 245,811 130,661 Accrued shareholder servicing costs 69,860 120,425 81,278 48,248 Accrued expenses 26,404 38,926 26,049 50,848 Total Liabilities 533,228 1,516,157 2,923,930 2,306,889 Net Assets $ 273,291,275 $ 550,127,105 $ 365,495,702 $ 159,095,224 Net Assets Consist of: Capital paid in $ 268,346,563 $ 388,074,550 $ 276,181,681 $ 161,498,449 Undistributed net investment income (deficit) (569,207) 1,087,728 (243,913) (2,087,867) Accumulated net realized gain (loss) on investments and foreign currency transactions (70,532,613) 5,307,185 3,977,060 (41,307,818) Net unrealized appreciation in value of investments and foreign currency transactions 76,046,532 155,657,642 85,580,874 40,992,460 Total $ 273,291,275 $ 550,127,105 $ 365,495,702 $ 159,095,224 Net Assets: Class A $ 266,411,201 $ 534,661,270 $ 359,413,234 $ 155,797,387 Class B $ 6,880,074 $ 15,465,835 $ 6,082,468 $ 3,297,837 Shares outstanding (Note 8): Class A 33,284,126 17,894,727 14,041,082 13,948,615 Class B 942,747 602,583 279,437 305,535 Net asset value and redemption price per share – Class A . $ 8.00 $ 29.88 $ 25.60 $ 11.17 Maximum offering price per share – Class A (Net asset value/.9425)* $ 8.49 $ 31.70 $ 27.16 $ 11.85 Net asset value and offering price per share – Class B (Note 8) $ 7.30 $ 25.67 $ 21.77 $ 10.79 *On purchases of $100,000 or more, the sales charge is reduced. 94 See notes to financial statements 95 Statements of Operations FIRST INVESTORS INCOME FUNDS Six Months Ended March 31, 2012 CASH INVESTMENT MANAGEMENT GOVERNMENT GRADE INCOME Investment Income Income: Interest $ 65,882 $ 6,438,509 $ $ 20,362,669 Expenses (Notes 1 and 3): Advisory fees 355,082 1,198,292 1,537,535 2,001,498 Distribution plan expenses – Class A — 534,027 685,213 810,580 Distribution plan expenses – Class B 5,279 35,504 45,554 35,744 Shareholder servicing costs 274,099 328,076 431,702 547,663 Professional fees 17,795 26,822 31,757 42,714 Registration fees 30,000 24,500 26,500 23,500 Custodian fees 12,240 22,511 16,125 19,975 Reports to shareholders 8,125 9,300 9,750 20,203 Trustees’ fees 3,709 9,273 11,816 13,867 Other expenses 10,342 36,807 33,051 46,568 Total expenses 716,671 2,225,112 2,829,003 3,562,312 Less: Expenses waived and/or assumed (649,572) (199,715) (256,256) (85,131) Expenses paid indirectly. (1,217) (770) (1,002) (1,181) Net expenses 65,882 2,024,627 2,571,745 3,476,000 Net investment income — 4,413,882 8,289,583 16,886,669 Realized and Unrealized Gain (Loss) on Investments (Note 2): Net realized gain on investments — 2,266,408 866,878 3,345,408 Net unrealized appreciation (depreciation) of investments — (2,077,253 ) 11,130,505 40,737,739 Net gain on investments — 189,155 11,997,383 44,083,147 Net Increase in Net Assets Resulting from Operations $ — $ 4,603,037 $ 20,286,966 $ 60,969,816 96 See notes to financial statements 97 Statements of Operations FIRST INVESTORS EQUITY FUNDS Six Months Ended March 31, 2012 TOTAL GROWTH & RETURN VALUE INCOME GLOBAL Investment Income Dividends $ 3,521,403 (a) $ 5,154,927 (b) $ 12,404,752 (c) $ 2,552,360 (d) Interest 3,422,734 1,573 1,255 1,365 Total income 6,944,137 5,156,500 12,406,007 2,553,725 Expenses (Notes 1 and 3): Advisory fees 1,642,720 1,373,766 3,511,112 1,351,412 Distribution plan expenses – Class A 646,869 541,649 1,451,812 406,585 Distribution plan expenses – Class B 62,824 40,012 132,197 23,709 Shareholder servicing costs 506,786 428,647 1,298,482 426,723 Professional fees 26,646 30,909 55,915 21,690 Custodian fees 9,394 7,281 14,730 65,180 Registration fees 23,500 23,500 26,740 21,500 Reports to shareholders 11,750 10,750 22,000 14,479 Trustees’ fees 11,096 9,274 25,746 6,933 Other expenses 33,336 21,543 39,008 43,355 Total expenses 2,974,921 2,487,331 6,577,742 2,381,566 Less: Expenses waived — — — (41,369) Expenses paid indirectly. (1,368) (1,131) (3,509) (845) Net expenses 2,973,553 2,486,200 6,574,233 2,339,352 Net investment income 3,970,584 2,670,300 5,831,774 214,373 Realized and Unrealized Gain (Loss) on Investments and Foreign Currency Transactions (Note 2): Net realized gain (loss) on: Investments 3,081,600 (7,405,253) 530,119 (1,932,014) Foreign currency transactions — — — (45,770) Net realized gain (loss) on investments and foreign currency transactions 3,081,600 (7,405,253 ) 530,119 (1,977,784) Net unrealized appreciation of investments 67,747,350 79,723,159 236,143,258 59,602,399 Net gain on investments and foreign currency transactions 70,828,950 72,317,906 236,673,377 57,624,615 Net Increase in Net Assets Resulting from Operations $ 74,799,534 $ 74,988,206 $ 242,505,151 $ 57,838,988 (a) Net of $26,299 foreign taxes withheld (b) Net of $36,117 foreign taxes withheld (c) Net of $76,812 foreign taxes withheld (d) Net of $163,441 foreign taxes withheld 98 See notes to financial statements 99 Statements of Operations FIRST INVESTORS EQUITY FUNDS Six Months Ended March 31, 2012 SELECT SPECIAL GROWTH OPPORTUNITY SITUATIONS INTERNATIONAL Investment Income Dividends $ 1,179,666 $ 4,518,101 (e) $ 2,173,904 $ 1,753,310 (f) Interest 273 1,811 1,590 451 Total income 1,179,939 4,519,912 2,175,494 1,753,761 Expenses (Notes 1 and 3): Advisory fees 909,568 1,837,300 1,512,442 714,580 Distribution plan expenses – Class A 353,606 724,478 495,841 214,054 Distribution plan expenses – Class B 34,070 77,252 30,453 15,649 Shareholder servicing costs 381,093 675,173 461,778 265,886 Professional fees 18,672 31,981 22,452 12,389 Custodian fees 3,299 8,934 4,520 64,098 Registration fees 20,250 23,000 21,250 20,000 Reports to shareholders 9,750 15,750 11,750 7,750 Trustees’ fees 6,030 12,419 8,396 3,659 Other expenses 13,560 27,345 17,396 23,387 Total expenses 1,749,898 3,433,632 2,586,278 1,341,452 Less: Expenses waived — — (165,837) — Expenses paid indirectly (752) (1,546) (1,041) (446) Net expenses 1,749,146 3,432,086 2,419,400 1,341,006 Net investment income (loss) (569,207) 1,087,826 (243,906 ) 412,755 Realized and Unrealized Gain (Loss) on Investments and Foreign Currency Transactions (Note 2 and 6): Net realized gain (loss) on: Investments 5,209,207 5,322,176 7,395,263 4,002,474 Foreign currency transactions — — — (125,530 ) Net realized gain on investments and foreign currency transactions 5,209,207 5,322,176 7,395,263 3,876,944 Net unrealized appreciation of investments 52,327,362 118,583,181 71,476,184 20,708,686 Net gain on investments and foreign currency transactions 57,536,569 123,905,357 78,871,447 24,585,630 Net Increase in Net Assets Resulting from Operations $ 56,967,362 $ $ 78,627,541 $ 24,998,385 (e) Net of $10,256 foreign taxes withheld (f) Net of $155,839 foreign taxes withheld 100 See notes to financial statements 101 Statements of Changes in Net Assets FIRST INVESTORS INCOME FUNDS CASH MANAGEMENT GOVERNMENT INVESTMENT GRADE INCOME 10/1/11 to 10/1/10 to 10/1/11 to 10/1/10 to 10/1/11 to 10/1/10 to 10/1/11 to 10/1/10 to 3/31/12 9/30/11 3/31/12 9/30/11 3/31/12 9/30/11 3/31/12 9/30/11 Increase (Decrease) in Net Assets From Operations Net investment income $ — $ — $ 4,413,882 $ 10,612,115 $ 8,289,583 $ 16,808,393 $ 16,886,669 $ 34,296,265 Net realized gain on investments — — 2,266,408 1,522,798 866,878 7,307,577 3,345,408 18,967,534 Net unrealized appreciation (depreciation) of investments — — (2,077,253 ) 6,710,421 11,130,505 (13,459,178 ) 40,737,739 (47,914,443 ) Net increase in net assets resulting from operations — — 4,603,037 18,845,334 20,286,966 10,656,792 60,969,816 5,349,356 Dividends to Shareholders Net investment income – Class A — — (6,039,807 ) (11,889,734 ) (9,733,516 ) (18,383,242 ) (17,947,756 ) (35,595,449 ) Net investment income – Class B — — (96,973 ) (257,364 ) (164,702 ) (441,596 ) (215,252 ) (587,469 ) Total dividends — — (6,136,780 ) (12,147,098 ) (9,898,218 ) (18,824,838 ) (18,163,008 ) (36,182,918 ) Share Transactions * Class A: Proceeds from shares sold 70,851,550 164,395,254 41,701,263 68,559,494 54,593,172 94,375,542 36,912,871 70,541,805 Reinvestment of dividends — — 5,593,203 10,900,205 8,882,070 16,675,925 14,988,740 29,464,018 Cost of shares redeemed (83,619,207 ) (150,327,351 ) (26,817,719 ) (65,161,714 ) (29,854,966 ) (70,894,667 ) (30,993,942 ) (69,241,263 ) ) (12,767,657 ) 14,067,903 20,476,747 14,297,985 33,620,276 40,156,800 20,907,669 30,764,560 Class B: Proceeds from shares sold 212,121 1,185,395 638,169 848,476 489,884 1,049,176 301,150 1,129,780 Reinvestment of dividends — — 91,814 242,286 156,597 413,953 182,389 503,110 Cost of shares redeemed (503,630 ) (1,405,414 ) (1,151,668 ) (4,813,886 ) (2,120,724 ) (5,078,726 ) (2,119,376 ) (4,543,242 ) (291,509 ) (220,019 ) (421,685 ) (3,723,124 ) (1,474,243 ) (3,615,597 ) (1,635,837 ) (2,910,352 ) Net increase (decrease) from share transactions (13,059,166 ) 13,847,884 20,055,062 10,574,861 32,146,033 36,541,203 19,271,832 27,854,208 Net increase (decrease) in net assets (13,059,166 ) 13,847,884 18,521,319 17,273,097 42,534,781 28,373,157 62,078,640 (2,979,354 ) Net Assets Beginning of period 149,690,030 135,842,146 354,111,910 336,838,813 447,069,947 418,696,790 512,418,649 515,398,003 End of period† $ 136,630,864 $ 149,690,030 $ 372,633,229 $ 354,111,910 $ 489,604,728 $ 447,069,947 $ 574,497,289 $ 512,418,649 †Includes undistributed net investment income (deficit) of $ — $ — $ (1,592,188 ) $ 130,710 $ (3,999,385 ) $ (2,390,751 ) $ (1,722,273 ) $ (445,932 ) *Shares Issued and Redeemed Class A: Sold 70,851,550 164,395,254 3,604,131 5,996,389 5,614,412 9,757,041 14,850,647 28,002,951 Issued for dividends reinvested — — 483,223 953,158 911,178 1,727,761 6,004,755 11,732,192 Redeemed (83,619,207 ) (150,327,351 ) (2,317,683 ) (5,707,628 ) (3,070,152 ) (7,338,356 ) (12,512,700 ) (27,500,504 ) Net increase (decrease) in Class A shares outstanding (12,767,657 ) 14,067,903 1,769,671 1,241,919 3,455,438 4,146,446 8,342,702 12,234,639 Class B: Sold 212,121 1,185,395 55,199 74,270 50,408 108,687 120,897 449,656 Issued for dividends reinvested — — 7,941 21,225 16,085 42,900 73,151 200,033 Redeemed (503,630 ) (1,405,414 ) (99,560 ) (422,530 ) (218,865 ) (526,947 ) (853,567 ) (1,796,917 ) Net decrease in Class B shares outstanding (291,509 ) (220,019 ) (36,420 ) (327,035 ) (152,372 ) (375,360 ) (659,519 ) (1,147,228 ) 102 See notes to financial statements 103 Statements of Changes in Net Assets FIRST INVESTORS EQUITY FUNDS TOTAL RETURN VALUE GROWTH & INCOME GLOBAL 10/1/11 to 10/1/10 to 10/1/11 to 10/1/10 to 10/1/11 to 10/1/10 to 10/1/11 to 10/1/10 to 3/31/12 9/30/11 3/31/12 9/30/11 3/31/12 9/30/11 3/31/12 9/30/11 Increase (Decrease) in Net Assets From Operations Net investment income $ 3,970,584 $ 8,081,316 $ 2,670,300 $ 5,872,166 $ 5,831,774 $ 9,547,071 $ 214,373 $ 488,653 Net realized gain (loss) on investments 3,081,600 5,756,364 (7,405,253 ) 14,176,441 530,119 7,507,482 (1,977,784 ) 24,362,516 Net unrealized appreciation (depreciation) of investments 67,747,350 (8,150,969 ) 79,723,159 (29,680,263 ) 236,143,258 (14,184,013 ) 59,602,399 (51,321,420 ) Net increase (decrease) in net assets resulting from operations 74,799,534 5,686,711 74,988,206 (9,631,656 ) 242,505,151 2,870,540 57,838,988 (26,470,251 ) Dividends to Shareholders Net investment income – Class A (4,490,730 ) (9,055,005 ) (2,445,249 ) (5,584,298 ) (5,514,865 ) (8,822,171 ) (682,596 ) — Net investment income – Class B (82,253 ) (254,014 ) (24,617 ) (90,698 ) (78,713 ) (174,740 ) (6,148 ) — Total dividends (4,572,983 ) (9,309,019 ) (2,469,866 ) (5,674,996 ) (5,593,578 ) (8,996,911 ) (688,744 ) — Share Transactions * Class A: Proceeds from shares sold 49,382,612 82,714,516 25,559,686 55,641,828 63,966,480 108,081,749 14,278,132 41,606,269 Value of shares issued for acquisition** — 364,273,402 — — — Reinvestment of dividends 4,426,384 8,912,640 2,414,579 5,497,125 5,472,152 8,746,010 673,450 — Cost of shares redeemed (28,686,540 ) (63,908,289 ) (28,985,449 ) (63,128,719 ) (71,483,294 ) (110,917,461 ) (19,497,163 ) (43,114,751 ) 25,122,456 27,718,867 (1,011,184 ) (1,989,766 ) 362,228,740 5,910,298 (4,545,581 ) (1,508,482 ) Class B: Proceeds from shares sold 781,873 1,698,131 242,488 866,008 1,396,778 2,291,827 209,917 807,681 Value of shares issued for acquisition** — 9,713,143 — — — Reinvestment of dividends 81,908 252,733 24,592 90,424 78,581 174,190 6,147 — Cost of shares redeemed (3,704,227 ) (6,191,666 ) (1,862,538 ) (4,020,501 ) (6,596,613 ) (9,582,049 ) (788,538 ) (2,444,818 ) (2,840,446 ) (4,240,802 ) (1,595,458 ) (3,064,069 ) 4,591,889 (7,116,032 ) (572,474 ) (1,637,137 ) Net increase (decrease) from share transactions 22,282,010 23,478,065 (2,606,642 ) (5,053,835 ) 366,820,629 (1,205,734 ) (5,118,055 ) (3,145,619 ) Net increase (decrease) in net assets 92,508,561 19,855,757 69,911,698 (20,360,487 ) 603,732,202 (7,332,105 ) 52,032,189 (29,615,870 ) Net Assets Beginning of period 397,680,745 377,824,988 325,497,906 345,858,393 645,197,508 652,529,613 246,009,632 275,625,502 End of period† $ 490,189,306 $ 397,680,745 $ 395,409,604 $ 325,497,906 $ 1,248,929,710 $ 645,197,508 $ 298,041,821 $ 246,009,632 †Includes undistributed net investment income (deficit) of $ (1,173,067 ) $ (570,667 ) $ 1,173,048 $ 972,614 $ 1,718,732 $ 1,284,464 $ (196,332 ) $ 278,039 *Shares Issued and Redeemed Class A: Sold 3,145,879 5,455,887 3,614,762 7,903,766 4,288,485 7,456,483 2,283,529 6,278,938 Issued for acquisition** — 25,233,878 — — — Issued for dividends reinvested 280,435 592,869 330,277 788,759 365,971 608,794 112,055 — Redeemed (1,849,493 ) (4,209,975 ) (4,082,687 ) (8,962,624 ) (4,754,892 ) (7,642,811 ) (3,092,691 ) (6,511,395 ) Net increase (decrease) in Class A shares outstanding 1,576,821 1,838,781 (137,648 ) (270,099 ) 25,133,442 422,466 (697,107 ) (232,457 ) Class B: Sold 50,733 114,158 34,755 124,008 99,420 168,173 38,504 138,235 Issued for acquisition** — 715,868 — — — Issued for dividends reinvested 5,312 17,068 3,417 13,113 5,836 12,913 1,180 — Redeemed (244,567 ) (413,980 ) (275,158 ) (574,819 ) (474,365 ) (700,851 ) (147,374 ) (419,980 ) Net increase (decrease) in Class B shares outstanding (188,522 ) (282,754 ) (236,986 ) (437,698 ) 346,759 (519,765 ) (107,690 ) (281,745 ) **See Note 11 104 See notes to financial statements 105 Statements of Changes in Net Assets FIRST INVESTORS EQUITY FUNDS SELECT GROWTH OPPORTUNITY SPECIAL SITUATIONS INTERNATIONAL 10/1/11 to 10/1/10 to 10/1/11 to 10/1/10 to 10/1/11 to 10/1/10 to 10/1/11 to 10/1/10 to 3/31/12 9/30/11 3/31/12 9/30/11 3/31/12 9/30/11 3/31/12 9/30/11 Increase (Decrease) in Net Assets From Operations Net investment income (loss) $ (569,207 ) $ (700,611 ) $ 1,087,826 $ 2,940,696 $ (243,906 ) $ 387,081 $ 412,755 $ 1,672,991 Net realized gain (loss) on investments and foreign currency transactions 5,209,207 18,583,950 5,322,176 22,550,335 7,395,263 41,414,111 3,876,944 (905,467 ) Net unrealized appreciation (depreciation) of investments and foreign currency transactions 52,327,362 (734,742 ) 118,583,181 (13,185,793 ) 71,476,184 (26,613,391 ) 20,708,686 (7,249,200 ) Net increase (decrease) in net assets resulting from operations 56,967,362 17,148,597 124,993,183 12,305,238 78,627,541 15,187,801 24,998,385 (6,481,676 ) Distributions to Shareholders Net investment income – Class A — — (2,858,976 ) (785,813 ) (387,089 ) — (2,142,019 ) (2,252,972 ) Net investment income – Class B — — (81,714 ) (7,098 ) — — (43,360 ) (56,124 ) Net realized gains – Class A — — (15,298,237 ) — (22,980,160 ) — — — Net realized gains – Class B — — (575,152) ) — (499,531 ) — — — Total distributions. — — (18,814,079 ) (792,911 ) (23,866,780 ) — (2,185,379 ) (2,309,096 ) Share Transactions * Class A: Proceeds from shares sold 23,274,534 38,929,168 34,302,177 74,555,783 21,269,435 46,126,626 13,450,505 27,282,612 Reinvestment of distributions. — — 18,082,699 781,830 23,250,649 — 2,131,981 2,243,435 Cost of shares redeemed (15,485,169 ) (35,495,706 ) (36,091,379 ) (72,360,775 ) (24,164,373 ) (49,594,767 ) (10,593,081 ) (22,029,107 ) 7,789,365 3,433,462 16,293,497 2,976,838 20,355,711 (3,468,141 ) 4,989,405 7,496,940 Class B: Proceeds from shares sold 275,589 713,599 590,601 1,922,100 324,774 828,825 112,991 354,457 Reinvestment of distributions — — 655,289 7,087 499,190 — 43,332 56,091 Cost of shares redeemed (1,676,885 ) (3,339,365 ) (4,007,881 ) (8,248,484 ) (1,548,477 ) (3,095,317 ) (326,305 ) (792,183 ) (1,401,296 ) (2,625,766 ) (2,761,991 ) (6,319,297 ) (724,513 ) (2,266,492 ) (169,982 ) (381,635 ) Net increase (decrease) from share transactions 6,388,069 807,696 13,531,506 (3,342,459 ) 19,631,198 (5,734,633 ) 4,819,423 7,115,305 Net increase (decrease) in net assets 63,355,431 17,956,293 119,710,610 8,169,868 74,391,959 9,453,168 27,632,429 (1,675,467 ) Net Assets Beginning of period 209,935,844 191,979,551 430,416,495 422,246,627 291,103,743 281,650,575 131,462,795 133,138,262 End of period† $ 273,291,275 $ 209,935,844 $ 550,127,105 $ 430,416,495 $ 365,495,702 $ 291,103,743 $ 159,095,224 $ 131,462,795 †Includes undistributed net investment income (deficit) of $ (569,207 ) $ — $ 1,087,728 $ 2,940,592 $ (243,913 ) $ 387,081 $ (2,087,867 ) $ (315,243 ) *Shares Issued and Redeemed Class A: Sold 3,220,902 5,633,735 1,247,775 2,707,241 873,548 1,891,798 1,289,577 2,623,806 Issued for distributions reinvested — — 698,983 28,744 1,025,613 — 211,506 218,445 Redeemed (2,141,640 ) (5,134,048 ) (1,308,242 ) (2,622,569 ) (989,655 ) (2,028,855 ) (1,013,835 ) (2,111,367 ) Net increase (decrease) in Class A shares outstanding 1,079,262 499,687 638,516 113,416 909,506 (137,057 ) 487,248 730,884 Class B: Sold 42,326 112,404 24,941 79,890 15,427 39,191 11,153 35,394 Issued for distributions reinvested — — 29,425 299 25,852 — 4,440 5,615 Redeemed (258,622 ) (532,420 ) (172,288 ) (344,735 ) (75,772 ) (147,439 ) (32,805 ) (78,179) Net decrease in Class B shares outstanding (216,296 ) (420,016 ) (117,922 ) (264,546 ) (34,493 ) (108,248 ) (17,212 ) (37,170 ) 106 See notes to financial statements 107 Notes to Financial Statements FIRST INVESTORS INCOME FUNDS FIRST INVESTORS EQUITY FUNDS March 31, 2012 1. Significant Accounting Policies —First Investors Income Funds (“Income Funds”) and First Investors Equity Funds (“Equity Funds”), each a Delaware statutory trust (each a “Trust”, collectively, “the Trusts”), are registered under the Investment Company Act of 1940 (the “1940 Act”) as open-end management investment companies and operate as series funds. The Income Funds issue shares of beneficial interest in the Cash Management Fund, Government Fund, Investment Grade Fund and Fund For Income. The Equity Funds issue shares of beneficial interest in the Total Return Fund, Value Fund, Growth & Income Fund, Global Fund, Select Growth Fund, Opportunity Fund, Special Situations Fund, and International Fund (each a “Fund”, collectively, “the Funds”). The Trusts account separately for the assets, liabilities and operations of each Fund. The objective of each Fund as of March 31, 2012 is as follows: Cash Management Fund seeks to earn a high rate of current income consistent with the preservation of capital and maintenance of liquidity. Government Fund seeks to achieve a significant level of current income which is consistent with security and liquidity of principal. Investment Grade Fund seeks to generate a maximum level of income consistent with investment in investment grade debt securities. Fund For Income seeks high current income. Total Return Fund seeks high, long-term total investment return consistent with moderate investment risk. Value Fund seeks total return. Growth & Income Fund seeks long-term growth of capital and current income. Global Fund seeks long-term capital growth. Select Growth Fund seeks long-term growth of capital. Opportunity Fund seeks long-term capital growth. Special Situations Fund seeks long-term growth of capital. International Fund primarily seeks long-term capital growth. A. Security Valuation—Except as provided below, a security listed or traded on an exchange or the Nasdaq Stock Market is valued at its last sale price on the exchange or market where the security is principally traded, and lacking any sales, the security is valued at the mean between the closing bid and asked prices. Securities traded in the over-the-counter (“OTC”) market (including securities listed on exchanges 108 whose primary market is believed to be OTC) are valued at the mean between the last bid and asked prices based on quotes furnished by a market maker for such securities. Securities may also be priced by pricing services approved by the Trusts’ Board of Trustees (the “Board”). The pricing services consider security type, rating, market condition and yield data as well as market quotations, prices provided by market makers and other available information in determining value. Short-term debt securities that mature in 60 days or less are valued at amortized cost. The Funds monitor for significant events occurring prior to the close of trading on the New York Stock Exchange that could have a material impact on the value of any securities that are held by the Funds. Examples of such events include trading halts, natural disasters, political events and issuer-specific developments. If the Valuation Committee of First Investors Management Company, Inc. (“FIMCO”) decides that such events warrant using fair value estimates, it will take such events into consideration in determining the fair values of such securities. If market quotations or prices are not readily available or determined to be unreliable, the securities will be valued at fair value as determined in good faith pursuant to procedures adopted by the Board. The Funds also use a pricing service to fair value foreign securities in the event that fluctuation in U.S. securities markets exceed a predetermined level or if a foreign market is closed. For valuation purposes, where applicable, quotations of foreign securities in foreign currency are translated to U.S. dollar equivalents using the foreign exchange quotation in effect. As of March 31, 2012, Fund For Income held four securities that were fair valued by FIMCO’s Valuation Committee with an aggregate value of $7,542, representing 0% of the Fund’s net assets and Select Growth Fund held one security that was fair valued by FIMCO’s Valuation Committee with a value of $5,881,533, representing 2.2% of the Fund’s net assets. The Cash Management Fund values its portfolio securities in accordance with the amortized cost method of valuation under Rule 2a-7 of the 1940 Act. Amortized cost is an approximation of market value of an instrument, whereby the difference between its acquisition cost and market value at maturity is amortized on a straight-line basis over the remaining life of the instrument. The effect of changes in the market value of a security as a result of fluctuating interest rates is not taken into account and thus the amortized cost method of valuation may result in the value of a security being higher or lower than its actual market value. In accordance with Accounting Standards Codification (“ASC”) 820 “Fair Value Measurements and Disclosures” (“ASC 820”), investments held by the Funds are carried at “fair value”. As defined by ASC 820, fair value is the price that a Fund would receive upon selling an investment in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment under 109 Notes to Financial Statements (continued) FIRST INVESTORS INCOME FUNDS FIRST INVESTORS EQUITY FUNDS March 31, 2012 current market conditions. Various inputs are used in determining the value of the Funds’ investments. In addition to defining fair value, ASC 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. Equity securities traded on an exchange or the Nasdaq Stock Market are categorized in Level 1 of the fair value hierarchy to the extent that they are actively traded and valuation adjustments are not applied. Foreign securities that are fair valued in the event that fluctuations in U.S. securities markets exceed a predetermined level or if a foreign market is closed are categorized in Level 2. Corporate and municipal bonds, asset backed, U.S. Government and U.S. Government Agency securities are categorized in Level 2 to the extent that the inputs are observable and timely, otherwise they would be categorized as Level 3. Short-term notes that are valued at amortized cost are categorized in Level 2. Foreign exchange contracts that are considered derivative instruments and are valued at the net unrealized appreciation or depreciation on the instruments are categorized in Level 2. Restricted securities and securities that are fair valued by the Valuation Committee may be categorized in either Level 2 or Level 3 of the fair value hierarchy depending on the relative significance of valuation inputs. The aggregate value by input level, as of March 31, 2012, for each Fund’s investments is included at the end of each Fund’s portfolio of investments. B. Federal Income Taxes—No provision has been made for federal income taxes on net income or capital gains since it is the policy of each Fund to continue to comply with the special provisions of the Internal Revenue Code applicable to investment 110 companies, and to make sufficient distributions of income and capital gains (in excess of any available capital loss carryovers) to relieve it from all, or substantially all, such taxes. At September 30, 2011, capital loss carryovers were as follows: Year Capital Loss Carryovers Expire Fund Total 2012 2013 2014 2015 2016 2017 2018 2019 Government $5,663,981 $ $ 1,600,894 $ 740,643 $ 1,909,473 $1,063,550 $ — $ — $40,595 Investment Grade 24,319,901 — 24,319,901 — — Fund For Income 207,663,270 25,740,298 10,200,012 7,456,986 24,660,250 5,033,118 23,949,720 110,622,886 — Total Return 3,365,030 — 3,365,030 — Value 18,524,300 — 18,524,300 — — Growth & Income* 25,969,311 — 13,676,087 12,293,224 — Global 24,434,029 — 24,434,029 — Select Growth 75,741,820 — 31,534,712 44,207,108 — International 44,272,821 — — — 82,339 1,552,900 19,541,066 20,905,274 2,191,242 *Due to a tax free reorganization on December 9, 2011 with the Blue Chip Fund that was approved by the Equity Funds’ Board of Trustees, the Fund will have available for utilization $14,003,695 in capital loss carryovers that have or will become available at $11,230,176 for the taxable year 2012 and $2,773,519 for taxable year 2013. These capital loss carryovers will expire as follows: $11,883,289 in 2017 and $2,120,406 in 2018 (see Note 11). As a result of the passage of the Regulated Investment Company Modernization Act of 2010 (“the Modernization Act of 2010”), losses incurred in this fiscal year and beyond retain their character as short-term or long-term, have no expiration date and are utilized prior to capital loss carryovers occurring prior to the enactment of the Modernization Act of 2010. The Funds recognize the tax benefits of uncertain tax positions only where the position is “more likely than not” to be sustained assuming examination by tax authorities. Management has analyzed the Funds’ tax positions, and has concluded that no liability for unrecognized tax benefits should be recorded related to uncertain tax positions taken on returns filed for open tax years 2008 – 2010, or expected to be taken in the Funds’ 2011 tax returns. The Funds identify their major tax jurisdictions as U.S. Federal, New York State, New York City and foreign jurisdictions where the Funds make significant investments; however, the Funds are not aware of any tax position for which it is reasonably possible that the total amounts of unrecognized tax benefits will change materially in the next twelve months. C. Distributions to Shareholders—Dividends from net investment income of the Government Fund, Investment Grade Fund and Fund For Income are generally declared daily and paid monthly. The Cash Management Fund declares distributions, if any, daily and pays distributions monthly. Distributions are declared from the total 111 Notes to Financial Statements (continued) FIRST INVESTORS INCOME FUNDS FIRST INVESTORS EQUITY FUNDS March 31, 2012 of net investment income plus or minus all realized short-term gains and losses on investments. Dividends from net investment income, if any, of Total Return Fund, Value Fund and Growth & Income Fund are declared and paid quarterly. Dividends from net investment income, if any, of Global Fund, Select Growth Fund, Opportunity Fund, Special Situations Fund, and International Fund are declared and paid annually. Distributions from net realized capital gains, if any, of each of the Funds are normally declared and paid annually. Income dividends and capital gain distributions are determined in accordance with income tax regulations which may differ from accounting principles generally accepted in the United States of America. These differences are primarily due to differing treatments for capital loss carryforwards, deferral of wash sales losses, post-October capital losses, net operating losses and foreign currency transactions. D. Expense Allocation—Expenses directly charged or attributable to a Fund are paid from the assets of that Fund. General expenses of the Trusts are allocated among and charged to the assets of each Fund on a fair and equitable basis, which may be based on the relative assets of each Fund or the nature of the services performed and relative applicability to each Fund. E. Use of Estimates—The preparation of the financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenue and expense during the reporting period. Actual results could differ from those estimates. F. Foreign Currency Translations—The accounting records of Global Fund and International Fund are maintained in U.S. dollars. Portfolio securities and other assets and liabilities denominated in foreign currencies are translated to U.S. dollars at the date of valuation. Purchases and sales of investment securities, dividend income and certain expenses are translated to U.S. dollars at the rates of exchange prevailing on the respective dates of such transactions. Global Fund and International Fund do not isolate that portion of gains and losses on investments which is due to changes in foreign exchange rates from that which is due to changes in market prices of the investments. These changes are included with the net realized and unrealized gains and losses from investments. Net realized and unrealized gains and losses on foreign currency transactions include gains and losses from the sales of foreign currency and gains and losses on accrued foreign dividends and related withholding taxes. 112 G. Other—Security transactions are generally accounted for on the first business day following the date the securities are purchased or sold, except for financial reporting purposes, which is trade date. Investments in securities issued on a when-issued or delayed delivery basis are generally reflected in the assets of the Funds on the first business day following the date the securities are purchased and the Funds segregate assets for these transactions. Cost is determined and gains and losses are based on the identified cost basis for securities for both financial statement and federal income tax purposes. Dividend income is recorded on the ex-dividend date. Interest income and estimated expenses are accrued daily. Bond discounts and premiums are accreted or amortized using the interest method. The Funds reduced expenses through brokerage service arrangements. For the six months ended March 31, 2012, expenses were reduced by $4,170 for the Income Funds and by $10,638 for the Equity Funds under these arrangements. 2. Security Transactions —For the six months ended March 31, 2012, purchases and sales of securities and long-term U.S. Government obligations (excluding U.S. Treasury bills, short-term securities and foreign currencies) were as follows: Long-Term U.S. Securities Government Obligations Cost of Proceeds Cost of Proceeds Fund Purchases of Sales Purchases of Sales Government $92,594,161 $72,968,360 $ — $ — Investment Grade 127,051,616 98,329,821 — — Fund For Income 177,698,655 151,749,975 — — Total Return 94,561,226 80,620,855 13,158,943 7,531,377 Value 78,035,335 83,946,339 — — Growth & Income 113,517,303 113,025,859 — — Global 123,357,329 127,907,773 — — Select Growth 76,497,080 70,204,067 — — Opportunity 86,164,507 95,746,396 — — Special Situations 52,071,711 55,285,141 — — International 31,190,829 30,258,137 — — 113 Notes to Financial Statements (continued) FIRST INVESTORS INCOME FUNDS FIRST INVESTORS EQUITY FUNDS March 31, 2012 At March 31, 2012, aggregate cost and net unrealized appreciation of securities for federal income tax purposes were as follows: Gross Gross Net Aggregate Unrealized Unrealized Unrealized Fund Cost Appreciation Depreciation Appreciation Government $351,989,414 $ 17,019,960 $225,399 $ Investment Grade 442,763,040 35,743,318 1,173,931 34,569,387 Fund For Income 548,246,468 24,368,602 10,137,793 14,230,809 Total Return 392,344,909 101,510,324 4,886,877 96,623,447 Value 324,474,709 78,361,635 5,783,908 72,577,727 Growth & Income 936,365,007 339,113,765 25,821,986 313,291,779 Global 247,301,964 53,463,639 3,161,366 50,302,273 Select Growth 196,056,587 76,652,042 605,510 76,046,532 Opportunity 392,877,187 163,295,150 7,652,356 155,642,794 Special Situations 280,696,357 87,749,639 3,115,193 84,634,446 International 116,055,200 42,288,773 2,151,314 40,137,459 3. Advisory Fee and Other Transactions With Affiliates —Certain officers and trustees of the Trusts are officers and directors of the Trusts’ investment adviser, First Investors Management Company, Inc. (“FIMCO”), their underwriter, First Investors Corporation (“FIC”) and their transfer agent, Administrative Data Management Corp. (“ADM”). Trustees of the Trusts who are not “interested persons” of the Funds as defined in the 1940 Act are remunerated by the Funds. For the six months ended March 31, 2012, total trustees fees accrued by the Income Funds and Equity Funds amounted to $38,665 and $83,553, respectively. The Investment Advisory Agreements provide as compensation to FIMCO for each Fund, an annual fee, payable monthly, at the following rates: Cash Management Fund —.50% of the Fund’s average daily net assets. For the six months ended March 31, 2012, FIMCO has voluntarily waived $258,521 in advisory fees to limit the Fund’s overall expense ratio to .60% on Class A shares and 1.35% on Class B shares. Also, FIMCO has voluntarily waived an additional $96,561 in advisory fees and assumed $269,033 of other Fund expenses to prevent a negative yield on the Fund’s shares. Government and Investment Grade Funds —.66% on the first $500 million of each Fund’s average daily net assets, declining by .02% on each $500 million thereafter, 114 down to .60% on average daily net assets over $1.5 billion. For the six months ended March 31, 2012, FIMCO has voluntarily waived $199,715 in advisory fees on Government Fund and $256,256 in advisory fees on Investment Grade Fund to limit the advisory fee to .55% of each Fund’s average daily net assets. Fund For Income —.75% on the first $250 million of the Fund’s average daily net assets, .72% on the next $250 million, .69% on the next $250 million, .66% on the next $500 million, declining by .02% on each $500 million thereafter, down to .60% on average daily net assets over $2.25 billion. For the six months ended March 31, 2012, FIMCO has voluntarily waived $85,131 in advisory fees to limit the advisory fee to .70% of the Fund’s average daily net assets. Total Return, Value, Growth & Income, Select Growth, and Opportunity Funds —.75% on the first $300 million of each Fund’s average daily net assets, .72% on the next $200 million, .69% on the next $250 million, .66% on the next $500 million, declining by .02% on each $500 million thereafter, down to .60% on average daily net assets over $2.25 billion. Special Situations Fund —1% on the first $200 million of the Fund’s average daily net assets, .75% on the next $300 million, .72% on the next $250 million, .69% on the next $250 million, .66% on the next $500 million, and .64% on average daily net assets over $1.5 billion. For the six months ended March 31, 2012, FIMCO has voluntarily waived $165,837 in advisory fees to limit the advisory fee to .80% of the Fund’s average daily net assets. Global and International Funds —.98% on the first $300 million of each Fund’s average daily net assets, .95% on the next $300 million, .92% on the next $400 million, .90% on the next $500 million and .88% on average daily net assets over $1.5 billion. For the six months ended March 31, 2012, FIMCO has voluntarily waived $41,369 in advisory fees on Global Fund to limit the advisory fee to .95% of the Fund’s average daily net assets. For the six months ended March 31, 2012, total advisory fees accrued to FIMCO by the Income Funds and Equity Funds were $5,092,407 and $12,852,900, respectively, of which $896,184 and $207,206, respectively, was voluntarily waived by FIMCO as noted above. For the six months ended March 31, 2012, FIC, as underwriter, received from the Income Funds and Equity Funds $3,424,676 and $7,894,161, respectively, in commissions in connection with the sale of shares of the Funds, after allowing $12,534 and $10,268, respectively, to other dealers. For the six months ended March 31, 2012, shareholder servicing costs for the Income Funds and Equity Funds 115 Notes to Financial Statements (continued) FIRST INVESTORS INCOME FUNDS FIRST INVESTORS EQUITY FUNDS March 31, 2012 included $1,266,956 (of which $25,457 was voluntarily waived by ADM on the Cash Management Fund) and $3,303,574, respectively, in transfer agent fees accrued to ADM and $216,852 and $912,176, respectively, in retirement accounts custodian fees accrued to ADM. Pursuant to Distribution Plans adopted under Rule 12b-1 of the 1940 Act, each Fund, other than the Cash Management Fund, is authorized to pay FIC a fee up to .30% of the average daily net assets of the Class A shares and 1% of the average daily net assets of the Class B shares on an annualized basis each fiscal year, payable monthly. The Cash Management Fund is authorized to pay FIC a fee of 1% of the average daily net assets of the Class B shares. The fee consists of a distribution fee and a service fee. The service fee is paid for the ongoing servicing of clients who are shareholders of that Fund. For the six months ended March 31, 2012, total distribution plan fees accrued to FIC by the Income Funds and Equity Funds amounted to $2,151,901 and $5,251,060, respectively. Muzinich & Co., Inc., serves as investment subadviser to Fund For Income, Wellington Management Company, LLP serves as investment subadviser to Global Fund, Smith Asset Management Group, L.P. serves as investment subadviser to Select Growth Fund, Paradigm Capital Management, Inc. serves as investment subadviser to Special Situations Fund and Vontobel Asset Management, Inc. serves as investment subadviser to International Fund. The subadvisers are paid by FIMCO and not by the Funds. 4. Restricted Securities —Certain restricted securities are exempt from the registration requirements under Rule 144A of the Securities Act of 1933 and may only be sold to qualified institutional investors. Unless otherwise noted, these 144A securities are deemed to be liquid. At March 31, 2012, Investment Grade Fund held twenty-eight 144A securities with an aggregate value of $95,991,286 representing 19.6% of the Fund’s net assets, Fund For Income held seventy-eight 144A securities with an aggregate value of $173,690,943 representing 30.2% of the Fund’s net assets, Total Return Fund held twenty-one 144A securities with an aggregate value of $23,307,105 representing 4.8% of the Fund’s net assets. Certain restricted securities are exempt from the registration requirements under Section 4(2) of the Securities Act of 1933 and may only be sold to qualified investors. Unless otherwise noted, these section 4(2) securities are deemed to be liquid. At March 31, 2012, Cash Management Fund held nine Section 4(2) securities with an aggregate value of $35,996,239 representing 26.3% of the Fund’s net assets. These securities are valued as set forth in Note 1A. 116 5. High Yield Credit Risk —The investments of Fund For Income in high yield securities whether rated or unrated may be considered speculative and subject to greater market fluctuations and risks of loss of income and principal than lower-yielding, higher-rated, fixed-income securities. The risk of loss due to default by the issuer may be significantly greater for holders of high-yielding securities, because such securities are generally unsecured and are often subordinated to other creditors of the issuer. 6. Forward Currency Contracts —Forward currency contracts are obligations to purchase or sell a specific currency for an agreed-upon price at a future date. When the Global Fund and the International Fund purchase or sell foreign securities they may enter into a forward currency contract to attempt to manage exposure to foreign exchange risk between the trade date and the settlement date of such transactions. The Funds could be exposed to risk if counter parties to the contracts are unable to meet the terms of their contracts or if the value of the foreign currency changes unfavorably. Forward currency contracts are “marked-to-market” daily at the applicable translation rate and the resulting unrealized gains or losses are reflected in the Funds’ assets. The Global Fund and International Fund had no forward currency contracts outstanding as of March 31, 2012. 7. Foreign Exchange Contracts —The Global Fund and the International Fund may enter into foreign exchange contracts for the purchase or sale of foreign currencies at negotiated rates at future dates. These contracts are considered derivative instruments and are used to decrease exposure to foreign exchange risk associated with foreign currency denominated securities held by the Funds. The Funds could be exposed to risk if counter parties to the contracts are unable to meet the terms of their contracts or if the value of the foreign currency changes unfavorably. Foreign exchange contracts are “marked-to-market” daily at the applicable translation rate and the resulting unrealized gains and losses are reflected in the Funds’ assets. The Global Fund and International Fund had no foreign exchange contracts open as of March 31, 2012. 117 Notes to Financial Statements (continued) FIRST INVESTORS INCOME FUNDS FIRST INVESTORS EQUITY FUNDS March 31, 2012 8. Capital —The Trusts are authorized to issue an unlimited number of shares of ben-eficial interest without par value. The Trusts consist of the Funds listed on the cover page, each of which is a separate and distinct series of the Trusts. Each Fund has designated two classes of shares, Class A shares and Class B shares (each, a “Class”). Each share of each Class has an equal beneficial interest in the assets, has identical voting, dividend, liquidation and other rights and is subject to the same terms and conditions except that expenses allocated to a Class may be borne solely by that Class as determined by the Trustees and a Class may have exclusive voting rights with respect to matters affecting only that Class. Cash Management Fund’s Class A and Class B shares are sold without an initial sales charge; however, its Class B shares may only be acquired through an exchange of Class B shares from another First Investors eligible Fund or through the reinvestment of dividends on Class B shares and are generally subject to a contingent deferred sales charge at the rate of 4% in the first year and declining to 0% over a six-year period, which is payable to FIC as underwriter of the Trusts. The Class A and Class B shares sold by the other Funds have a public offering price that reflects different sales charges and expense levels. Class A shares are sold with an initial sales charge of up to 5.75% of the amount invested and together with the Class B shares are subject to distribution plan fees as described in Note 3. Class B shares are sold without an initial sales charge, but are generally subject to a contingent deferred sales charge which declines in steps from 4% to 0% over a six-year period. Class B shares automatically convert into Class A shares after eight years. Realized and unrealized gains or losses, investment income and expenses (other than distribution plan fees) are allocated daily to each class of shares based upon the relative proportion of net assets to each class. 9. New Accounting Pronouncements —In May 2011, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) No. 2011-04, “Fair Value Measurement (Topic 820): Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and International Financial Reporting Standards (“IFRS”)” (“ASU 2011-04”). ASU 2011-04 clarifies existing requirements for measuring fair value and for disclosure about fair value measurements in converged guidance of the FASB and International Accounting Standards Board. The amendments are to be applied prospectively. The amendments are effective during interim and annual periods beginning after December 15, 2011. Early application by public entities is not permitted. At this time, management is evaluating the implications of ASU 2011-04 and its impact on the financial statements. In December 2011, FASB issued ASU No. 2011-11, Balance Sheet (Topic 210): Disclosures about Offsetting Assets and Liabilities (“ASU No. 2011-11”). ASU 2011-11 relates to disclosures about offsetting assets and liabilities. The amendments 118 in ASU 2011-11 require an entity to disclose information about offsetting and related arrangements to enable users of its financial statements to understand the effect of those arrangements on its financial position. ASU 2011-11 is effective for annual reporting periods beginning on or after January 1, 2013, and interim periods within those annual periods. The guidance requires retrospective application for all comparative periods presented. At this time, management is evaluating the implications of ASU 2011-11 and its impact on the financial statements. 10. Subsequent Events —Subsequent events occurring after March 31, 2012 have been evaluated for potential impact to this report through the date the financial statements were issued. There were no subsequent events to report that would have a material impact on the Funds’ financial statements. 11. Reorganization of Blue Chip Fund into Growth & Income Fund —On December 9, 2011, the Growth & Income Fund acquired all of the net assets of the Blue Chip Fund in connection with a tax-free reorganization that was approved by the Equity Funds’ Board of Trustees. The Growth & Income Fund issued 25,233,878 Class A shares and 715,868 Class B shares to the Blue Chip Fund in connection with the reorganization. In return, it received net assets of $373,986,545 from the Blue Chip Fund (which included $31,271,862 of unrealized appreciation and $17,652,665 of accumulated net realized losses). The Growth & Income Fund’s shares were issued at their current net asset values as of the date of the reorganization. The aggregate net assets of the Growth & Income Fund and Blue Chip Fund immediately before the acquisition were $1,106,393,661 consisting of, with respect to Growth & Income Fund, $732,407,116 ($712,314,779 Class A and $20,092,337 Class B) and, with respect to Blue Chip Fund, $373,986,545 ($364,273,402 Class A and $9,713,143 Class B). 12. Litigation —The Blue Chip and Value Funds have been named, and have received notice that they may be putative members of the proposed defendant class of shareholders, in a lawsuit filed in the United States Bankruptcy Court for the District of Delaware on November 1, 2010, by the Official Committee of Unsecured Creditors of Tribune Company (the “Committee”). The Committee is seeking to recover all payments made to beneficial owners of common stock in connection with a leveraged buyout of the Tribune Company (“LBO”), including payments made in connection with a 2007 tender offer into which the Blue Chip and Value Funds tendered their shares of common stock of the Tribune Company. On December 9, 2011, the Blue Chip Fund was reorganized into the Growth & Income Fund pursuant to a Plan of Reorganization and Termination, whereby all of the assets of the Blue Chip Fund were transferred to the Growth & Income Fund, the Growth & Income Fund assumed all of the liabilities of the Blue Chip Fund, including any contingent liabilities with 119 Notes to Financial Statements (continued) FIRST INVESTORS INCOME FUNDS FIRST INVESTORS EQUITY FUNDS March 31, 2012 respect to pending or threatened litigation or actions, and shareholders of Blue Chip Fund became shareholders of Growth & Income Fund. The adversary proceeding by the Committee has been stayed since it was filed (other than for limited discovery and service of the complaint) and the stay has been extended to June 1, 2012. The adversary proceeding brought by the Committee has been transferred to the Southern District of New York and consolidated with other similar suits as discussed below. In addition, on June 2, 2011, the Blue Chip and Value Funds were named as defendants in a lawsuit brought in connection with the Tribune Companys LBO by Deutsche Bank Trust Company Americas, in its capacity as successor indenture trustee for a certain series of Senior Notes, Law Debenture Trust Company of New York, in its capacity as successor indenture trustee for a certain series of Senior Notes, and Wilmington Trust Company, in its capacity as successor indenture trustee for the PHONES Notes (together, the Bondholder Plaintiffs) in the Supreme Court of the State of New York. This suit has been removed to the United States District Court for the Southern District of New York and consolidated with other substantially similar suits against other former Tribune shareholders; all of those lawsuits have been stayed until further order of the court. The Bondholder Plaintiffs also seek to recover payments of the proceeds of the LBO. The extent of the Funds potential liability in any such actions has not been determined. The Funds have been advised by counsel that the Funds could be held liable to return all or part of the proceeds received in any of these actions, as well as interest and court costs, even though the Funds had no knowledge of, or participation in, any misconduct. The Value Fund received proceeds of $1,526,566 in connection with the LBO, representing 0.39% of its net assets as of March 31, 2012. The Blue Chip Fund received proceeds of $790,772 in connection with the LBO, representing 0.06% of the net assets of Growth & Income Fund as of March 31, 2012. The Value and Growth & Income Funds cannot predict the outcomes of these proceedings, and thus have not accrued any of the amounts sought in the various actions in the accompanying financial statements. This page left intentionally blank. 121 Financial Highlights FIRST INVESTORS INCOME FUNDS The following table sets forth the per share operating performance data for a share outstanding, total return, ratios to average net assets and other supplemental data for each fiscal period indicated. P E RS H A R E D A T A R A T I O S / S U P P L E M E N T A LD A T A Less Distributions Ratio to Average Net Investment Operations from Ratio to Average Assets Before Expenses Net Asset Net Realized Net Asset Net Assets** Waived or Assumed Value, Net and Unrealized Total from Net Net Value, Net Assets Net Expenses Net Expenses Net Net Portfolio Beginning Investment Gain (Loss) on Investment Investment Realized Total End of Total End of Period After Fee Before Fee Investment Investment Turnover of Period Income Investments Operations Income Gain Distributions Period Return* (in millions) Credits Credits(a) Income Expenses Income (Loss) Rate CASH MANAGEMENT FUND Class A 2007 $ 1.00 $.045 — $.045 $.045 — $.045 $ 1.00 4.59 % $218 .80 % .81 % 4.51 % .93 % 4.38 % N/A 2008 1.00 .027 — .027 .027 — .027 1.00 2.69 234 .80 .80 2.63 .92 2.51 N/A 2009 1.00 .005 — .005 .005 — .005 1.00 0.54 172 .71 .71 .58 1.03 .26 N/A 2010 1.00 — 1.00 0.00 134 .30 .30 .00 1.08 (.78 ) N/A 2011 1.00 — 1.00 0.00 148 .17 .17 .00 1.06 (.89 ) N/A 2012(b) 1.00 — 1.00 0.00 135 .09 † .09 † .00† 1.00 † (.91 )† N/A Class B 2007 1.00 .037 — .037 .037 — .037 1.00 3.81 2 1.55 1.56 3.76 1.68 3.63 N/A 2008 1.00 .019 — .019 .019 — .019 1.00 1.92 4 1.55 1.55 1.88 1.67 1.76 N/A 2009 1.00 .001 — .001 .001 — .001 1.00 0.14 3 1.13 1.13 .16 1.78 (.49 ) N/A 2010 1.00 — 1.00 0.00 2 .30 .30 .00 1.83 (1.53 ) N/A 2011 1.00 — 1.00 0.00 2 .17 .17 .00 1.81 (1.64 ) N/A 2012(b) 1.00 — 1.00 0.00 1 .09 † .09 † .00 † 1.75 † (1.66 )† N/A GOVERNMENT FUND Class A 2007 $10.71 $ .49 $(.06 ) $ .43 $ .50 — $ .50 $10.64 4.07 % $199 1.10 % 1.11 % 4.62 % 1.24 % 4.48 % 23 % 2008 10.64 .49 .11 .60 .48 — .48 10.76 5.73 228 1.10 1.10 4.29 1.24 4.15 37 2009 10.76 .47 .44 .91 .47 — .47 11.20 8.59 287 1.10 1.10 4.03 1.26 3.87 43 2010 11.20 .43 .16 .59 .43 — .43 11.36 5.39 326 1.13 1.13 3.44 1.24 3.33 42 2011 11.36 .36 .28 .64 .41 — .41 11.59 5.73 347 1.12 1.12 3.12 1.23 3.01 35 2012(b) 11.59 .14 .01 .15 .20 — .20 11.54 1.27 366 1.10 † 1.10 † 2.44 † 1.21 † 2.33 † 20 Class B 2007 10.71 .41 (.06 ) .35 .42 — .42 10.64 3.33 12 1.82 1.83 3.90 1.96 3.76 23 2008 10.64 .41 .12 .53 .41 — .41 10.76 4.99 12 1.80 1.80 3.59 1.94 3.45 37 2009 10.76 .39 .43 .82 .39 — .39 11.19 7.75 13 1.80 1.80 3.33 1.96 3.17 43 2010 11.19 .35 .17 .52 .36 — .36 11.35 4.70 11 1.83 1.83 2.74 1.94 2.63 42 2011 11.35 .26 .29 .55 .33 — .33 11.57 4.94 7 1.82 1.82 2.42 1.93 2.31 35 2012(b) 11.57 .10 .01 .11 .16 — .16 11.52 .93 7 1.80 † 1.80 † 1.74 † 1.91 † 1.63 † 20 122 123 Financial Highlights (continued) FIRST INVESTORS INCOME FUNDS P E R S H A R ED A T A R A T I O S / S U P P L E M E N T A LD A T A Less Distributions Ratio to Average Net Investment Operations from Ratio to Average Assets Before Expenses Net Asset Net Realized Net Asset Net Assets** Waived or Assumed Value, Net and Unrealized Total from Net Net Value, Net Assets Net Expenses Net Expenses Net Net Portfolio Beginning Investment Gain (Loss) on Investment Investment Realized Total End of Total End of Period After Fee Before Fee Investment Investment Turnover of Period Income Investments Operations Income Gain Distributions Period Return* (in millions) Credits Credits(a) Income Expenses Income Rate INVESTMENT GRADE FUND Class A 2007 $9.52 $.45 $ (.09 ) $ .36 $.46 — $.46 $9.42 3.91 % $271 1.10 % 1.11 % 4.58 % 1.22 % 4.46 % 50 % 2008 9.42 .48 (1.20 ) (.72 ) .47 — .47 8.23 (8.12 ) 268 1.10 1.10 4.80 1.23 4.67 127 2009 8.23 .49 .85 1.34 .47 — .47 9.10 17.06 325 1.10 1.10 5.29 1.27 5.12 79 2010 9.10 .44 .72 1.16 .45 — .45 9.81 13.09 405 1.12 1.12 4.75 1.23 4.64 56 2011 9.81 .40 (.16 ) .24 .43 — .43 9.62 2.48 437 1.11 1.11 3.94 1.22 3.83 34 2012(b) 9.62 .18 .25 .43 .21 — .21 9.84 4.48 481 1.09 † 1.09 † 3.57 † 1.20 † 3.46 † 22 Class B 2007 9.51 .35 (.05 ) .30 .40 — .40 9.41 3.17 22 1.82 1.83 3.86 1.94 3.74 50 2008 9.41 .42 (1.21 ) (.79 ) .40 — .40 8.22 (8.78 ) 17 1.80 1.80 4.10 1.93 3.97 127 2009 8.22 .44 .85 1.29 .40 — .40 9.11 16.35 16 1.80 1.80 4.59 1.97 4.42 79 2010 9.11 .39 .70 1.09 .39 — .39 9.81 12.20 14 1.82 1.82 4.05 1.93 3.94 56 2011 9.81 .33 (.16 ) .17 .36 — .36 9.62 1.81 10 1.81 1.81 3.24 1.92 3.13 34 2012(b) 9.62 .15 .24 .39 .18 — .18 9.83 4.03 9 1.79 † 1.79 † 2.87 † 1.90 † 2.76 † 22 FUND FOR INCOME Class A 2007 $3.01 $.21 $ (.02 ) $ .19 $.21 — $.21 $2.99 6.38 % $563 1.28 % 1.29 % 7.00 % N/A N/A 34 % 2008 2.99 .21 (.54 ) (.33 ) .21 — .21 2.45 (11.58 ) 460 1.29 1.29 7.40 1.30 7.39 17 2009 2.45 .20 (.13 ) .07 .20 — .20 2.32 4.28 438 1.38 1.38 9.10 1.42 9.06 73 2010 2.32 .17 .18 .35 .18 — .18 2.49 15.68 505 1.29 1.29 7.32 1.33 7.28 78 2011 2.49 .17 (.14 ) .03 .17 — .17 2.35 1.00 505 1.27 1.27 6.43 1.30 6.40 75 2012(b) 2.35 .08 .19 .27 .08 — .08 2.54 11.70 568 1.26 † 1.26 † 6.17 † 1.29 † 6.14 † 29 Class B 2007 3.00 .19 (.01 ) .18 .19 — .19 2.99 5.99 25 1.98 1.99 6.30 N/A N/A 34 2008 2.99 .19 (.54 ) (.35 ) .19 — .19 2.45 (12.25 ) 15 1.99 1.99 6.70 2.00 6.69 17 2009 2.45 .19 (.13 ) .06 .18 — .18 2.33 3.75 12 2.08 2.08 8.40 2.12 8.36 73 2010 2.33 .16 .16 .32 .16 — .16 2.49 14.43 11 1.99 1.99 6.62 2.03 6.58 78 2011 2.49 .15 (.13 ) .02 .16 — .16 2.35 .38 8 1.97 1.97 5.75 2.00 5.72 75 2012(b) 2.35 .07 .19 .26 .07 — .07 2.54 11.35 7 1.96 † 1.96 † 5.47 † 1.99 † 5.44 † 29 * Calculated without sales charges. ** Net of expenses waived or assumed by FIMCO and ADM (Note 3). † Annualized (a) The ratios do not include a reduction of expenses from cash balances maintained with the custodian or from brokerage service arrangements (Note 1G). (b) For the period October 1, 2011 to March 31, 2012. 124 See notes to financial statements 125 Financial Highlights FIRST INVESTORS EQUITY FUNDS The following table sets forth the per share operating performance data for a share outstanding, total return, ratios to average net assets and other supplemental data for each period indicated. P E R S H A R E D A T A R A T I O S / S U P P L E M E N T A L D A T A Less Distributions Ratio to Average Net Investment Operations from Ratio to Average Assets Before Expenses Net Asset Net Realized Net Asset Net Assets** Waived or Assumed Value, Net and Unrealized Total from Net Net Value, Net Assets Net Expenses Net Expenses Net Net Portfolio Beginning Investment Gain (Loss) on Investment Investment Realized Total End of Total End of Period After Fee Before Fee Investment Investment Turnover of Period Income Investments Operations Income Gain Distributions Period Return* (in millions) Credits Credits(a) Income Expenses Income Rate TOTAL RETURN FUND Class A 2007 $14.57 $.29 $ 1.40 $ 1.69 $.30 $.10 $.40 $15.86 11.68 % $355 1.32 % 1.33 % 2.05 % N/A N/A 40 % 2008 15.86 .36 (2.31 ) (1.95 ) .37 .30 .67 13.24 (12.66 ) 304 1.34 1.34 2.32 N/A N/A 59 2009 13.24 .30 .03 .33 .32 — .32 13.25 2.77 316 1.43 1.43 2.35 N/A N/A 53 2010 13.25 .28 .95 1.23 .29 — .29 14.19 9.38 361 1.37 1.37 2.02 N/A N/A 40 2011 14.19 .31 (.06 ) .25 .34 — .34 14.10 1.65 385 1.33 1.33 1.97 N/A N/A 36 2012(b) 14.10 .14 2.49 2.63 .16 — .16 16.57 18.71 478 1.32 † 1.32 † 1.81 † N/A N/A 21 Class B 2007 14.36 .14 1.42 1.56 .19 .10 .29 15.63 10.93 34 2.02 2.03 1.35 N/A N/A 40 2008 15.63 .26 (2.29 ) (2.03 ) .27 .30 .57 13.03 (13.35 ) 25 2.04 2.04 1.62 N/A N/A 59 2009 13.03 .21 .03 .24 .23 — .23 13.04 2.10 21 2.13 2.13 1.65 N/A N/A 53 2010 13.04 .18 .94 1.12 .20 — .20 13.96 8.62 17 2.07 2.07 1.32 N/A N/A 40 2011 13.96 .19 (.04 ) .15 .23 — .23 13.88 1.01 13 2.03 2.03 1.30 N/A N/A 36 2012(b) 13.88 .09 2.43 2.52 .10 — .10 16.30 18.22 12 2.02 † 2.02 † 1.10 † N/A N/A 21 VALUE FUND Class A 2007 $ 7.40 $.10 $ .74 $ .84 $.10 — $.10 $ 8.14 11.36 % $414 1.32 % 1.33 % 1.34 % N/A N/A 8 % 2008 8.14 .12 (1.49 ) (1.37 ) .12 — .12 6.65 (16.91 ) 334 1.35 1.35 1.62 N/A N/A 17 2009 6.65 .11 (.64 ) (.53 ) .11 — .11 6.01 (7.81 ) 308 1.48 1.48 2.14 N/A N/A 15 2010 6.01 .09 .49 .58 .09 — .09 6.50 9.76 335 1.38 1.38 1.45 N/A N/A 21 2011 6.50 .11 (.30 ) (.19 ) .11 — .11 6.20 (3.12 ) 318 1.35 1.35 1.60 N/A N/A 29 2012(b) 6.20 .05 1.39 1.44 .05 — .05 7.59 23.22 387 1.33 † 1.33 † 1.46 † N/A N/A 22 Class B 2007 7.28 .05 .72 .77 .04 — .04 8.01 10.64 27 2.02 2.03 .64 N/A N/A 8 2008 8.01 .07 (1.46 ) (1.39 ) .07 — .07 6.55 (17.42 ) 17 2.05 2.05 .92 N/A N/A 17 2009 6.55 .08 (.64 ) (.56 ) .07 — .07 5.92 (8.43 ) 12 2.18 2.18 1.44 N/A N/A 15 2010 5.92 .05 .48 .53 .05 — .05 6.40 8.97 11 2.08 2.08 .75 N/A N/A 21 2011 6.40 .06 (.30 ) (.24 ) .06 — .06 6.10 (3.87 ) 8 2.05 2.05 .90 N/A N/A 29 2012(b) 6.10 .03 1.36 1.39 .02 — .02 7.47 22.84 8 2.03 † 2.03 † .76 † N/A N/A 22 126 127 Financial Highlights (continued) FIRST INVESTORS EQUITY FUNDS P E RS H A R E D A T A R A T I O S / S U P P L E M E N T A L D A T A Less Distributions Ratio to Average Net Investment Operations from Ratio to Average Assets Before Expenses Net Asset Net Net Realized Distributions Net Asset Net Assets** Waived or Assumed Value, Investment and Unrealized Total from Net Net in Excess of Value, Net Assets Net Expenses Net Expenses Net Net Portfolio Beginning Income Gain (Loss) on Investment Investment Realized Net Investment Total End of Total End of Period After Fee Before Fee Investment Investment Turnover of Period (Loss) Investments Operations Income Gain Income Distributions Period Return* (in millions) Credits Credits(a) Income (Loss) Expenses Income (Loss) Rate GROWTH & INCOME FUND Class A 2007 $14.72 $ .08 $ 2.37 $ 2.45 $.07 $ .24 — $ .31 $16.86 16.78 % $ 808 1.32 % 1.32 % .54 % N/A N/A 23 % 2008 16.86 .14 (3.66 ) (3.52 ) .11 .23 — .34 13.00 (21.23 ) 623 1.35 1.35 .94 N/A N/A 24 2009 13.00 .09 (1.02 ) (.93 ) .14 .02 — .16 11.91 (6.93 ) 578 1.51 1.51 .90 N/A N/A 26 2010 11.91 .09 .98 1.07 .07 — — .07 12.91 9.01 626 1.39 1.39 .68 N/A N/A 25 2011 12.91 .19 (.14 ) .05 .18 — — .18 12.78 .25 626 1.34 1.34 1.33 N/A N/A 24 2012(b) 12.78 .09 3.67 3.76 .10 — — .10 16.44 29.48 1,218 1.30 † 1.30 † 1.19 † N/A N/A 12 Class B 2007 14.01 (.13 ) 2.35 2.22 — .24 — .24 15.99 15.98 67 2.02 2.02 (.16 ) N/A N/A 23 2008 15.99 .03 (3.47 ) (3.44 ) .02 .23 — .25 12.30 (21.82 ) 41 2.05 2.05 .24 N/A N/A 24 2009 12.30 .01 (.97 ) (.96 ) .10 .02 — .12 11.22 (7.59 ) 30 2.21 2.21 .20 N/A N/A 26 2010 11.22 (.03 ) .95 .92 — 12.14 8.23 26 2.09 2.09 (.02 ) N/A N/A 25 2011 12.14 .08 (.12 ) (.04 ) .09 — — .09 12.01 (.44 ) 20 2.04 2.04 .66 N/A N/A 24 2012(b) 12.01 .04 3.45 3.49 .05 — — .05 15.45 29.13 31 2.00 † 2.00 † .48 † N/A N/A 12 GLOBAL FUND Class A 2007 $ 7.76 $ — $ 1.87 $ 1.87 $.05 $ .76 $ — $ .81 $ 8.82 26.43 % $ 323 1.70 % 1.70 % (.07 )% 1.70 % (.07 )% 134 % 2008 8.82 .03 (1.97 ) (1.94 ) .01 1.12 — 1.13 5.75 (25.44 ) 249 1.70 1.70 .39 1.73 .36 133 2009 5.75 .02 — .02 .02 — .02 .04 5.73 .53 249 1.90 1.90 .38 1.93 .35 141 2010 5.73 — .42 .42 .01 — — .01 6.14 7.33 269 1.72 1.72 .04 1.75 .01 92 2011 6.14 .01 (.61 ) (.60 ) — 5.54 (9.77 ) 241 1.67 1.67 .18 1.70 .15 103 2012(b) 5.54 .01 1.30 1.31 .02 — — .02 6.83 23.61 293 1.68 † 1.68 † .17 † 1.71 † .14 † 46 Class B 2007 7.14 (.16 ) 1.81 1.65 .05 .76 — .81 7.98 25.57 14 2.40 2.40 (.77 ) 2.40 (.77 ) 134 2008 7.98 (.02 ) (1.75 ) (1.77 ) — 1.12 — 1.12 5.09 (25.91 ) 9 2.40 2.40 (.31 ) 2.43 (.34 ) 133 2009 5.09 (.03 ) — (.03 ) .01 — .02 .03 5.03 (.37 ) 7 2.60 2.60 (.32 ) 2.63 (.35 ) 141 2010 5.03 (.06 ) .39 .33 — 5.36 6.56 7 2.42 2.42 (.66 ) 2.45 (.69 ) 92 2011 5.36 (.09 ) (.46 ) (.55 ) — 4.81 (10.26 ) 5 2.37 2.37 (.55 ) 2.40 (.58 ) 103 2012(b) 4.81 (.05 ) 1.17 1.12 .01 — — .01 5.92 23.24 5 2.38 † 2.38 † (.55 )† 2.41 † (.58 )† 46 128 129 Financial Highlights (continued) FIRST INVESTORS EQUITY FUNDS P E RS H A R E D A T A R A T I O S / S U P P L E M E N T A LD A T A Less Distributions Ratio to Average Net Investment Operations from Ratio to Average Assets Before Expenses Net Asset Net Net Realized Net Asset Net Assets** Waived or Assumed Value, Investment and Unrealized Total from Net Net Value, Net Assets Net Expenses Net Expenses Net Net Portfolio Beginning Income Gain (Loss) on Investment Investment Realized Total End of Total End of Period After Fee Before Fee Investment Investment Turnover of Period (Loss) Investments Operations Income Gain Distributions Period Return* (in millions) Credits Credits(a) Income (Loss) Expenses Income (Loss) Rate SELECT GROWTH FUND †† Class A 2007 $ 9.26 $(.04 ) $ 1.75 $ 1.71 — $ .76 $ .76 $10.21 19.81 % $243 1.47 % 1.47 % (.46 )% N/A N/A 169 % 2008 10.21 (.04 ) (2.06 ) (2.10 ) — 1.42 1.42 6.69 (23.84 ) 207 1.46 1.47 (.52 ) N/A N/A 99 2009 6.69 (.02 ) (1.34 ) (1.36 ) — — — 5.33 (20.33 ) 170 1.67 1.67 (.51 ) N/A N/A 120 2010 5.33 (.03 ) .49 .46 — — — 5.79 8.63 184 1.56 1.56 (.48 ) N/A N/A 98 2011 5.79 (.02 ) .54 .52 — — — 6.31 8.98 203 1.45 1.45 (.28 ) N/A N/A 62 2012(b) 6.31 (.02 ) 1.71 1.69 — — — 8.00 26.78 266 1.42 † 1.42 † (.45 )† N/A N/A 29 Class B 2007 8.89 (.11 ) 1.68 1.57 — .76 .76 9.70 19.00 25 2.17 2.17 (1.16 ) N/A N/A 169 2008 9.70 (.09 ) (1.94 ) (2.03 ) — 1.42 1.42 6.25 (24.43 ) 18 2.16 2.17 (1.22 ) N/A N/A 99 2009 6.25 (.06 ) (1.25 ) (1.31 ) — — — 4.94 (20.96 ) 10 2.37 2.37 (1.21 ) N/A N/A 120 2010 4.94 (.07 ) .46 .39 — — — 5.33 7.90 8 2.26 2.26 (1.18 ) N/A N/A 98 2011 5.33 (.07 ) .51 .44 — — — 5.77 8.26 7 2.15 2.15 (.98 ) N/A N/A 62 2012(b) 5.77 (.04 ) 1.57 1.53 — — — 7.30 26.52 7 2.12 † 2.12 † (1.16 )† N/A N/A 29 OPPORTUNITY FUND ††† Class A 2007 $28.14 $ .16 $ 4.35 $ 4.51 $ — $1.33 $1.33 $31.32 16.57 % $481 1.38 % 1.38 % .52 % N/A N/A 50 % 2008 31.32 — (5.53 ) (5.53 ) .14 2.66 2.80 22.99 (19.40 ) 377 1.39 1.40 (.01 ) N/A N/A 40 2009 22.99 .01 (1.61 ) (1.60 ) — .63 .63 20.76 (6.24 ) 355 1.58 1.58 .09 N/A N/A 35 2010 20.76 .05 2.65 2.70 — — — 23.46 13.01 402 1.44 1.44 .24 N/A N/A 40 2011 23.46 .17 .49 .66 .05 — .05 24.07 2.77 415 1.36 1.36 .62 N/A N/A 37 2012(b) 24.07 .06 6.81 6.87 .17 .89 1.06 29.88 29.20 535 1.35 † 1.35 † .46 † N/A N/A 18 Class B 2007 25.72 (.05 ) 3.97 3.92 — 1.33 1.33 28.31 15.80 50 2.08 2.08 (.18 ) N/A N/A 50 2008 28.31 (.21 ) (4.89 ) (5.10 ) .14 2.66 2.80 20.41 (19.99 ) 32 2.09 2.10 (.71 ) N/A N/A 40 2009 20.41 (.10 ) (1.47 ) (1.57 ) — .63 .63 18.21 (6.90 ) 23 2.28 2.28 (.61 ) N/A N/A 35 2010 18.21 (.14 ) 2.37 2.23 — — — 20.44 12.25 20 2.14 2.14 (.52 ) N/A N/A 40 2011 20.44 (.10 ) .52 .42 .01 — .01 20.85 2.04 15 2.06 2.06 (.04 ) N/A N/A 37 2012(b) 20.85 (.04 ) 5.88 5.84 .13 .89 1.02 25.67 28.73 15 2.05 † 2.05 † (.28 )† N/A N/A 18 130 131 Financial Highlights (continued) FIRST INVESTORS EQUITY FUNDS P E R S H A R ED A T A R A T I O S / S U P P L E M E N T A L D A T A Ratio to Average Net Less Distributions Ratio to Average Assets Before Expenses Investment Operations from Net Assets** Waived or Assumed Net Asset Net Net Realized Net Asset Value, Investment and Unrealized Total from Net Net Value, Net Assets Net Expenses Net Expenses Net Net Portfolio Beginning Income Gain (Loss) on Investment Investment Realized Total End of Total End of Period After Fee Before Fee Investment Investment Turnover of Period (Loss) Investments Operations Income Gain Distributions Period Return* (in millions) Credits Credits(a) Income (Loss) Expenses Income (Loss) Rate SPECIAL SITUATIONS FUND Class A 2007 $22.62 $(.06 ) $ 3.59 $ 3.53 $ — $1.88 $1.88 $24.27 16.30 % $295 1.46 % 1.46 % (.27 )% 1.61 % (.42 )% 64 % 2008 24.27 .03 (2.93 ) (2.90 ) — 1.22 1.22 20.15 (12.67 ) 258 1.49 1.50 .14 1.61 .02 52 2009 20.15 .03 (1.23 ) (1.20 ) .02 .53 .55 18.40 (5.28 ) 246 1.64 1.64 .22 1.82 .04 55 2010 18.40 (.05 ) 2.31 2.26 — — — 20.66 12.28 274 1.52 1.52 (.28 ) 1.65 (.41 ) 64 2011 20.66 .03 1.03 1.06 — — — 21.72 5.13 285 1.44 1.44 .13 1.54 .03 73 2012(b) 21.72 (.02 ) 5.69 5.67 .03 1.76 1.79 25.60 27.15 359 1.42 † 1.42 † (.13 )† 1.52 † (.23 )† 16 Class B 2007 20.57 (.22 ) 3.26 3.04 — 1.88 1.88 21.73 15.48 18 2.16 2.16 (.97 ) 2.31 (1.12 ) 64 2008 21.73 (.13 ) (2.57 ) (2.70 ) — 1.22 1.22 17.81 (13.26 ) 12 2.19 2.20 (.56 ) 2.31 (.68 ) 52 2009 17.81 (.10 ) (1.09 ) (1.19 ) — .53 .53 16.09 (5.99 ) 9 2.34 2.34 (.48 ) 2.52 (.66 ) 55 2010 16.09 (.25 ) 2.11 1.86 — — — 17.95 11.56 8 2.22 2.22 (.94 ) 2.35 (1.07 ) 64 2011 17.95 (.13 ) .92 .79 — — — 18.74 4.40 6 2.14 2.14 (.55 ) 2.24 (.65 ) 73 2012(b) 18.74 (.09 ) 4.88 4.79 — 1.76 1.76 21.77 26.74 6 2.12 † 2.12 † (.81 )† 2.22 † (.91 )† 16 INTERNATIONAL FUND Class A 2007 $10.71 $ .08 $ 2.46 $ 2.54 $ — $ .07 $ .07 $13.18 23.84 % $ 96 2.50 % 2.50 % (.05 )% 2.35 % .10 % 67 % 2008 13.18 .07 (3.45 ) (3.38 ) — .32 .32 9.48 (26.37 ) 105 1.95 1.95 .20 1.94 .20 122 2009 9.48 .29 (.74 ) (.45 ) .13 — .13 8.90 (4.52 ) 108 2.20 2.20 1.16 N/A N/A 60 2010 8.90 .15 1.15 1.30 .02 — .02 10.18 14.63 130 1.97 1.97 1.33 N/A N/A 32 2011 10.18 .12 (.59 ) (.47 ) .17 — .17 9.54 (4.70 ) 128 1.88 1.88 1.20 N/A N/A 30 2012(b) 9.54 .03 1.76 1.79 .16 — .16 11.17 18.91 156 1.82 † 1.82 † .59 † N/A N/A 21 Class B 2007 10.70 — 2.44 2.44 — .07 .07 13.07 22.93 4 3.20 3.20 (.75 ) 3.05 (.60 ) 67 2008 13.07 (.02 ) (3.40 ) (3.42 ) — .32 .32 9.33 (26.91 ) 4 2.65 2.65 (.50 ) 2.64 (.50 ) 122 2009 9.33 .22 (.72 ) (.50 ) .12 — .12 8.71 (5.19 ) 3 2.90 2.90 .46 N/A N/A 60 2010 8.71 .08 1.12 1.20 — — — 9.91 13.78 4 2.67 2.67 .59 N/A N/A 32 2011 9.91 .01 (.52 ) (.51 ) .16 — .16 9.24 (5.30 ) 3 2.58 2.58 .30 N/A N/A 30 2012(b) 9.24 (.05 ) 1.74 1.69 .14 — .14 10.79 18.45 3 2.52 † 2.52 † (.46 )† N/A N/A 21 * Calculated without sales charges. ** Net of expenses waived or assumed by FIMCO (Note 3). † Annualized †† Prior to May 7, 2007, known as All-Cap Growth Fund. ††† Prior to January 31, 2008, known as Mid-Cap Opportunity Fund. (a) The ratios do not include a reduction of expenses from cash balances maintained with the custodian or from brokerage service arrangements (Note 1G). (b) For the period October 1, 2011 to March 31, 2012. 132 133 Report of Independent Registered Public Accounting Firm To the Shareholders and Board of Trustees of First Investors Income Funds and First Investors Equity Funds We have audited the accompanying statements of assets and liabilities, including the portfolios of investments of the Cash Management Fund, Government Fund, Investment Grade Fund and Fund For Income (each a series of First Investors Income Funds), and the Total Return Fund, Value Fund, Growth & Income Fund, Global Fund, Select Growth Fund, Opportunity Fund, Special Situations Fund, and International Fund (each a series of First Investors Equity Funds), as of March 31, 2012, the related statements of operations, the statements of changes in net assets, and the financial highlights for each of the periods indicated thereon. These financial statements and financial highlights are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. The Funds are not required to have, nor were we engaged to perform an audit of the Funds internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Funds internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of March 31, 2012, by correspondence with the custodian and brokers. Where brokers have not replied to our confirmation requests, we have carried out other appropriate auditing procedures. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of the Cash Management Fund, Government Fund, Investment Grade Fund, Fund For Income, Total Return Fund, Value Fund, Growth & Income Fund, Global Fund, Select Growth Fund, Opportunity Fund, Special Situations Fund and International Fund, as of March 31, 2012, and the results of their operations, changes in their net assets, and their financial highlights for the periods presented, in conformity with accounting principles generally accepted in the United States of America. Tait, Weller & Baker LLP Philadelphia, Pennsylvania May 25, 2012 135 FIRST INVESTORS INCOME FUNDS FIRST INVESTORS EQUITY FUNDS Trustees Charles R. Barton, III Stefan L. Geiringer Robert M. Grohol Christopher H. Pinkerton Arthur M. Scutro, Jr. Mark R. Ward Officers Christopher H. Pinkerton President Marc S. Milgram Chief Compliance Officer Joseph I. Benedek Treasurer Mark S. Spencer Assistant Treasurer Mary C. Carty Secretary Carol Lerner Brown Assistant Secretary 136 Shareholder Information Investment Adviser Underwriter First Investors Management First Investors Corporation Company, Inc. 110 Wall Street 110 Wall Street New York, NY 10005 New York, NY 10005 Subadviser Custodian (Fund For Income) (Income Funds) Muzinich & Co., Inc. The Bank of New York Mellon 450 Park Avenue One Wall Street New York, NY 10022 New York, NY 10286 Subadviser Custodian (Global Fund) (Equity Funds) Wellington Management Brown Brothers Harriman & Co. Company, LLP 40 Water Street 280 Congress Street Boston, MA 02109 Boston, MA 02210 Subadviser Transfer Agent (Select Growth Fund) Administrative Data Management Corp. Smith Asset Management Group, L.P. Raritan Plaza I — 8th Floor 100 Crescent Court Edison, NJ 08837-3620 Dallas, TX 75201 Subadviser Independent Registered Public (Special Situations Fund) Accounting Firm Paradigm Capital Management, Inc. Tait, Weller & Baker LLP Nine Elk Street 1818 Market Street Albany, NY 12207 Philadelphia, PA 19103 Subadviser Legal Counsel (International Fund) K&L Gates LLP Vontobel Asset Management, Inc. 1treet, N.W. 1540 Broadway, 38th Floor Washington, D.C. 20006 New York, NY 10036 137 A description of the policies and procedures that the Funds use to vote proxies relating to a portfolio’s securities is available, without charge, upon request by calling toll free 1-800-423-4026 or can be viewed online or downloaded from the EDGAR database on the Securities and Exchange Commission’s (“SEC”) internet website at http://www.sec.gov . In addition, information regarding how the Funds voted proxies relating to portfolio securities during the most recent 12-month period ended June 30, is available, without charge, upon request in writing or by calling 1-800-423-4026 and on the SEC’s internet website at http://www.sec.gov . The Funds file their complete schedule of portfolio holdings with the SEC on Form N-Q for the first and third quarters of each fiscal year. The Funds’ Form N-Q is available on the SEC’s website at http://www.sec.gov ; and may also be reviewed and copied at the SEC’s Public Reference Room in Washington D.C. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. The schedule of portfolio holdings is available, without charge, upon request in writing or by calling 1-800-423-4026. 138 NOTES 139 NOTES 140 Item 2. Code of Ethics Not applicable Item 3. Audit Committee Financial Expert Not applicable Item 4. Principal Accountant Fees and Services Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments Schedule of investments is included as part of the report to shareholders filed under Item 1 of this Form. Item 7. Disclosure of Proxy Voting Policies & Procedures for Closed-End Management Investment Companies Not applicable Item 8. Portfolio Managers of Closed-End Management Investment Companies Not applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers Not applicable Item 10. Submission of Matters to a Vote of Security Holders There were no material changes to the procedure by which shareholders may recommend nominees to the Registrant's Board of Trustees. Item 11. Controls and Procedures (a) The Registrant's Principal Executive Officer and Principal Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended) are effective, based on their evaluation of these disclosure controls and procedures as of a date within 90 days of the filing date of this report. (b) There were no changes in the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits (a)(1) Code of Ethics - Not applicable (a)(2) Certifications pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 - Filed herewith (b)
